Name: 2009/95/EC: Commission Decision of 12Ã December 2008 adopting, pursuant to Council Directive 92/43/EEC, a second updated list of sites of Community importance for the Mediterranean biogeographical region (notified under document number C(2008) 8049)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  environmental policy;  documentation;  economic geography;  Europe
 Date Published: 2009-02-13

 13.2.2009 EN Official Journal of the European Union L 43/393 COMMISSION DECISION of 12 December 2008 adopting, pursuant to Council Directive 92/43/EEC, a second updated list of sites of Community importance for the Mediterranean biogeographical region (notified under document number C(2008) 8049) (2009/95/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1) and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Mediterranean biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises the territory of Greece, Malta and Cyprus, in accordance to Article 1 of Protocol No 10 of the 2003 Act of Accession, and parts of the territory of France, Italy, Portugal, Spain and, in accordance with Article 299(4) of the Treaty, the territory of Gibraltar for whose external relations the United Kingdom is responsible, as specified in the biogeographical map approved on 25 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Community. (3) An initial list and a first updated list of sites of Community importance for the Mediterranean biogeographical region, within the meaning of Directive 92/43/EEC, were adopted respectively by Commission Decisions 2006/613/EC (2) and 2008/335/EC (3). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned shall designate the sites included in the list of sites of Community importance for the Mediterranean biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. A second update of the Mediterranean list is therefore necessary. (5) On the one hand, the second update of the list of sites of Community importance for the Mediterranean biogeographical region is necessary in order to include additional sites that have been proposed since September 2006 by the Member States as sites of Community importance for the Mediterranean biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. The obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC are applicable as soon as possible and within six years at most from the adoption of the second updated list of sites of Community importance for the Mediterranean biogeographical region. (6) On the other hand, the second update of the list of sites of Community importance for the Mediterranean biogeographical region is necessary in order to reflect any changes in site related information submitted by the Member States following the adoption of the initial and the first updated Community lists. In that sense, the second updated list of sites of Community importance for the Mediterranean biogeographical region constitutes a consolidated version of the list of sites of Community importance for the Mediterranean biogeographical region. However, it should be stressed that the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC are applicable as soon as possible and within six years at most from the adoption of the initial or the first updated list of sites of Community importance for the Mediterranean biogeographical region, depending on which list a site of Community importance was included as such for the first time. (7) For the Mediterranean biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC have been transmitted to the Commission between January 2003 and September 2007, in accordance with Article 4(1) of that Directive, by Cyprus, France, Greece, Italy, Malta, Portugal, Spain and the United Kingdom. (8) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (4). (9) That information includes the most recent and definitive map of the site transmitted by the Member States concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, a second updated list of sites selected as sites of Community importance for the Mediterranean biogeographical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving, as a result of the surveillance in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Community level was done using the best available information at present. (12) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member States, it is necessary to adopt a second updated list of sites, which will need to be revised in accordance with Article 4 of Directive 92/43/EEC. (13) Given that knowledge on the existence and distribution of some of the natural habitat types of Annex I and species of Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the network is either complete or incomplete. The list should be revised, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency Decision 2008/335/EC should be replaced. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The second updated list of sites of Community importance for the Mediterranean biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Decision 2008/335/EC is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 December 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 259, 21.9.2006, p. 1. (3) OJ L 123, 8.5.2008, p. 76. (4) OJ L 107, 24.4.1997, p. 1. ANNEX Second updated list of sites of Community importance for the Mediterranean biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : surface area of SCI in hectares or length in km; E : geographical coordinates of SCI (latitude and longitude). All the information given in the Community list below is based on the data proposed, transmitted and validated by Cyprus, Spain, France, Greece, Italy, Malta, Portugal and the United Kingdom. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude CY2000001 Mammari  Deneia * 108 E 33 11 N 35 10 CY2000002 Alykos Potamos  Agios Sozomenos * 434 125 E 33 24 N 35 3 CY2000003 Periochi Mitserou * 910 E 33 8 N 35 3 CY2000004 Dasos Machaira * 4 144 8,5 E 33 12 N 34 55 CY2000005 Madari  Papoutsa * 4 486 E 33 0 N 34 57 CY2000007 Periochi Platy * 621 E 32 46 N 34 55 CY2000008 Koilada Kedron  Kampos * 18 286 E 33 34 N 35 24 CY2000009 Fountoukodasi Pitsilias * 127 E 33 2 N 34 56 CY2000010 Koilada Potamou Maroullenas * 72 E 33 9 N 35 1 CY2000011 Potamos Peristeronas * E 33 4 N 35 3 CY2000012 Koilada Kargoti * 107 E 32 53 N 35 1 CY3000005 Kavo Gkreko * 1 855 E 34 3 N 34 58 CY3000006 Thalassia Periochi Nisia * 189 E 34 5 N 35 0 CY4000001 Periochi Polis  Gialia * 1 724 11,5 E 32 27 N 35 4 CY4000002 Cha-Potami * 2 629 E 32 39 N 34 43 CY4000003 Koilada Diarizou * 1 355 E 32 42 N 34 48 CY4000004 Vouni Panagias * 971 E 32 37 N 34 54 CY4000005 Episkopi Morou Nerou * 418 E 32 32 N 34 49 CY4000006 Thalassia Periochi Moulia * 201 E 32 26 N 34 43 CY4000007 Xeros Potamos * 4 109 E 32 36 N 34 47 CY4000008 Mavrokolympos * 1 344 0 E 32 26 N 34 51 CY4000009 Periochi Skoulli * 118 E 32 25 N 35 0 CY4000011 Periochi Agiatis * 514 E 32 46 N 34 55 CY4000012 Periochi Stayros Tis Psokas  Karkavas * 4 948 E 32 55 N 35 2 CY4000014 Periochi Drymou 8 1,3 E 32 30 N 34 55 CY4000015 Periochi Kritou Marottou 5 0,8 E 32 33 N 34 55 CY5000001 Dasos Lemesou * 5 008 E 33 5 N 34 47 CY5000004 Ethniko Dasiko Parko Troodous * 9 033 0 E 32 52 N 34 56 CY5000005 Akrotirio Aspro  Petra Romiou 2 473 10 E 32 41 N 34 40 CY5000006 Koilada Limnati * 439 E 32 57 N 34 48 CY5000007 Periochi Asgatas * 107 106,64 E 33 15 N 34 46 CY6000002 Alykes Larnakas * 1 761 9 E 33 37 N 34 53 CY6000003 Periochi Lympion  Agias Annas * 489 E 33 29 N 34 57 CY6000004 Dasos Stavrovouniou * 1 908 7 E 33 25 N 34 52 CY6000005 Periochi Lefkaron * 135 E 33 18 N 34 51 CY6000006 Ethniko Dasiko Parko Rizoelias * 89 E 33 34 N 34 56 ES0000013 Tablas de Daimiel * 2 345,79 W 3 42 N 39 8 ES0000019 Aiguamolls de l'Alt EmpordÃ * 10 831,21 E 3 7 N 42 13 ES0000020 Delta de l'Ebre * 48 385,1 E 0 46 N 40 40 ES0000021 Secans de Mas de Melons-AlfÃ ©s * 6 423 E 0 41 N 41 31 ES0000023 L'Albufera * 27 538 W 0 18 N 39 18 ES0000024 DoÃ ±ana * 112 355,29 W 6 24 N 36 59 ES0000025 Marismas del Odiel * 6 631,52 W 6 58 N 37 15 ES0000026 Complejo endorreico de Espera * 514,77 W 5 51 N 36 51 ES0000027 Laguna de Medina 354,9 W 6 2 N 36 37 ES0000028 Complejo endorreico de Chiclana * 793,01 W 6 4 N 36 26 ES0000029 Complejo endorreico del Puerto de Sta. MarÃ ­a 260,66 W 6 13 N 36 38 ES0000030 Complejo endorreico de Puerto Real 863,21 W 6 2 N 36 31 ES0000031 Sierra de Grazalema * 53 374,54 W 5 23 N 36 43 ES0000032 Torcal de Antequera * 2 004,85 W 4 32 N 36 57 ES0000033 Laguna de Fuente de Piedra * 8 662,79 W 4 46 N 37 6 ES0000034 Lagunas del sur de CÃ ³rdoba * 1 471,14 W 4 41 N 37 28 ES0000035 Sierras de Cazorla, Segura y las Villas * 210 065,23 W 2 45 N 38 6 ES0000037 Es Trenc-Salobrar de Campos * 1 442,39 E 2 59 N 39 21 ES0000038 S'Albufera de Mallorca * 2 135,12 E 3 5 N 39 47 ES0000045 Sierra Alhamilla * 8 383,66 W 2 20 N 36 59 ES0000046 Cabo de Gata-NÃ ­jar * 49 547,1 W 2 3 N 36 53 ES0000047 Desierto de Tabernas * 11 463,03 W 2 30 N 37 4 ES0000048 Punta Entinas-Sabinar * 1 944,76 W 2 41 N 36 41 ES0000049 Los Alcornocales * 168 011,96 W 5 33 N 36 22 ES0000050 Sierra de Hornachuelos * 59 815,85 W 5 15 N 37 55 ES0000051 Sierra de Aracena y Picos de Aroche * 186 879,95 W 6 34 N 37 57 ES0000052 Sierra Pelada y Rivera del Aserrador * 12 305,08 W 6 58 N 37 52 ES0000053 Sierra Norte * 177 395,6 W 5 43 N 37 53 ES0000058 El Fondo d'Elx-Crevillent * 2 374,65 W 0 44 N 38 11 ES0000059 Llacunes de la Mata i Torrevieja * 3 709,2 W 0 42 N 38 0 ES0000060 Prat de Cabanes i Torreblanca * 1 939,98 E 0 10 N 40 10 ES0000061 Illes Columbretes * 12 306 E 0 40 N 39 52 ES0000062 Obarenes-Sierra de Cantabria * 5 162 W 2 57 N 42 37 ES0000063 Sierra de Alcarama y Valle del Alhama * 10 236 W 1 59 N 41 58 ES0000064 PeÃ ±as de Iregua, Leza y Jubera * 8 410 W 2 22 N 42 18 ES0000065 PeÃ ±as de Arnedillo, PeÃ ±almonte y PeÃ ±a Isasa * 3 437 W 2 9 N 42 10 ES0000067 Sierras de Demanda, UrbiÃ ³n, Cebollera y Cameros * 138 679 W 2 49 N 42 12 ES0000068 Embalse de Orellana y Sierra de Pela * 42 609,71 W 5 21 N 39 2 ES0000069 Embalse de Cornalvo y Sierra Bermeja * 13 143,4 W 6 13 N 39 2 ES0000070 Sierra de San Pedro * 115 032,07 W 6 46 N 39 19 ES0000072 Sierra Grande de Hornachos 12 190,5 W 6 1 N 38 34 ES0000073 Costa Brava de Mallorca * 8 380,23 E 3 0 N 39 55 ES0000074 Cap de cala Figuera * 793,12 E 2 30 N 39 28 ES0000078 Es VedrÃ -Vedranell * 635,73 E 1 12 N 38 52 ES0000079 La VictÃ ²ria * 995,69 E 3 10 N 39 51 ES0000080 Cap Vermell 77,44 E 3 27 N 39 39 ES0000081 Cap Enderrocat-Cap Blanc * 7 079,88 E 2 46 N 39 24 ES0000082 Tagomago * 554,24 E 1 38 N 39 2 ES0000083 ArxipÃ ¨lag de Cabrera * 20 531,69 E 2 57 N 39 11 ES0000084 Ses Salines d'Eivissa i Formentera * 16 434,89 E 1 26 N 38 47 ES0000115 Hoces del RÃ ­o DuratÃ ³n * 4 954,17 W 3 49 N 41 18 ES0000116 Valle de Iruelas * 8 619,07 W 4 35 N 40 22 ES0000120 Salinas de Santa Pola. * 2 503,93 W 0 37 N 38 11 ES0000124 Sierra de IllÃ ³n y Foz de Burgui * 4 317 W 1 5 N 42 42 ES0000125 Sierra de Leire, Foz de Arbaiun * 8 375 W 1 10 N 42 39 ES0000127 PeÃ ±a Izaga * 2 213 W 1 25 N 42 42 ES0000128 Sierra de San Miguel * 2 834,29 W 0 55 N 42 45 ES0000129 Sierra de Artxuga, Zarikieta y Montes de Areta * 17 520 W 1 13 N 42 51 ES0000130 Sierra de Arrigorrieta y PeÃ ±a Ezkaurre * 5 164,23 W 0 53 N 42 50 ES0000132 Arabarko * 1 498 W 1 3 N 42 47 ES0000133 Laguna de Pitillas 215 W 1 34 N 42 24 ES0000134 Embalse de las CaÃ ±as 100 W 2 24 N 42 29 ES0000135 Estanca de los Dos Reinos * 31 W 1 21 N 42 19 ES0000140 BahÃ ­a de CÃ ¡diz * 10 395,13 W 6 10 N 36 28 ES0000145 MondragÃ ³ * 780,01 E 3 10 N 39 21 ES0000146 Delta del Llobregat * 923,2 E 0 59 N 41 16 ES0000147 Marjal de Pego-Oliva. * 1 255 W 0 3 N 38 52 ES0000148 Marjal dels Moros. * 620 W 0 15 N 39 37 ES0000160 Hoz del rÃ ­o Gritos y pÃ ¡ramos de las Valeras * 1 733,83 W 2 9 N 39 48 ES0000161 Laguna de El Hito * 914,9 W 2 41 N 39 52 ES0000164 Sierra de AyllÃ ³n * 91 356,7 W 3 16 N 41 6 ES0000165 Valle y Salinas del Salado * 11 585,19 W 2 45 N 41 4 ES0000168 Llanuras de Oropesa, Lagartera y Calera y Chozas * 14 948,19 W 5 16 N 39 56 ES0000169 RÃ ­o Tajo en CastrejÃ ³n, islas de Malpica de Tajo y AzutÃ ¡n 1 960,68 W 4 17 N 39 50 ES0000173 Sierra EspuÃ ±a * 17 681,3 W 1 34 N 37 52 ES0000175 Salinas y arenales de San Pedro del Pinatar * 825,7204 W 0 46 N 37 49 ES0000205 Lagunas del Canal de Castilla 71,34 W 4 32 N 42 8 ES0000210 Alto Sil * 43 751,56 W 6 21 N 42 55 ES0000211 Desembocadura del riu Millars * 346 W 0 3 N 39 55 ES0000213 Serres de Mariola i el Carrascar de la Font Roja * 19 946 W 0 32 N 38 42 ES0000221 Sa Dragonera * 1 272,17 E 2 19 N 39 35 ES0000222 La Trapa * 431,44 E 2 22 N 39 36 ES0000225 Sa Costera * 787,58 E 2 44 N 39 49 ES0000226 L'Albufereta * 458,04 E 3 5 N 39 52 ES0000227 Muntanyes d'ArtÃ * 14 703,38 E 3 20 N 39 45 ES0000228 Cap de ses Salines * 3 726,18 E 3 4 N 39 17 ES0000229 Costa Nord de Ciutadella 682,9 E 3 49 N 40 3 ES0000230 La Vall * 3 119,16 E 3 56 N 40 2 ES0000231 Dels Alocs a Fornells * 2 682 E 4 4 N 40 3 ES0000232 La Mola i s'Albufera de Fornells * 1 516,32 E 4 9 N 40 2 ES0000233 D'Addaia a s'Albufera * 2 809,11 E 4 13 N 39 59 ES0000234 S'Albufera des Grau * 2 546,61 E 4 15 N 39 57 ES0000235 De s'Albufera a la Mola * 1 985,69 E 4 17 N 39 55 ES0000236 Illa de l'Aire 30,92 E 4 17 N 39 48 ES0000237 Des Canutells a Llucalari * 1 812,8 E 4 9 N 39 52 ES0000238 Son Bou i barranc de sa Vall * 1 203,05 E 4 4 N 39 55 ES0000239 De Binigaus a cala Mitjana * 1 839,18 E 4 0 N 39 55 ES0000240 Costa Sud de Ciutadella * 1 124,81 E 3 54 N 39 56 ES0000241 Costa dels Amunts * 694,67 E 1 22 N 39 3 ES0000242 Illots de Santa EulÃ ria, Rodona i es CanÃ * 70,19 E 1 35 N 38 59 ES0000337 Estrecho * 19 176,57 W 5 45 N 36 6 ES1120001 Ancares-Courel * 102 438,9 W 7 0 N 42 45 ES1120014 CanÃ ³n do Sil * 5 961,49 W 7 37 N 42 24 ES1120016 RÃ ­o Cabe * 1 576,53 W 7 29 N 42 33 ES1130001 Baixa Limia * 34 248,13 W 8 8 N 41 49 ES1130002 Macizo Central * 46 829,43 W 7 16 N 42 11 ES1130005 RÃ ­o TÃ ¡mega * 718,76 W 7 26 N 41 58 ES1130006 Veiga de PonteliÃ ±ares * 129,68 W 7 51 N 42 2 ES1130007 Pena Trevinca * 24 860,33 W 6 56 N 42 12 ES1130008 Pena Maseira 5 853,81 W 7 1 N 41 58 ES1130009 Serra da EnciÃ ±a da Lastra * 1 722,83 W 6 50 N 42 28 ES2110001 Valderejo * 3 418 W 3 14 N 42 52 ES2110002 SobrÃ ³n * 1 760 W 3 6 N 42 46 ES2110004 Arkamo-Gibijo-Arrastaria * 11 538 W 2 57 N 42 55 ES2110005 Omecillo-Tumecillo Ibaia/RÃ ­o Omecillo-Tumecillo * 128 27,1 W 3 4 N 42 50 ES2110006 Baia Ibaia/RÃ ­o Baia * 424 47,4 W 2 52 N 42 55 ES2110007 Arreo-Caicedo Yusoko Lakua/Lago de Arreo-Caicedo Yuso * 136 W 2 59 N 42 46 ES2110008 Ebro Ibaia/RÃ ­o Ebro * 543 75,7 W 2 35 N 42 28 ES2110010 Zadorra Ibaia/RÃ ­o Zadorra * 327 59,8 W 2 47 N 42 50 ES2110011 Zadorra Sistemako Urtegiak/Embalses del sistema del Zadorra * 2 559 W 2 33 N 42 55 ES2110012 Ayuda Ibaia/RÃ ­o Ayuda * 66 10,7 W 2 50 N 42 41 ES2110013 Arabako Lautadako Irla-hariztiak/Robledales isla de la Llanada Alavesa * 257 W 2 35 N 42 50 ES2110018 Kantabria Mendilerroa/Sierra Cantabria * 11 285 W 2 36 N 42 36 ES2110021 Guardiako Aintzirak/Lagunas de Laguardia * 45 W 2 33 N 42 32 ES2200012 RÃ ­o Salazar * 508,35 W 1 10 N 42 42 ES2200013 RÃ ­o Areta 261 W 1 15 N 42 43 ES2200020 Sierra de Aralar * 14 026 W 1 59 N 42 57 ES2200021 Sierra de Urbasa-AndÃ ­a * 25 398 W 2 6 N 42 50 ES2200022 Sierra de Lokiz * 12 600 W 2 10 N 42 43 ES2200024 RÃ ­os Ega-Urederra * 251 W 2 2 N 42 40 ES2200025 Sistema fluvial de los rÃ ­os Irati, Urrobi y Erro * 1 096 W 1 19 N 42 42 ES2200026 Sierra de Ugarra * 3 218 W 1 12 N 42 42 ES2200027 RÃ ­os Eska y BiniÃ ©s * 385 W 0 58 N 42 44 ES2200029 Sierra de CodÃ ©s * 4 571 W 2 19 N 42 37 ES2200030 Tramo medio del rÃ ­o AragÃ ³n 1 382 W 1 13 N 42 35 ES2200031 Yesos de la Ribera Estellesa * 10 044 W 1 51 N 42 23 ES2200032 Montes de la Valdorba 1 728,6 W 1 42 N 42 29 ES2200033 Laguna del Juncal 10 W 1 42 N 42 31 ES2200035 Tramos bajos del AragÃ ³n y del Arga * 2 419,11 W 1 41 N 42 19 ES2200037 Bardenas Reales * 57 601,42 W 1 28 N 42 9 ES2200039 Badina Escudera 57 W 1 41 N 42 15 ES2200040 RÃ ­o Ebro * 2 395 W 1 33 N 42 1 ES2200041 Balsa del Pulguer * 103 W 1 42 N 42 3 ES2200042 PeÃ ±adil, el Montecillo y Monterrey * 2 922 W 1 33 N 41 55 ES2300006 Sotos y riberas del Ebro * 1 687 W 1 44 N 42 12 ES2410001 Los Valles-sur * 14 655 W 0 46 N 42 44 ES2410004 San Juan de la PeÃ ±a * 1 670 W 0 39 N 42 30 ES2410005 Guara Norte * 12 763 W 0 13 N 42 17 ES2410012 Foz de BiniÃ ©s * 167 W 0 47 N 42 39 ES2410015 Monte PeirÃ ³-Arguis 1 549 W 0 30 N 42 18 ES2410016 Santa MarÃ ­a de Ascaso 191 E 0 2 N 42 28 ES2410017 RÃ ­o AragÃ ³n (Jaca) 60 W 0 37 N 42 33 ES2410018 RÃ ­o GÃ ¡llego (Ribera de Biescas) 250 W 0 19 N 42 36 ES2410024 Telera-Acumuer * 5 555 W 0 19 N 42 38 ES2410025 Sierra y caÃ ±ones de Guara * 34 663 W 0 10 N 42 15 ES2410026 Congosto de Sopeira * 261 E 0 43 N 42 19 ES2410029 TendeÃ ±era * 12 813 W 0 12 N 42 39 ES2410030 Serreta Negra * 14 063 E 0 4 N 41 22 ES2410042 Sierra de Mongay * 3 198 E 0 39 N 42 5 ES2410045 Sobrepuerto * 3 469 W 0 14 N 42 34 ES2410048 RÃ ­o Ara * 2 019,06 W 0 6 N 42 37 ES2410049 RÃ ­o IsÃ ¡bena * 1 993 E 0 34 N 42 19 ES2410050 Cuenca del RÃ ­o Yesa * 5 601 E 0 2 N 42 31 ES2410051 Cuenca del RÃ ­o AirÃ ©s * 3 743 E 0 6 N 42 34 ES2410054 Sierra Ferrera * 8 023 E 0 16 N 42 28 ES2410055 Sierra de Arro * 1 460 E 0 13 N 42 25 ES2410056 Sierra de ChÃ ­a-Congosto de Seira * 8 666 E 0 24 N 42 30 ES2410057 Sierras de los Valles, AÃ ­sa y Borau * 10 769,31 W 0 49 N 42 43 ES2410058 RÃ ­o Veral 280 W 0 51 N 42 36 ES2410059 El TurbÃ ³n * 2 822 E 0 30 N 42 25 ES2410060 RÃ ­o AragÃ ³n-Canal de BerdÃ ºn 982 W 0 52 N 42 36 ES2410061 Sierras de San Juan de la PeÃ ±a y PeÃ ±a Oroel * 18 186 W 0 38 N 42 31 ES2410062 RÃ ­o Gas 43 W 0 31 N 42 33 ES2410064 Sierras de Santo Domingo y Caballera * 30 875 W 0 46 N 42 24 ES2410067 La Guarguera 517 W 0 14 N 42 24 ES2410068 Silves 2 150 E 0 1 N 42 26 ES2410069 Sierra de Esdolomada y Morrones de GÃ ¼el * 5 414 E 0 28 N 42 18 ES2410070 Sierra del Castillo de Laguarres * 3 687 E 0 29 N 42 9 ES2410071 Congosto de Olvena * 1 883 E 0 16 N 42 6 ES2410072 Lagunas de EstaÃ ±a 506 E 0 31 N 42 1 ES2410073 RÃ ­os Cinca y Alcanadre * 6 419 E 0 8 N 41 41 ES2410074 Yesos de Barbastro * 13 774 E 0 18 N 41 55 ES2410075 Basal de Ballobar y Balsalet de Don Juan * 229 E 0 8 N 41 36 ES2410076 Sierras de Alcubierre y Sigena * 47 050 W 0 25 N 41 43 ES2410084 Liberola-Serreta Negra * 4 918 E 0 8 N 41 25 ES2420030 Sabinares del Puerto de EscadÃ ³n * 11 606 W 0 59 N 40 13 ES2420036 Puertos de Beceite * 4 630 W 0 12 N 40 47 ES2420037 Sierra de Javalambre * 11 569 W 0 59 N 40 4 ES2420038 CastelfrÃ ­o-MÃ ¡s de TarÃ ­n * 2 206 W 0 58 N 40 28 ES2420039 Rodeno de AlbarracÃ ­n * 3 355 W 1 23 N 40 22 ES2420092 Barranco de ValdemesÃ ³n-Azaila * 618 W 0 27 N 41 16 ES2420093 Salada de Azaila * 56 W 0 29 N 41 15 ES2420099 Sierra de Vizcuerno * 2 541 W 0 4 N 41 8 ES2420111 Montes de la cuenca de Gallocanta * 5 317 W 1 28 N 41 0 ES2420112 Las Planetas-ClaverÃ ­as * 2 724 W 0 29 N 41 9 ES2420113 Parque cultural del rÃ ­o MartÃ ­n * 25 389 W 0 37 N 41 1 ES2420114 Saladas de AlcaÃ ±iz * 651 W 0 12 N 41 2 ES2420115 Salada de Calanda * 33 W 0 12 N 40 59 ES2420116 RÃ ­o MezquÃ ­n y Oscuros * 454 W 0 5 N 40 54 ES2420117 RÃ ­o Bergantes * 241 W 0 9 N 40 49 ES2420118 RÃ ­o Algars * 874 E 0 12 N 41 8 ES2420119 Els ports de Beseit * 10 158 E 0 6 N 40 45 ES2420120 Sierra de FonfrÃ ­a * 11 339 W 1 6 N 40 59 ES2420121 Yesos de Barrachina y Cutanda * 1 535 W 1 9 N 40 53 ES2420122 Sabinar de El Villarejo * 1 500 W 1 12 N 40 53 ES2420123 Sierra Palomera * 4 409 W 1 14 N 40 46 ES2420124 Muelas y estrechos del rÃ ­o Guadalope * 19 175 W 0 33 N 40 36 ES2420125 Rambla de las Truchas * 2 424 W 0 20 N 40 27 ES2420126 Maestrazgo y Sierra de GÃ ºdar * 80 961 W 0 38 N 40 22 ES2420128 Estrechos del rÃ ­o Mijares 1 261 W 0 40 N 40 7 ES2420129 Sierra de Javalambre II * 53 223 W 1 2 N 40 2 ES2420131 Los Yesares y Laguna de Tortajada * 2 772 W 1 2 N 40 24 ES2420132 Altos de Marimezquita, los Pinarejos y Muela de Cascante * 3 272 W 1 7 N 40 14 ES2420133 Loma de Centellas * 920 W 1 11 N 40 7 ES2420134 Sabinar de San Blas * 5 029 W 1 16 N 40 20 ES2420135 Cuenca del EbrÃ ³n * 21 823 W 1 21 N 40 13 ES2420136 Sabinares de SaldÃ ³n y Valdecuenca * 9 218 W 1 26 N 40 20 ES2420137 Los Cuadrejones-Dehesa del Salar * 55 W 1 31 N 40 22 ES2420138 Valdecabriel-Las Tejeras * 11 897 W 1 36 N 40 17 ES2420139 Alto Tajo y Muela de San Juan * 6 883 W 1 44 N 40 23 ES2420140 Estrechos del Guadalaviar * 2 247 W 1 36 N 40 24 ES2420141 Tremedales de Orihuela * 12 903 W 1 40 N 40 27 ES2420142 Sabinar de Monterde de AlbarracÃ ­n * 14 019 W 1 27 N 40 29 ES2420145 Cueva de Baticambras 0,03 W 0 27 N 40 47 ES2420146 Cueva de la Solana 0,03 W 0 34 N 40 43 ES2420147 Cueva del HÃ ºmero 0,03 W 0 42 N 40 8 ES2420148 Cueva del Recuenco 0,03 W 0 35 N 40 45 ES2420149 Sima del Polo 0,03 W 0 30 N 40 45 ES2430007 Foz de Salvatierra * 521 W 1 0 N 42 41 ES2430028 Moncayo * 9 848 W 1 45 N 41 44 ES2430032 El PlanerÃ ³n * 1 139 W 0 37 N 41 22 ES2430033 Efesa de la Villa * 1 270 W 0 3 N 41 13 ES2430034 Puerto de Codos-Encinacorba * 1 239 W 1 19 N 41 18 ES2430035 Sierra de Santa Cruz-Puerto de Used * 637 W 1 33 N 41 7 ES2430041 Complejo lagunar de la Salada de Chiprana * 155 W 0 10 N 41 14 ES2430043 Laguna de Gallocanta * 2 813 W 1 33 N 40 58 ES2430047 Sierras de Leyre y Orba * 7 015 W 1 1 N 42 38 ES2430063 RÃ ­o Onsella 443 W 1 2 N 42 29 ES2430065 RÃ ­o Arba de Luesia 329 W 1 3 N 42 20 ES2430066 RÃ ­o Arba de Biel * 584 W 0 56 N 42 17 ES2430077 Bajo GÃ ¡llego 1 309 W 0 46 N 41 50 ES2430078 Montes de Zuera * 17 273 W 0 53 N 41 56 ES2430079 Loma Negra * 6 927 W 1 18 N 42 4 ES2430080 El Castellar * 12 958 W 1 2 N 41 48 ES2430081 Sotos y mejanas del Ebro 1 854 W 0 55 N 41 42 ES2430082 Monegros * 35 670 W 0 11 N 41 25 ES2430083 Montes de AlfajarÃ ­n-Saso de Osera * 11 693 W 0 36 N 41 35 ES2430085 Laguna de Plantados y Laguna de AgÃ ³n * 54 W 1 24 N 41 50 ES2430086 Monte Alto y Siete Cabezos * 3 729 W 1 23 N 41 47 ES2430087 Maderuela 691 W 1 43 N 41 48 ES2430088 Barranco de Valdeplata * 1 030 W 1 40 N 41 41 ES2430089 Sierra de Nava Alta-Puerto de la Chabola * 9 905 W 1 30 N 41 38 ES2430090 Dehesa de Rueda-Montolar * 3 945 W 1 13 N 41 38 ES2430091 Planas y estepas de la margen derecha del Ebro * 43 160 W 0 48 N 41 27 ES2430094 Meandros del Ebro 1 106 W 0 21 N 41 19 ES2430095 Bajo MartÃ ­n 268 W 0 20 N 41 14 ES2430096 RÃ ­o Guadalope, Val de Fabara y Val de Pilas * 5 643 E 0 4 N 41 14 ES2430097 RÃ ­o Matarranya * 1 991 E 0 8 N 41 8 ES2430098 Cueva Honda 0,03 W 1 42 N 41 38 ES2430100 Hoces del JalÃ ³n * 5 199 W 1 36 N 41 24 ES2430101 Muelas del Jiloca: el Campo y la Torreta * 9 431 W 1 32 N 41 16 ES2430102 Sierra de Vicort * 10 410 W 1 29 N 41 22 ES2430103 Sierras de AlgairÃ ©n * 4 214 W 1 22 N 41 20 ES2430104 Riberas del JalÃ ³n (Bubierca-Ateca) * 174 W 1 48 N 41 19 ES2430105 Hoces del rÃ ­o Mesa * 5 336 W 1 53 N 41 10 ES2430106 Los Romerales-Cerropozuelo * 7 899 W 1 44 N 41 8 ES2430107 Sierras de Pardos y Santa Cruz * 5 672 W 1 35 N 41 6 ES2430108 Balsa Grande y Balsa PequeÃ ±a * 16 W 1 32 N 41 1 ES2430109 Hoces de Torralba-RÃ ­o Piedra * 2 970 W 1 42 N 41 3 ES2430110 Alto Huerva-Sierra de Herrera * 22 192 W 1 9 N 41 13 ES2430127 Sima del Ã rbol 0,03 W 1 25 N 41 27 ES2430143 Cueva del MÃ ¡rmol 0,03 W 1 25 N 41 28 ES2430144 Cueva del Sudor 0,03 W 1 27 N 41 28 ES2430151 Cueva del Muerto 0,03 W 1 25 N 41 28 ES2430152 Reserva Natural de los Galachos de la Alfranca de Pastriz, la Cartuja y el Burgo de Ebro 777 W 0 45 N 41 35 ES2430153 La Lomaza de Belchite * 1 193 W 0 42 N 41 23 ES3110001 Cuencas de los rÃ ­os Jarama y Henares * 36 123 W 3 24 N 40 39 ES3110002 Cuenca del rÃ ­o Lozoya y sierra norte * 49 900 W 3 40 N 40 57 ES3110003 Cuenca del rÃ ­o Guadalix * 2 467 W 3 37 N 40 42 ES3110004 Cuenca del rÃ ­o Manzanares * 63 305 W 3 48 N 40 38 ES3110005 Cuenca del rÃ ­o Guadarrama * 34 100 W 4 0 N 40 29 ES3110006 Vegas, cuestas y pÃ ¡ramos del sureste de Madrid * 51 167 W 3 29 N 40 9 ES3110007 Cuencas de los rÃ ­os Alberche y Cofio * 82 981 W 4 17 N 40 22 ES4110002 Sierra de Gredos * 86 397,84 W 5 19 N 40 16 ES4110020 Pinar de Hoyocasero * 431,49 W 4 58 N 40 23 ES4110034 Sierra de la Paramera y Serrota * 22 663,15 W 4 57 N 40 29 ES4110078 Riberas del rÃ ­o Alberche y afluentes * 651,02 W 4 44 N 40 24 ES4110097 Campo AzÃ ¡lvaro-Pinares de Peguerinos * 25 961,11 W 4 21 N 40 41 ES4110103 Encinares de los rÃ ­os Adaja y Voltoya * 23 007,32 W 4 33 N 40 45 ES4110112 Encinares de la Sierra de Ã vila * 13 326,74 W 4 52 N 40 41 ES4110113 Cerro de Guisando * 3 488,73 W 4 28 N 40 21 ES4110114 Pinares del bajo Alberche * 49 481,34 W 4 28 N 40 30 ES4110115 Valle del TiÃ ©tar * 63 354,69 W 4 56 N 40 13 ES4120025 Ojo GuareÃ ±a * 13 141,84 W 3 37 N 43 3 ES4120028 Monte Santiago * 2 536,96 W 3 2 N 42 57 ES4120030 Montes Obarenes * 43 060,84 W 3 14 N 42 45 ES4120049 Bosques del Valle de Mena * 6 480,96 W 3 17 N 43 3 ES4120051 Riberas del Zadorra * 170,5 W 2 50 N 42 46 ES4120052 Riberas del Ayuda * 425,89 W 2 41 N 42 43 ES4120059 Riberas del rÃ ­o Ebro y afluentes * 159,77 W 2 59 N 42 42 ES4120066 Riberas del rÃ ­o Nela y afluentes * 697,52 W 3 28 N 42 56 ES4120068 Riberas del rÃ ­o Riaza 87,83 W 3 52 N 41 39 ES4120071 Riberas del rÃ ­o Arlanza y afluentes * 998,26 W 3 19 N 42 4 ES4120072 Riberas del rÃ ­o ArlanzÃ ³n y afluentes * 973,19 W 3 34 N 42 19 ES4120073 Riberas del rÃ ­o Oca y afluentes * 494,53 W 3 24 N 42 39 ES4120075 Riberas del rÃ ­o TirÃ ³n y afluentes * 405,62 W 3 11 N 42 25 ES4120089 Hoces del alto Ebro y RudrÃ ³n * 46 320,02 W 3 48 N 42 48 ES4120091 Sabinares del Arlanza * 37 639,04 W 3 26 N 41 59 ES4120092 Sierra de la Demanda * 70 691,84 W 3 11 N 42 7 ES4120093 Humada-PeÃ ±a Amaya * 36 872,57 W 4 2 N 42 38 ES4120094 Sierra de la Tesla-Valdivielso * 25 420,11 W 3 31 N 42 47 ES4120095 Montes de Miranda de Ebro y Ameyugo * 3 633,03 W 2 58 N 42 38 ES4130010 Sierra de los Ancares * 55 581,95 W 6 41 N 42 47 ES4130038 Sierra de la Encina de la Lastra * 289,43 W 6 50 N 42 29 ES4130065 Riberas del rÃ ­o Ã rbigo y afluentes * 1 020,59 W 6 9 N 42 11 ES4130076 Riberas del rÃ ­o Sil y afluentes * 313,39 W 6 51 N 42 31 ES4130079 Riberas del rÃ ­o Esla y afluentes * 1 791,83 W 5 35 N 42 3 ES4130117 Montes Aquilanos y Sierra de Teleno * 31 619,52 W 6 30 N 42 21 ES4130137 Rebollares del Cea 13 313,77 W 5 3 N 42 39 ES4130145 Lagunas de los Oteros * 4 127,36 W 5 19 N 42 16 ES4130149 OmaÃ ±as * 20 041,84 W 6 9 N 42 49 ES4140011 Fuentes Carrionas y Fuente Cobre-MontaÃ ±a Palentina * 78 178,8 W 4 33 N 42 56 ES4140026 Las Tuerces * 1 602,42 W 4 14 N 42 44 ES4140027 Covalagua * 2 348,18 W 4 7 N 42 46 ES4140053 Montes del Cerrato * 12 234,94 W 4 6 N 41 54 ES4140077 Riberas del rÃ ­o CarriÃ ³n y afluentes * 678,39 W 4 47 N 42 18 ES4140080 Canal de Castilla * 121,62 W 4 21 N 42 22 ES4140082 Riberas del rÃ ­o Pisuerga y afluentes * 1 745,88 W 4 14 N 42 15 ES4140129 Montes Torozos y PÃ ¡ramo de Torquemada-Astudillo * 22 982,12 W 4 21 N 42 6 ES4140136 Laguna de la Nava * 1 012,97 W 4 44 N 42 3 ES4150032 El Rebollar * 49 811,1 W 6 36 N 40 22 ES4150064 Riberas de los rÃ ­os Huebra, Yeltes, Uces y afluentes * 4 743,37 W 6 23 N 40 46 ES4150085 Riberas del rÃ ­o Tormes y afluentes * 1 834,49 W 5 30 N 40 26 ES4150087 Riberas del rÃ ­o Ã gueda * 934,28 W 6 40 N 40 43 ES4150096 Arribes del Duero * 106 398,14 W 6 35 N 41 11 ES4150098 Campo de ArgaÃ ±Ã ¡n * 9 272,49 W 6 39 N 40 38 ES4150100 Campo de Azaba * 36 064,64 W 6 41 N 40 30 ES4150101 Candelario * 8 193,06 W 5 46 N 40 20 ES4150107 Las Batuecas-Sierra de Francia * 31 801,91 W 6 8 N 40 27 ES4150108 Quilamas * 10 651,04 W 5 59 N 40 33 ES4150121 Riberas del rÃ ­o AlagÃ ³n y afluentes * 1 721,49 W 5 51 N 40 34 ES4150125 Riberas del rÃ ­o AgadÃ ³n * 86,55 W 6 26 N 40 29 ES4150126 Valle del Cuerpo de Hombre * 6 549,34 W 5 50 N 40 22 ES4160019 Sierra de AyllÃ ³n * 14 119,29 W 3 21 N 41 16 ES4160043 Cueva de los MurciÃ ©lagos 1 W 4 2 N 41 5 ES4160058 Sabinares de Somosierra * 2 158,77 W 3 40 N 41 10 ES4160062 Lagunas de Coca y Olmedo * 1 232,69 W 4 41 N 41 11 ES4160063 Lagunas de Santa MarÃ ­a la Real de Nieva * 637,85 W 4 24 N 40 59 ES4160084 Riberas del rÃ ­o DuratÃ ³n 264,54 W 3 38 N 41 14 ES4160104 Hoces del rÃ ­o Riaza * 5 184,53 W 3 34 N 41 31 ES4160106 Lagunas de Cantalejo * 10 740,35 W 4 3 N 41 15 ES4160109 Sierra de Guadarrama * 69 659,53 W 3 55 N 40 56 ES4160111 Valles del Voltoya y el Zorita * 39 660,8 W 4 31 N 40 54 ES4160122 Sierra de Pradales * 1 335,24 W 3 47 N 41 26 ES4170029 Sabinares Sierra de Cabrejas * 32 707,93 W 2 48 N 41 44 ES4170054 Oncala-Valtajeros * 7 393,8 W 2 18 N 41 57 ES4170055 Cigudosa-San Felices * 6 733,33 W 2 0 N 41 54 ES4170056 Sabinares de Ciria-Borobia * 2 801,35 W 1 56 N 41 37 ES4170057 Sabinares del JalÃ ³n * 19 068,66 W 2 10 N 41 7 ES4170083 Riberas del rÃ ­o Duero y afluentes * 5 593,53 W 3 24 N 41 36 ES4170116 Sierras de UrbiÃ ³n y Cebollera * 42 983,83 W 2 30 N 42 0 ES4170119 Sierra del Moncayo * 7 098,1 W 1 51 N 41 46 ES4170120 PÃ ¡ramo de Layna * 6 233,78 W 2 21 N 41 7 ES4170135 CaÃ ±Ã ³n de rÃ ­o Lobos * 12 238,11 W 3 6 N 41 47 ES4170138 Quejigares y Encinares de Sierra del Madero * 3 823,59 W 2 5 N 41 47 ES4170139 Quejigares de GÃ ³mara-NÃ ¡jima * 6 214,81 W 2 10 N 41 30 ES4170140 Robledales del BerrÃ ºn * 495,79 W 2 39 N 41 52 ES4170141 Pinar de Losana * 795,24 W 3 3 N 41 17 ES4170142 Encinares de Tiermes * 1 153,32 W 3 7 N 41 22 ES4170143 Encinares de Sierra del Costanazo * 2 034,32 W 2 4 N 41 35 ES4170144 Riberas del rÃ ­o Cidacos y afluentes 177,79 W 2 28 N 42 4 ES4170148 Altos de Barahona * 43 920,13 W 2 45 N 41 19 ES4180017 Riberas de CastronuÃ ±o * 8 421,08 W 5 10 N 41 26 ES4180069 Riberas del rÃ ­o Cea * 754,4 W 5 14 N 42 11 ES4180070 Riberas del rÃ ­o Cega * 455,55 W 4 38 N 41 25 ES4180081 Riberas del rÃ ­o Adaja y afluentes 1 390,68 W 4 35 N 41 18 ES4180124 SalgÃ ¼eros de Aldeamayor * 1 185,65 W 4 40 N 41 31 ES4180130 El Carrascal * 5 410,56 W 4 20 N 41 35 ES4180147 Humedales de los Arenales * 3 328,28 W 4 51 N 41 11 ES4190033 Sierra de la Culebra * 61 305,2 W 6 20 N 41 54 ES4190060 Tejedelo * 138,82 W 6 47 N 42 1 ES4190061 Quejigares de la Tierra del Vino * 369 W 5 43 N 41 17 ES4190067 Riberas del rÃ ­o Tera y afluentes * 1 946,17 W 5 46 N 41 57 ES4190074 Riberas del rÃ ­o Aliste y afluentes * 1 702,44 W 6 18 N 41 44 ES4190102 CaÃ ±ones del Duero * 13 611,2 W 5 58 N 41 27 ES4190105 Lago de Sanabria y alrededores * 32 281,16 W 6 50 N 42 9 ES4190110 Sierra de la Cabrera * 18 773,94 W 6 32 N 42 12 ES4190131 Riberas del rÃ ­o Tuela y afluentes * 431,47 W 6 55 N 42 1 ES4190132 Riberas del rÃ ­o Manzanas y afluentes * 395,98 W 6 33 N 41 45 ES4190133 Campo de Aliste * 2 204,75 W 6 21 N 41 49 ES4190134 Lagunas de Tera y Vidriales * 2 292,26 W 5 46 N 41 57 ES4190146 Lagunas de VillafÃ ¡fila * 4 219,84 W 5 37 N 41 48 ES4210001 Hoces del rÃ ­o JÃ ºcar * 17 447 W 1 17 N 39 12 ES4210002 La Encantada, el Moral y los Torreones 855 W 2 40 N 39 7 ES4210004 Lagunas saladas de PÃ ©trola y Salobrejo y Complejo lagunar de Corral Rubio * 2 415,6 W 1 33 N 38 50 ES4210005 Laguna de los Ojos de Villaverde * 339,74 W 2 22 N 38 48 ES4210006 Laguna del Arquillo * 522 W 2 21 N 38 44 ES4210008 Sierra de Alcaraz y Segura y CaÃ ±ones del Segura y del Mundo * 174 881,13 W 2 14 N 38 24 ES4210010 Sierra de Abenuj * 1 044,66 W 1 43 N 38 37 ES4210011 Saladares de Cordovilla y AgramÃ ³n y Laguna de Alboraj * 1 390 W 1 36 N 38 32 ES4210016 Sierra del Relumbrar y Estribaciones de Alcaraz * 30 677,89 W 2 41 N 38 34 ES4210017 Lagunas de Ruidera * 34 452 W 2 49 N 38 56 ES4220001 Navas de MalagÃ ³n * 466,14 W 3 54 N 39 11 ES4220002 Sierra de PicÃ ³n * 7 825,38 W 4 6 N 39 3 ES4220003 RÃ ­os de la cuenca media del Guadiana y laderas vertientes * 23 483,92 W 4 24 N 39 1 ES4220005 Lagunas volcÃ ¡nicas del Campo de Calatrava * 1 862,28 W 3 50 N 38 48 ES4220007 RÃ ­os Quejigal, Valdeazogues y Alcudia 1 214,53 W 4 32 N 38 44 ES4220013 Sierra de los Canalizos * 24 564,21 W 4 37 N 38 52 ES4220014 Sierra Morena * 134 308,27 W 4 1 N 38 28 ES4220015 Sierras de AlmadÃ ©n-ChillÃ ³n-Guadalmez * 6 612,07 W 4 53 N 38 44 ES4220017 Alcornocal de Zumajo * 3 180,53 W 4 50 N 39 6 ES4220018 TÃ ºneles del OjailÃ ©n 77,16 W 3 52 N 38 35 ES4220019 Bonales de la comarca de los Montes del Guadiana * 285,53 W 4 34 N 39 6 ES4220020 Lagunas de Alcoba y Horcajo de los Montes * 20,01 W 4 27 N 39 17 ES4230001 Rentos de Orchova y Vertientes del Turia * 4 765,48 W 1 11 N 39 57 ES4230002 Sierras de Talayuelas y Aliaguilla * 7 763 W 1 17 N 39 48 ES4230005 Sabinares de Campillos-Sierra y Valdemorillo de la Sierra * 13 654 W 1 42 N 40 3 ES4230006 Hoces de AlarcÃ ³n * 2 778,52 W 2 4 N 39 31 ES4230008 Complejo lagunar de Arcas * 275,03 W 2 8 N 39 59 ES4230009 Cueva de la JudÃ ­a 196,62 W 2 8 N 39 43 ES4230010 Cueva de los Morciguillos * 45,96 W 2 9 N 39 55 ES4230012 Estepas yesosas de la Alcarria Conquense * 11 481,79 W 2 39 N 40 13 ES4230013 Hoces del Cabriel, GuadazaÃ ³n y Ojos de Moya * 63 296,2 W 1 38 N 39 57 ES4230014 SerranÃ ­a de Cuenca * 185 318 W 1 57 N 40 17 ES4230015 Sierra del SanterÃ ³n * 2 609 W 1 24 N 40 2 ES4230016 RÃ ­o JÃ ºcar sobre AlarcÃ ³n * 699,77 W 1 31 N 39 56 ES4240003 Riberas del Henares * 1 249,77 W 3 5 N 40 50 ES4240004 RaÃ ±as de MatarrubÃ ­a, Villaseca y Casas de Uceda 1 315,86 W 3 20 N 40 51 ES4240005 Lagunas de Puebla de BeleÃ ±a * 210,07 W 3 15 N 40 53 ES4240007 Sierra de Pela * 11 972,28 W 3 6 N 41 15 ES4240008 Cerros volcÃ ¡nicos de CaÃ ±amares 707 W 2 56 N 41 12 ES4240009 Valle del rÃ ­o CaÃ ±amares * 1 827,39 W 2 56 N 41 2 ES4240012 Rebollar de Navalpotro * 1 059,83 W 2 35 N 40 56 ES4240013 Cueva de la Canaleja 163 W 2 27 N 40 54 ES4240014 Quejigares de Barriopedro y Brihuega * 4 382 W 2 47 N 40 47 ES4240015 Valle del TajuÃ ±a en Torrecuadrada * 2 825 W 2 32 N 40 52 ES4240016 Alto Tajo * 140 068 W 2 4 N 40 40 ES4240017 Parameras de MaranchÃ ³n, Hoz del Mesa y Aragoncillo * 49 442 W 2 8 N 41 2 ES4240018 Sierra de Altomira * 29 493 W 2 49 N 40 17 ES4240019 Laderas yesosas de Tendilla * 259 W 2 59 N 40 32 ES4240020 Montes de Picaza * 15 103 W 1 49 N 40 42 ES4240021 Riberas de Valfermoso de TajuÃ ±a y Brihuega 107 W 2 57 N 40 38 ES4240022 Sabinares rastreros de Alustante-Tordesilos * 7 376 W 1 36 N 40 36 ES4240023 Lagunas y parameras del SeÃ ±orÃ ­o de Molina * 6 163,8 W 1 47 N 41 0 ES4240024 Sierra de Caldereros * 2 368,04 W 1 43 N 40 51 ES4240025 Barranco del rÃ ­o Dulce * 8 347,95 W 2 38 N 41 0 ES4250001 Sierra de San Vicente y Valles del TiÃ ©tar y Alberche * 117 539,01 W 4 53 N 40 6 ES4250003 Barrancas de Talavera 1 182,72 W 4 4 N 39 56 ES4250005 Montes de Toledo * 218 003,17 W 4 14 N 39 27 ES4250006 RincÃ ³n del Torozo 202,07 W 5 2 N 39 28 ES4250008 Estepas salinas de Toledo * 679 W 3 37 N 39 50 ES4250009 Yesares del Valle del Tajo * 28 033 W 3 16 N 40 0 ES4250010 Humedales de la Mancha * 14 492,77 W 3 16 N 39 30 ES4250011 Complejo lagunar de la Jara * 768,7 W 4 26 N 39 42 ES4250012 Mina de la Nava de Ricomalillo 1,19 W 4 57 N 39 39 ES4250013 RÃ ­os de la margen izquierda del Tajo y Berrocales del Tajo * 13 472,79 W 4 50 N 39 45 ES4250014 Sotos del rÃ ­o Alberche * 751,4 W 4 29 N 40 5 ES4310003 Complejo lagunar de la Albuera * 1 878,31 W 6 45 N 38 41 ES4310004 Dehesas de Jerez 48 016,3 W 7 2 N 38 22 ES4310008 Estena * 8 094,96 W 4 45 N 39 22 ES4310009 Puerto PeÃ ±a-los Golondrinos * 33 403,77 W 5 3 N 39 14 ES4310010 La Serena * 144 512,08 W 5 25 N 38 52 ES4310015 RÃ ­o Alcarrache * 1 161,94 W 6 53 N 38 28 ES4310017 RÃ ­o AljucÃ ©n bajo * 402,39 W 6 22 N 39 0 ES4310019 RÃ ­o Ardila alto * 787,05 W 6 25 N 38 11 ES4310020 RÃ ­o Ardila bajo * 807,83 W 6 55 N 38 12 ES4310022 RÃ ­o GÃ ©vora alto * 2 720,92 W 7 4 N 39 14 ES4310023 RÃ ­o Guadalemar * 337,78 W 4 54 N 39 5 ES4310024 RÃ ­o Guadamez * 1 587,93 W 5 51 N 38 44 ES4310026 RÃ ­o Guadiana alto-ZÃ ºjar * 7 697,66 W 6 1 N 38 56 ES4310027 RÃ ­o Guadiana internacional * 836,94 W 7 10 N 38 46 ES4310028 RÃ ­o Matachel * 1 165,49 W 5 53 N 38 25 ES4310032 Rivera de los Limonetes-Nogales * 876,77 W 6 48 N 38 44 ES4310036 Sierra de Escorial * 666,94 W 5 6 N 39 6 ES4310040 Sierra de Moraleja 595,68 W 4 59 N 38 46 ES4310042 Sierra de Siruela * 6 610,77 W 5 1 N 38 55 ES4310043 Sierra de Villares-Balbueno * 1 342,46 W 5 0 N 39 5 ES4310045 ValdecigÃ ¼eÃ ±as * 3 713,14 W 5 56 N 38 3 ES4310048 Corredor del LÃ ¡cara 551,4 W 6 25 N 39 6 ES4310049 Cueva del Valle de Santa Ana 4,88 W 6 47 N 38 22 ES4310050 Cuevas de Alconera 4,88 W 6 28 N 38 24 ES4310055 Refugio de Sierra Pascuala 4,88 W 6 32 N 38 27 ES4310059 RÃ ­o GÃ ©vora bajo * 612,27 W 6 55 N 38 58 ES4310060 Corredores de Siruela * 1 330,78 W 4 58 N 38 55 ES4310061 Laguna temporal de Murtales * 12,9 W 6 35 N 38 59 ES4310062 Laguna temporal de Tres Arroyos * 12,91 W 6 53 N 38 52 ES4310063 RÃ ­o BembÃ ©zar * 1 143,12 W 5 39 N 38 13 ES4310064 RÃ ­o Ortiga * 1 052,81 W 5 42 N 38 42 ES4310065 RÃ ­o Palomillas * 395,78 W 6 6 N 38 40 ES4310066 Sierra de MarÃ ­a AndrÃ ©s * 4 166,69 W 6 39 N 38 32 ES4310067 Sierras de Alor y Monte Longo * 6 524,22 W 7 3 N 38 33 ES4310068 Sierras de Bienvenida y la Capitana * 261,61 W 6 9 N 38 16 ES4310069 Cueva del Agua 2,7 W 6 26 N 38 1 ES4310070 Mina las MarÃ ­as 0,5 W 6 27 N 38 24 ES4310071 Mina los Castillejos 5 W 6 10 N 38 19 ES4310072 Mina Mariquita 3 W 7 12 N 38 31 ES4310073 Mina los Novilleros 3 W 5 0 N 39 18 ES4320001 Canchos de Ramiro * 6 933,29 W 6 45 N 39 55 ES4320002 Cedillo y RÃ ­o Tajo internacional * 13 263,49 W 7 23 N 39 32 ES4320005 Dehesas del Ruecas y Cubilar 6 881,52 W 5 30 N 39 12 ES4320011 Las Hurdes * 23 887,03 W 6 20 N 40 23 ES4320012 Llanos de Brozas * 51 200,5 W 6 53 N 39 35 ES4320013 Granadilla * 24 429,53 W 6 3 N 40 16 ES4320016 RÃ ­o AljucÃ ©n alto 486,35 W 6 10 N 39 10 ES4320018 RÃ ­o Almonte * 8 730,01 W 6 0 N 39 35 ES4320021 RÃ ­o Erjas * 1 164,43 W 6 52 N 39 59 ES4320029 RÃ ­o Ruecas alto * 700,06 W 5 22 N 39 23 ES4320030 RÃ ­o Salor * 390,89 W 6 40 N 39 27 ES4320031 RÃ ­o TiÃ ©tar * 6 226,59 W 5 42 N 40 1 ES4320033 Riveras de los Molinos y la Torre * 306,73 W 6 58 N 39 28 ES4320035 Sierra de Cabezas de Ã guila 3 956,85 W 5 34 N 39 23 ES4320037 Sierra de Gata * 18 057,08 W 6 34 N 40 16 ES4320038 Sierra de Gredos y valle del Jerte * 74 269,32 W 5 43 N 40 11 ES4320039 Sierra de las Villuercas y valle del Guadarranque * 76 335,85 W 5 19 N 39 33 ES4320046 Arroyo del Lugar * 354,67 W 6 54 N 39 27 ES4320047 Sierras de Risco Viejo * 13 830,04 W 6 18 N 40 15 ES4320051 Mina de la Aurora 4,88 W 6 41 N 40 8 ES4320052 Mina de la Rivera de Acebo * 4,88 W 6 40 N 40 10 ES4320057 Refugio del Alto de San Blas 4,88 W 5 31 N 39 20 ES4320060 Arroyos BarbaÃ ³n y Calzones 1 797,4 W 6 4 N 39 54 ES4320061 Arroyos Patana y Regueros * 951,18 W 6 33 N 40 2 ES4320062 CaÃ ±ada del Venero * 2 187,03 W 5 25 N 39 55 ES4320063 Embalse Arce de Abajo * 54,03 W 6 41 N 39 35 ES4320064 Embalse de Lancho * 163,71 W 6 30 N 39 28 ES4320065 Embalse de Petit I * 154,63 W 6 33 N 39 32 ES4320066 Laguna temporal de Corrales * 12,86 W 6 39 N 39 53 ES4320067 Laguna temporal de Valdehornos * 12,83 W 6 35 N 40 10 ES4320068 MÃ ¡rgenes de ValdecaÃ ±as * 151,57 W 5 21 N 39 49 ES4320069 RÃ ­o Esperaban 346,09 W 6 20 N 40 21 ES4320070 RÃ ­o Guadalupejo * 483,66 W 5 16 N 39 25 ES4320071 RÃ ­os AlagÃ ³n y Jerte * 2 593,08 W 6 9 N 40 3 ES4320072 RÃ ­os Ã rrago y Tralgas * 761,17 W 6 30 N 40 12 ES4320073 Rivera de Aurela * 497,28 W 7 17 N 39 36 ES4320074 Rivera de Membrio * 436,31 W 7 3 N 39 32 ES4320075 Riveras de Carbajo y Calatrucha * 372,08 W 7 9 N 39 37 ES4320076 Riveras de Gata y Acebo * 1 088,84 W 6 37 N 40 8 ES4320077 MonfragÃ ¼e * 18 396,49 W 5 57 N 39 47 ES4320078 Monasterio de Yuste 1 W 7 10 N 38 26 ES4320079 Mina la Paloma 1 W 5 39 N 40 6 ES4320080 TÃ ºnel de CaÃ ±amero 2 W 5 21 N 39 19 ES5110001 MassÃ ­s del Montseny * 29 059,63 E 2 23 N 41 46 ES5110004 Serra de CatllarÃ s * 6 130,45 E 1 56 N 42 12 ES5110005 Sistema transversal catalÃ * 28 563,4 E 2 22 N 42 5 ES5110007 Riu i estanys de Tordera * 338,5 28 E 2 43 N 41 42 ES5110008 Gallifa-Cingles de BertÃ ­ * 7 210,6 E 2 10 N 41 42 ES5110009 Riera de MerlÃ ¨s * 3 013,2 E 1 59 N 41 58 ES5110010 Sant LlorenÃ § del Munt i l'Obac * 16 082,8 E 1 57 N 41 40 ES5110011 Serres del litoral septentrional * 19 463,2 E 2 30 N 41 38 ES5110012 Montserrat-Roques Blanques-riu Llobregat * 7 270,4 E 1 50 N 41 35 ES5110013 Serres del litoral central * 25 132,2 E 1 50 N 41 19 ES5110014 Serra de Castelltallat * 4 961,4 E 1 40 N 41 48 ES5110015 Sistema prelitoral central * 19 648,6 E 1 24 N 41 27 ES5110016 Riera de Sorreigs * 286,6 E 2 10 N 42 0 ES5110017 Costes del Maresme * 2 906,4 E 2 29 N 41 31 ES5110018 Valls de l'Anoia * 4 108,7 E 1 43 N 41 29 ES5110019 CarbassÃ ­ * 242,79 E 1 26 N 41 37 ES5110020 Costes del Garraf * 26 473,78 E 1 51 N 41 11 ES5110021 Riera de la Goda * 38 E 1 27 N 41 33 ES5110022 CapÃ §aleres del Foix * 2 176,7 E 1 35 N 41 26 ES5110023 Riera de Clariana * 463,3 E 1 29 N 41 36 ES5110024 Serra de Collserola * 7 515,8 E 2 5 N 41 26 ES5110025 Riu Congost * 358,4 30 E 2 16 N 41 36 ES5120001 Alta Garrotxa-MassÃ ­s de les Salines * 38 196,1 E 2 36 N 42 18 ES5120004 Zona volcÃ nica de la Garrotxa * 15 213,7 E 2 32 N 42 9 ES5120005 Riu Llobregat d'EmpordÃ * 306,2 25 E 2 54 N 42 21 ES5120007 Cap de Creus * 13 844,3 E 3 13 N 42 18 ES5120008 Estany de Banyoles * 1 064 E 2 44 N 42 7 ES5120009 Basses de l'Albera * 779,2 E 2 56 N 42 23 ES5120010 Les Gavarres * 28 541,92 E 2 58 N 41 55 ES5120011 Riberes del Baix Ter * 1 217,89 74 E 2 51 N 42 0 ES5120012 Les Guilleries * 12 404,04 E 2 29 N 41 56 ES5120013 MassÃ ­s de les Cadiretes * 9 223,3 E 2 55 N 41 45 ES5120014 L'Albera * 16 303,6 E 3 2 N 42 25 ES5120015 Litoral del Baix EmpordÃ * 3 332,1 E 3 11 N 42 0 ES5120016 El MontgrÃ ­- Les Medes-El Baix Ter * 6 358,4 E 3 10 N 42 3 ES5120017 Estany de Sils-Ribera de Santa Coloma * 452,2 23 E 2 43 N 41 48 ES5120018 Muntanyes de Rocacorba-Puig de la Banya del Boc * 3 426,1 E 2 41 N 42 3 ES5120019 Riberes de l'Alt Ter * 409,83 41 E 2 19 N 42 14 ES5120020 Riu LlÃ ©mena * 194 32 E 2 40 N 42 2 ES5120021 Riu FluviÃ * 1 323,62 96 E 2 48 N 42 10 ES5120023 Rieres de XuclÃ i Riudelleques * 51,3 E 2 47 N 42 2 ES5120025 Garriga d'EmpordÃ * 547,7 E 2 54 N 42 16 ES5120027 Rasos de Tubau 644,53 E 2 2 N 42 13 ES5120029 Riu Brugent * 68,3 E 2 34 N 42 1 ES5130001 Els Bessons * 424,85 E 0 50 N 41 28 ES5130003 Alt Pallars * 77 112,9 E 1 13 N 42 34 ES5130007 Riberes de l'Alt Segre * 216,62 23 E 1 49 N 42 23 ES5130008 Serra d'AubenÃ § i Roc de Cogul * 6 779,1 E 1 16 N 42 5 ES5130009 Serra de Turp i Mora Condal-Valldan * 3 709,28 E 1 21 N 42 7 ES5130010 Serra de Boumort-Collegats * 18 637,6 E 1 6 N 42 14 ES5130012 Vall Alta de Serradell-Serra de Sant GervÃ s * 12 924,2 E 0 48 N 42 15 ES5130013 Aiguabarreig Segre-Cinca * 761 37 E 0 24 N 41 27 ES5130014 Aiguabarreig Segre-Noguera Pallaresa * 10 112,87 E 0 50 N 41 55 ES5130015 Serres del Montsec, Sant Mamet i Mitjana * 32 419,9 E 0 52 N 42 1 ES5130016 Valls del SiÃ ³-LlobregÃ ³s * 26 620 E 1 11 N 41 49 ES5130017 Basses de Sucs i AlcarrÃ s 21,19 E 0 26 N 41 41 ES5130018 Estany d'Ivars- Vilasana 156,6 E 0 56 N 41 41 ES5130019 Estany de MontcortÃ ¨s 45,01 E 0 59 N 42 19 ES5130020 Aiguabarreig Segre-Noguera RibagorÃ §ana * 339,08 19 E 0 41 N 41 41 ES5130021 Secans de la Noguera * 8 960,4 E 0 42 N 41 49 ES5130024 La Faiada de MalpÃ s i Cambatiri * 1 280,7 E 0 46 N 42 22 ES5130025 Bellmunt-Almenara * 3 464,2 E 0 57 N 41 46 ES5130026 Serra de Prada-CastellÃ s * 3 735,9 E 1 18 N 42 16 ES5130027 Obagues de la riera de Madrona * 3 583,78 E 1 23 N 41 58 ES5130028 Ribera Salada * 5 520,4 E 1 25 N 42 2 ES5130029 Serres de Queralt i Els Tossals-Aigua d'Ora * 8 684,5 E 1 40 N 42 3 ES5130030 Estanys de Basturs * 36,98 E 1 1 N 42 8 ES5130032 Vessants de la Noguera RibagorÃ §ana * 6 524,4 E 0 38 N 41 56 ES5130035 Plans de la Unilla * 988,7 E 0 32 N 41 47 ES5130036 Plans de SiÃ ³ * 5 289,6 E 1 7 N 41 43 ES5130037 Secans de Belianes-Preixana 1 924,6 E 1 0 N 41 35 ES5130038 Secans del SegriÃ i Utxesa 3 793 E 0 27 N 41 26 ES5130039 Vall de Vinaixa * 3 024,2 E 0 59 N 41 26 ES5140001 Litoral meridional tarragonÃ ­ * 4 903,8 E 0 52 N 40 56 ES5140002 Serra de Godall * 1 782,4 E 0 28 N 40 39 ES5140003 Ribera de l'Algars * 2 128,2 E 0 15 N 41 3 ES5140004 SÃ ¨quia Major * 54 E 1 11 N 41 5 ES5140005 Serra de MontsiÃ * 5 296,43 E 0 31 N 40 37 ES5140006 Serres de CardÃ ³- El Boix * 16 144 E 0 34 N 40 54 ES5140007 Costes del TarragonÃ ¨s * 1 110,7 E 1 22 N 41 7 ES5140008 Muntanyes de Prades * 30 726,4 E 1 2 N 41 18 ES5140009 Tivissa-VandellÃ ²s-Llaberia * 24 532,4 E 0 48 N 41 2 ES5140010 Riberes i illes de l'Ebre * 487,3 E 0 34 N 41 7 ES5140011 Sistema prelitoral meridional * 51 679,8 E 0 21 N 40 52 ES5140012 Tossals d'Almatret i Riba Roja * 7 473,6 E 0 23 N 41 14 ES5140014 MassÃ ­s de Bonastre * 2 683,4 E 1 28 N 41 13 ES5140015 Riu Siurana i planes del Priorat * 2 879,2 E 0 48 N 41 10 ES5140016 Tossal de Montagut 1 290,16 E 0 42 N 40 55 ES5140017 Serra de Montsant-Pas de l'Ase * 19 531,5 E 0 45 N 41 14 ES5140018 El Montmell-Marmellar * 9 333,3 E 1 30 N 41 20 ES5140019 Riu GaiÃ 2 997,7 E 1 20 N 41 13 ES5140020 Grapissar de la Masia Blanca * 440,58 E 1 30 N 41 10 ES5140021 Obagues del riu Corb * 2 270,12 E 1 15 N 41 32 ES5140022 Barranc de Santes Creus 48,9 E 0 46 N 40 52 ES5140023 Secans del MontsiÃ * 2 116,2 E 0 22 N 40 38 ES5211007 MontgÃ ³ * 3 009,32 E 0 7 N 38 48 ES5211009 Ifac * 993,64 W 0 5 N 38 39 ES5212004 Riu Gorgos 777,36 W 0 3 N 38 45 ES5212005 L'Almadrava * 2 239,49 E 0 3 N 38 52 ES5212006 Laguna de Salinas * 282,3 W 0 53 N 38 30 ES5212007 Salero y Cabecicos de Villena * 717,76 W 0 54 N 38 38 ES5212008 MaigmÃ ³ i Serres de la Foia de Castalla * 13 823,01 W 0 43 N 38 33 ES5212009 Algepsars de Finestrat * 102,65 W 0 13 N 38 34 ES5212010 Arenal de Petrer 1,02 W 0 46 N 38 30 ES5212011 Rambla de las Estacas * 0,2 W 0 43 N 37 55 ES5212012 Sierra de Escalona y Dehesa de Campoamor * 4 712,02 W 0 49 N 37 56 ES5213018 Penya-segats de la Marina * 3 262,27 E 0 10 N 38 43 ES5213019 Aitana, Serrella i Puigcampana * 17 605,85 W 0 13 N 38 39 ES5213020 Serres del Ferrer i BÃ ¨rnia * 3 449,6 W 0 3 N 38 40 ES5213021 Serra Gelada i litoral de la Marina Baixa * 5 552,87 W 0 5 N 38 32 ES5213022 Serra de Crevillent * 5 083,46 W 0 52 N 38 15 ES5213023 Sierra de Callosa de Segura * 663,74 W 0 54 N 38 7 ES5213024 Tabarca * 14 557 W 0 29 N 38 13 ES5213025 Dunes de Guardamar * 726,24 W 0 38 N 38 7 ES5213026 Sierra de Orihuela * 1 677,31 W 0 58 N 38 5 ES5213032 Cap de les Hortes * 4 253,24 W 0 23 N 38 24 ES5213033 Cabo Roig * 4 686,52 W 0 41 N 37 57 ES5213039 Sierra de Salinas * 7 734,78 W 0 57 N 38 30 ES5213042 Valls de la Marina * 16 061,26 W 0 11 N 38 48 ES5213054 Els Alforins * 10 115,65 E 0 48 N 38 47 ES5214001 Cueva del Perro-Cox 1 W 0 53 N 38 8 ES5214002 Tunel de Canals 1 W 0 34 N 38 55 ES5214003 Cova dels Mosseguellos-Vallada 1 W 0 44 N 38 54 ES5214004 Cova Joliana 1 W 0 28 N 38 40 ES5221002 Desert de les Palmes 3 070,77 E 0 2 N 40 4 ES5222001 Serra d'EspadÃ * 31 023,51 W 0 23 N 39 55 ES5222002 Marjal de PenÃ ­scola * 105 E 0 24 N 40 22 ES5222004 Curs alt del riu Millars * 10 015,14 W 0 35 N 40 3 ES5222005 Marjal de Nules * 644,39 W 0 6 N 39 50 ES5222006 Platja de Moncofa * 1 W 0 8 N 39 46 ES5222007 Alguers de Borriana-Nules-Moncofa * 4 082,01 W 0 7 N 39 47 ES5223002 L'Alt Maestrat * 43 612,7 W 0 9 N 40 25 ES5223004 Penyagolosa * 31 921,4 W 0 23 N 40 14 ES5223005 Alt PalÃ ncia * 26 267,23 W 0 43 N 39 55 ES5223007 Marjal d'Almenara * 1 496,98 W 0 11 N 39 44 ES5223029 Riu Bergantes * 4 454 W 0 10 N 40 42 ES5223036 Serra d'Irta * 9 797,52 E 0 19 N 40 19 ES5223037 Costa d'Orpesa i BenicÃ ssim * 1 326 W 0 7 N 40 3 ES5223053 Forat d'en FerrÃ s-Orpesa 1 E 0 6 N 40 5 ES5223055 Serra d'en GalcerÃ n 11 319,97 E 0 0 N 40 18 ES5224001 Cova Oscura-Atzeneta del Maestrat 1 W 0 12 N 40 12 ES5232002 Serra Calderona * 17 781,51 W 0 26 N 39 44 ES5232003 Curs mitjÃ del riu PalÃ ncia 3 664,16 W 0 28 N 39 51 ES5232004 Rius del RacÃ ³ d'AdemÃ ºs * 1 410,29 W 1 16 N 40 4 ES5232005 Lavajos de Sinarcas * 24,79 W 1 14 N 39 45 ES5232006 Alto TÃ ºria * 14 449,34 W 1 8 N 39 48 ES5232007 Riu XÃ ºquer 370,53 W 0 38 N 39 7 ES5232008 Curs mitjÃ del riu Albaida 863,94 W 0 27 N 38 55 ES5232009 Serra del Castell de XÃ tiva 3,29 W 0 31 N 38 59 ES5232010 Cap de Cullera 0,21 W 0 12 N 39 11 ES5233001 TinenÃ §a de BenifassÃ , Turmell i Vallivana * 49 597,86 E 0 6 N 40 37 ES5233006 Puebla de San Miguel * 8 853,13 W 1 9 N 40 3 ES5233008 Sabinar de Alpuente * 9 195,97 W 0 56 N 39 56 ES5233009 Sierra del Negrete * 21 934,19 W 1 1 N 39 35 ES5233010 Hoces del Cabriel * 13 224,18 W 1 28 N 39 25 ES5233011 Sierras de MartÃ ©s y el Ave * 35 242,05 W 0 51 N 39 18 ES5233012 Valle de Ayora y Sierra del BoquerÃ ³n * 16 825,15 W 1 7 N 39 11 ES5233013 Serra de Corbera * 4 819,84 W 0 19 N 39 6 ES5233015 Serres del MontdÃ ºver i Marxuquera * 7 582 W 0 18 N 39 0 ES5233030 Marjal de la Safor * 1 244,86 W 0 11 N 39 2 ES5233034 Sierra del MugrÃ ³n * 1 749 W 1 7 N 38 56 ES5233035 Arroyo Cerezo * 5 402,66 W 1 22 N 40 4 ES5233038 Dunes de la Safor 68,64 W 0 3 N 38 54 ES5233040 Muela de Cortes y el Caroche * 61 519,48 W 0 52 N 39 3 ES5233041 Serra de la Safor * 3 514,55 W 0 16 N 38 52 ES5233044 Sierra de Malacara * 15 066,37 W 0 56 N 39 24 ES5233045 Serra d'Enguera * 17 323,77 W 0 50 N 38 53 ES5233047 Ullals del riu Verd * 27,94 W 0 31 N 39 8 ES5233048 Sima de les Gralles-NavarrÃ ©s 1 W 0 39 N 39 7 ES5233049 Cova de les Rates Penades (RÃ ²tova) 1 W 0 16 N 38 56 ES5233050 Cova de la Moneda-Cotes * 1 W 0 37 N 39 3 ES5233051 Cova de les Meravelles de Llombai 1 W 0 35 N 39 18 ES5234001 Cova del Sardiner-Sagunt 1 W 0 13 N 39 42 ES5234002 Cueva Negra-Ayora 1 W 1 12 N 39 4 ES5234003 Tunel del CarcalÃ ­n-BuÃ ±ol 1 W 0 48 N 39 24 ES5234004 Cueva del Barranco Hondo-Cheste 1 W 0 43 N 39 31 ES5234005 Sima de l'Ãguila-Picassent 1 W 0 31 N 39 19 ES5234006 Cova de les Meravelles d'Alzira 1 W 0 25 N 39 7 ES5234007 Cova Xurra-Gandia 1 W 0 12 N 38 58 ES5310005 Badies de PollenÃ §a i AlcÃ ºdia * 30 752,57 E 3 12 N 39 50 ES5310008 Es GalatzÃ ³-s'Esclop * 1 423,26 E 2 28 N 39 38 ES5310009 Es Teix * 954,97 E 2 38 N 39 43 ES5310010 Comuna de Bunyola 787,4 E 2 43 N 39 42 ES5310015 Puig de Sant MartÃ ­ * 225,86 E 3 5 N 39 49 ES5310023 Illots de Ponent * 2 536,95 E 1 11 N 38 58 ES5310024 La Mola * 2 181,23 E 1 34 N 38 41 ES5310025 Cap de Barbaria * 2 476,56 E 1 22 N 38 39 ES5310026 Fita des Ram 287,38 E 2 33 N 39 39 ES5310027 Cimals de la Serra * 7 252,38 E 2 51 N 39 49 ES5310028 Es Binis * 27,9 E 2 47 N 39 50 ES5310029 Na Borges * 3 994,18 E 3 12 N 39 40 ES5310030 Costa de Llevant * 1 836,25 E 3 2 N 39 25 ES5310031 Porroig 113,38 E 1 17 N 38 53 ES5310032 Cap Llentrisca-sa Talaia * 3 090,68 E 1 15 N 38 54 ES5310033 Xarraca * 771,34 E 1 28 N 39 6 ES5310034 Serra Grossa * 1 175,56 E 1 21 N 38 55 ES5310035 Area marina del nord de Menorca * 5 111,67 E 4 2 N 40 4 ES5310036 Ã rea marina del Sur de Ciutadella * 2 234,43 E 3 58 N 39 50 ES5310037 Basses de la Marina de Llucmajor * 49,5 E 2 48 N 39 24 ES5310038 Cova des Bufador des Solleric 1 E 2 47 N 39 45 ES5310039 Cova de sa Bassa Blanca 1 E 3 10 N 39 50 ES5310040 Cova de les Maravelles 1 E 2 47 N 39 45 ES5310041 Cova de Canet 1 E 2 37 N 39 39 ES5310042 Avenc den Corbera 1 E 2 37 N 39 38 ES5310043 Cova dels Ases 1 E 3 16 N 39 26 ES5310044 Cova des Coll 1 E 3 11 N 39 25 ES5310045 Cova d'en Passol 1 E 3 14 N 39 23 ES5310046 Cova de ses Rates Pinyades 1 E 2 58 N 39 43 ES5310047 Cova des Corral des Porcs 1 E 2 51 N 39 43 ES5310048 Cova de sa Guitarreta 1 E 2 55 N 39 24 ES5310049 Cova des Pas de Vallgornera 1 E 2 50 N 39 22 ES5310050 Cova d'en Besso 1 E 3 19 N 39 31 ES5310051 Cova de can Bordils 1 E 3 21 N 39 33 ES5310052 Cova des Diners 1 E 3 19 N 39 34 ES5310053 Cova del Dimoni 1 E 3 21 N 39 32 ES5310054 Cova de sa Gleda 1 E 3 16 N 39 30 ES5310055 Cova del Pirata 1 E 3 18 N 39 30 ES5310056 Cova des Pont 1 E 3 18 N 39 30 ES5310057 Cova de cal Pesso 1 E 3 4 N 39 55 ES5310058 Cova de can SiÃ ³n 1 E 2 59 N 39 50 ES5310059 Cova de Llenaire 1 E 3 3 N 39 53 ES5310060 Cova Morella 1 E 2 59 N 39 50 ES5310061 Cova Nova de Son LluÃ ­s 1 E 2 58 N 39 28 ES5310062 Es Bufador de Son Berenguer 1 E 2 46 N 39 41 ES5310063 Cova de can Millo o de Coa Negrina 1 E 2 45 N 39 42 ES5310064 Avenc de Son Pou 1 E 2 45 N 39 42 ES5310065 Cova del Drac de cala SantanyÃ ­ 1 E 3 8 N 39 19 ES5310066 Cova des Rafal des Porcs 1 E 3 5 N 39 19 ES5310067 Cova dels Estudiants 1 E 2 42 N 39 45 ES5310068 Cap Negre * 732,62 E 3 49 N 39 57 ES5310069 Cala d'Algairens * 141,83 E 3 54 N 40 3 ES5310070 Punta Redona-arenal den Castell * 1 004,59 E 4 10 N 40 2 ES5310071 Cala En Brut * 40,1 E 4 12 N 40 0 ES5310072 Caleta de BinillautÃ ­ * 160,92 E 4 17 N 39 56 ES5310073 Ãrea marina Punta Prima-Illa de l'Aire * 1 353,49 E 4 17 N 39 48 ES5310074 De cala Llucalari a Cales Coves * 1 058,4 E 4 6 N 39 52 ES5310075 Arenal de Son Saura * 346,4 E 3 51 N 39 55 ES5310076 Serral den Salat 104,86 E 2 21 N 39 35 ES5310077 Es RajolÃ ­ * 110,22 E 2 22 N 39 37 ES5310078 De Cala de Ses Ortigues a cala Estellencs * 876,06 E 2 26 N 39 38 ES5310079 Puig de Na BauÃ §a * 1 612,71 E 2 30 N 39 35 ES5310080 Puigpunyent 566,47 E 2 33 N 39 37 ES5310081 Port des Canonge * 615,93 E 2 32 N 39 41 ES5310082 S'Estaca-Punta de DeiÃ * 1 002,18 E 2 36 N 39 44 ES5310083 Es Boixos * 656,58 E 2 41 N 39 45 ES5310084 Torre Picada 122,78 E 2 42 N 39 48 ES5310085 Moncaire * 248,73 E 2 45 N 39 48 ES5310086 MonnÃ ber 10,35 E 2 46 N 39 47 ES5310087 BÃ litx 331,24 E 2 46 N 39 49 ES5310088 Gorg Blau 165,23 E 2 49 N 39 48 ES5310089 Biniarroi 536,26 E 2 50 N 39 46 ES5310090 Puig d'AlarÃ ²-Puig de s'Alcadena * 385,26 E 2 48 N 39 44 ES5310091 Mossa 430,28 E 2 53 N 39 50 ES5310092 Muntanyes de PollenÃ §a * 2 967,71 E 2 58 N 39 50 ES5310093 Formentor 255,75 E 3 9 N 35 56 ES5310094 Cala Figuera * 65,95 E 3 10 N 39 57 ES5310095 Can Picafort * 45,26 E 3 10 N 39 45 ES5310096 Punta de n'Amer * 526,54 E 3 24 N 39 34 ES5310097 Ãrea marina Costa de Llevant * 1 998,93 E 3 18 N 39 28 ES5310098 Cales de Manacor * 587,88 E 3 17 N 39 29 ES5310099 Portocolom * 75,71 E 3 15 N 39 25 ES5310100 Punta des Ras 13,09 E 3 15 N 39 23 ES5310101 Randa 1 175,79 E 2 56 N 39 31 ES5310102 Xorrigo 886,06 E 2 49 N 39 35 ES5310103 Ãrea marina Cap de Cala Figuera * 128,58 E 2 31 N 39 27 ES5310104 Costa de l'Oest d'Eivissa * 1 272,71 E 1 13 N 38 54 ES5310105 Els Amunts d'Eivissa * 1 463,8 E 1 23 N 39 3 ES5310106 Ãrea marina de Ses Margalides * 98,82 E 1 19 N 39 2 ES5310107 Ãrea marina de Tagomago * 745,29 E 1 37 N 39 1 ES5310108 Ãrea marina del cap Martinet * 553,07 E 1 30 N 38 56 ES5310109 Ãrea marina de cala Saona * 442,15 E 1 22 N 38 42 ES5310110 Ãrea marina Platja de Tramuntana * 1 407,64 E 1 30 N 38 41 ES5310111 Ãrea marina Platja de Migjorn * 2 010,49 E 1 29 N 38 39 ES5310112 Nord de Sant Joan * 1 928,04 E 1 33 N 39 5 ES6110001 Albufera de Adra * 135,27 W 2 57 N 36 45 ES6110002 Karst en yesos de Sorbas * 2 451,08 W 2 4 N 37 5 ES6110003 Sierra MarÃ ­a-Los VÃ ©lez * 22 670,33 W 2 7 N 37 44 ES6110004 Sierra del Oso * 12 017,49 W 2 7 N 37 51 ES6110005 Sierra de Cabrera-BÃ ©dar * 33 578,62 W 1 58 N 37 5 ES6110006 Ramblas de GÃ ©rgal, Tabernas y sur de Sierra Alhamilla * 22 309,12 W 2 29 N 36 58 ES6110007 La Serreta de Cabo de Gata * 595,32 W 2 8 N 36 52 ES6110008 Sierras de GÃ ¡dor y Enix * 50 144,05 W 2 44 N 36 55 ES6110009 Fondos marinos de Punta Entinas-Sabinar * 3 975,58 W 2 41 N 36 40 ES6110010 Fondos marinos Levante Almeriense * 10 693,93 W 1 47 N 37 12 ES6110011 Sierra del Alto de Almagro * 6 239,6 W 1 50 N 37 21 ES6110012 Sierras Almagrera, de los Pinos y el AguilÃ ³n * 5 886,28 W 1 44 N 37 19 ES6110013 Calares de Sierra de los Filabres * 6 630,41 W 2 28 N 37 17 ES6110014 Artos de El Ejido * 264,44 W 2 47 N 36 45 ES6110015 AlborÃ ¡n * 26 456,65 W 3 2 N 35 56 ES6110016 Rambla de Arejos 2,1 W 1 38 N 37 22 ES6110017 RÃ ­o Antas 23,08 W 1 49 N 37 12 ES6110018 RÃ ­o Adra * 80,31 W 2 58 N 36 49 ES6110019 Arrecifes de Roquetas de Mar * 204,49 W 2 35 N 36 47 ES6110020 Islote de San AndrÃ ©s * 35,43 W 1 53 N 36 59 ES6120001 Cola del embalse de Arcos 121,42 W 5 47 N 36 46 ES6120002 Cola del embalse de Bornos 695,84 W 5 40 N 36 50 ES6120003 Estuario del rÃ ­o Guadiaro 35,54 W 5 16 N 36 16 ES6120006 Marismas del rÃ ­o Palmones * 57,48 W 5 26 N 36 10 ES6120008 La BreÃ ±a y marismas del Barbate * 4 816,41 W 5 58 N 36 11 ES6120009 Fondos marinos de BahÃ ­a de CÃ ¡diz 7 040,01 W 6 14 N 36 29 ES6120011 Laguna de los Tollos 72,3 W 6 0 N 36 50 ES6120013 Sierra LÃ ­jar * 7 262,92 W 5 25 N 36 55 ES6120014 Laguna de las Canteras y el TejÃ ³n * 200,5 W 6 4 N 36 34 ES6120015 Acebuchales de la CampiÃ ±a sur de CÃ ¡diz * 26 475,31 W 5 57 N 36 24 ES6120017 Punta de Trafalgar * 666,33 W 6 2 N 36 10 ES6120018 Pinar de Roche * 689,17 W 6 7 N 36 18 ES6120019 RÃ ­o Salado de Conil 77,14 W 6 3 N 36 17 ES6120020 TÃ ºnel III de Bornos 108,13 W 5 45 N 36 48 ES6120021 RÃ ­o Guadalete 71,26 W 5 51 N 36 41 ES6120022 BÃ ºnker del Tufillo 0,12 W 5 40 N 36 4 ES6120023 Corrales de Rota 47,53 W 6 23 N 36 37 ES6120024 Cueva del BÃ ºho 22,8 W 5 35 N 36 48 ES6120025 RÃ ­o Iro * 71,64 W 6 0 N 36 28 ES6120026 Cueva de las Mesas de Algar 85,15 W 5 54 N 36 21 ES6120027 Salado de San Pedro * 31,22 W 6 2 N 36 33 ES6120028 RÃ ­o de la Jara 5,75 W 5 37 N 36 2 ES6120029 BÃ ºnker del Santuario de la Luz 2,78 W 5 37 N 36 3 ES6120030 Cuevas de la Mujer y de las Colmenas 47,63 W 6 10 N 36 38 ES6120031 RÃ ­os Guadiaro y Hozgarganta 49,53 W 5 18 N 36 23 ES6120032 Estrecho oriental * 23 641,82 W 5 17 N 36 7 ES6120033 Fondos marinos Marismas del rÃ ­o Palmones * 88,3 W 5 25 N 36 10 ES6120034 Fondos marinos Estuario del rÃ ­o Guadiaro * 107,27 W 5 16 N 36 16 ES6130001 Sierra de CardeÃ ±a y Montoro * 38 408,21 W 4 16 N 38 12 ES6130002 Sierra SubbÃ ©tica * 31 905,3 W 4 18 N 37 26 ES6130003 Sierra de Santa Eufemia * 10 651,56 W 4 56 N 38 37 ES6130004 RÃ ­o Guadalmez * 10 585,16 W 4 40 N 38 32 ES6130005 Suroeste de la Sierra de CardeÃ ±a y Montoro * 33 087,47 W 4 23 N 38 6 ES6130006 Guadalmellato * 39 795,54 W 4 38 N 38 3 ES6130007 Guadiato-BembÃ ©zar * 114 513,96 W 5 11 N 38 4 ES6130008 Tramo inferior del rÃ ­o Guadajoz 285,46 W 4 42 N 37 47 ES6130009 RÃ ­os Cuzna y Gato * 112,09 W 4 46 N 38 9 ES6130010 RÃ ­o Guadamatilla y arroyo del Tamujar * 135,94 W 5 6 N 38 38 ES6130011 RÃ ­o Guadamatilla 13,73 W 5 5 N 38 24 ES6130012 RÃ ­o ZÃ ºjar * 108,5 W 5 18 N 38 34 ES6130013 Barrancos del rÃ ­o Retortillo * 507,68 W 5 20 N 37 48 ES6130014 Arroyo de Ventas Nuevas 4,6 W 4 27 N 38 22 ES6130015 RÃ ­o Guadalquivir -tramo medio 2 700,36 W 4 39 N 37 56 ES6130016 RÃ ­o Guadalbarbo * 9,43 W 4 51 N 38 8 ES6140001 Sierra de Baza * 53 833,68 W 2 48 N 37 19 ES6140002 Sierra de Castril * 12 656,58 W 2 45 N 37 53 ES6140003 Sierra de HuÃ ©tor * 12 160,63 W 3 28 N 37 16 ES6140004 Sierra Nevada * 171 810,93 W 3 8 N 37 4 ES6140005 Sierras del Nordeste * 46 184,42 W 2 30 N 37 56 ES6140006 Sierra de Arana * 19 991,97 W 3 23 N 37 23 ES6140007 Sierras del Campanario y las Cabras * 8 486,92 W 3 37 N 37 24 ES6140008 Sierra de Loja * 25 967,54 W 4 8 N 37 5 ES6140009 Sierra Nevada noroeste * 789,94 W 3 19 N 37 10 ES6140010 Sierra de Baza norte * 1 190,09 W 2 47 N 37 28 ES6140011 Sierra de Castell de Ferro * 731,87 W 3 23 N 36 43 ES6140012 La Mala 615,75 W 3 43 N 37 7 ES6140013 Fondos marinos Tesorillo-SalobreÃ ±a 1 013,01 W 3 37 N 36 44 ES6140014 Acantilados y fondos marinos de Calahonda-Castell de Ferro * 971,32 W 3 22 N 36 42 ES6140015 Barrancos del rÃ ­o de Aguas Blancas 2 988,53 W 3 24 N 37 13 ES6140016 Acantilados y fondos marinos de la Punta de la Mona 123,52 W 3 43 N 36 43 ES6150001 Laguna del Portil * 1 265,63 W 7 2 N 37 13 ES6150002 Enebrales de Punta UmbrÃ ­a * 187,57 W 6 59 N 37 11 ES6150003 Estero de Domingo Rubio * 343,07 W 6 54 N 37 11 ES6150004 Lagunas de Palos y las Madres * 648,96 W 6 52 N 37 9 ES6150005 Marismas de Isla Cristina * 2 498,04 W 7 21 N 37 12 ES6150006 Marismas del rÃ ­o Piedras y Flecha del Rompido * 2 409,11 W 7 9 N 37 13 ES6150007 PeÃ ±as de Aroche * 725,14 W 7 4 N 37 55 ES6150009 DoÃ ±ana norte y oeste * 31 372,17 W 6 10 N 37 15 ES6150010 AndÃ ©valo occidental * 52 901,71 W 7 24 N 37 30 ES6150012 Dehesa del Estero y Montes de Moguer * 2 918,67 W 6 50 N 37 12 ES6150013 Dunas del Odiel * 64,45 W 6 53 N 37 10 ES6150014 Marismas y riberas del Tinto * 3 125,84 W 6 52 N 37 17 ES6150015 Isla de San Bruno * 386,24 W 7 23 N 37 11 ES6150016 Acebuchal de Alpizar 80,49 W 6 26 N 37 27 ES6150017 Marisma de las Carboneras 263,38 W 7 0 N 37 16 ES6150018 RÃ ­o Guadiana y ribera de Chanza * 1 545,81 W 7 26 N 37 18 ES6150019 Bajo Guadalquivir * 4 113,94 W 6 5 N 37 3 ES6150020 Arroyo del Alamillo * 47,93 W 7 20 N 37 19 ES6150021 Corredor ecolÃ ³gico del RÃ ­o Tinto 21 404,98 W 6 37 N 37 34 ES6150022 Rivera de Chanza 70,06 W 7 21 N 37 47 ES6150023 Dehesa de Torrecuadros y arroyo de Pilas * 992,44 W 6 22 N 37 20 ES6150024 El Jure 11,63 W 7 5 N 37 33 ES6150025 Mina Carpio 11,31 W 6 58 N 37 48 ES6150026 Mina Sotiel Coronoda 5,2 W 6 50 N 37 36 ES6150027 Mina oriente 7,63 W 6 40 N 37 37 ES6150028 Estuario del RÃ ­o Piedras * 443,19 W 7 5 N 37 12 ES6150029 Estuario del RÃ ­o Tinto * 1 162,44 W 6 54 N 37 9 ES6160001 Laguna Honda * 367,69 W 4 8 N 37 35 ES6160002 Alto Guadalquivir 768,75 W 3 17 N 37 56 ES6160003 Cascada de Cimbarra * 534,45 W 3 22 N 38 23 ES6160004 Laguna Grande 199,87 W 3 33 N 37 56 ES6160005 DespeÃ ±aperros * 7 570,44 W 3 32 N 38 22 ES6160006 Sierras de AndÃ ºjar * 74 052,63 W 4 4 N 38 17 ES6160007 Sierra MÃ ¡gina * 19 957,43 W 3 25 N 37 45 ES6160008 Cuencas del Rumblar, GuadalÃ ©n y Guadalmena * 179 500,9 W 3 11 N 38 23 ES6160009 Estribaciones de Sierra MÃ ¡gina * 6 192,41 W 3 35 N 37 45 ES6160010 Tramo inferior del rÃ ­o Guadalimar y alto Guadalquivir 1 052,09 W 3 44 N 37 59 ES6160011 RÃ ­o Guadiana menor-tramo inferior 49,21 W 3 10 N 37 49 ES6160012 RÃ ­o JÃ ¡ndula 5,28 W 4 6 N 38 4 ES6160013 RÃ ­o Guadalquivir-tramo superior * 43,71 W 3 5 N 38 2 ES6160014 RÃ ­o Guadalimar * 2 065,03 W 3 3 N 38 12 ES6160015 RÃ ­o Guadiana menor-tramo superior 31,73 W 3 0 N 37 35 ES6170001 Laguna de la Ratosa * 172,43 W 4 41 N 37 12 ES6170002 Acantilados de Maro-Cerro Gordo * 1 789,58 W 3 46 N 36 44 ES6170003 Desfiladero de los Gaitanes * 2 170,26 W 4 45 N 36 55 ES6170004 Los Reales de Sierra Bermeja * 1 214,5 W 5 12 N 36 29 ES6170005 Sierra Crestellina 496,3 W 5 16 N 36 28 ES6170006 Sierra de las Nieves * 20 150,79 W 4 59 N 36 41 ES6170007 Sierras de Tejeda, Almijara y Alhama * 40 646,57 W 3 54 N 36 51 ES6170008 Sierras de AbdalajÃ ­s y la Encantada Sur 2 775,57 W 4 42 N 36 56 ES6170009 Sierras de AlcaparaÃ ­n y Aguas * 5 574,79 W 4 49 N 36 49 ES6170010 Sierras Bermeja y Real * 30 932,27 W 5 5 N 36 33 ES6170011 Sierra Blanca * 6 471,94 W 4 53 N 36 35 ES6170012 Sierra de Camarolos * 8 709,34 W 4 23 N 36 57 ES6170013 Sierra de Mollina 761,71 W 4 39 N 37 10 ES6170015 Lagunas de Campillos * 1 343,92 W 4 49 N 37 2 ES6170016 Valle del rÃ ­o del Genal * 23 401,33 W 5 13 N 36 35 ES6170017 RÃ ­o de Castor 7,41 W 5 5 N 36 27 ES6170018 Cueva de Belda I * 23,29 W 4 24 N 37 15 ES6170019 RÃ ­o Verde 108,4 W 4 57 N 36 31 ES6170020 RÃ ­o Guadaiza 9,03 W 4 59 N 36 30 ES6170021 RÃ ­o Guadalmina * 7,4 W 5 0 N 36 29 ES6170022 RÃ ­o Fuengirola 35,1 W 4 38 N 36 32 ES6170023 Yeso III, Higuerones IX y el Marrubio 169,62 W 4 43 N 36 58 ES6170024 RÃ ­o Guadalmansa 7,14 W 5 3 N 36 28 ES6170025 RÃ ­o Real 9,79 W 4 50 N 36 32 ES6170026 RÃ ­o del PadrÃ ³n 7,32 W 5 7 N 36 26 ES6170027 Arroyo de la Cala 8,02 W 5 8 N 36 27 ES6170028 RÃ ­o Guadalmedina 25,08 W 4 26 N 36 50 ES6170029 RÃ ­o Manilva * 12,08 W 5 15 N 36 24 ES6170030 Calahonda 1 094,54 W 4 40 N 36 29 ES6170031 RÃ ­o Guadiaro 9,73 W 5 19 N 36 36 ES6170032 Sierra Blanquilla * 1 437,63 W 5 0 N 36 47 ES6170033 RÃ ­os Guadalhorce, Fabalas y Pereilas 83,84 W 4 41 N 36 43 ES6170034 RÃ ­o GuadalevÃ ­n 15,19 W 5 9 N 36 44 ES6170036 Fondos marinos de la BahÃ ­a de Estepona * 552,56 W 5 8 N 36 24 ES6170037 El Saladillo-Punta de BaÃ ±os * 1 755,4 W 5 1 N 36 26 ES6180001 Complejo endorreico de Utrera 1 132,06 W 5 49 N 37 2 ES6180002 Complejo endorreico la Lantejuela * 896,21 W 5 10 N 37 21 ES6180003 Laguna del Gosque * 415,19 W 4 56 N 37 7 ES6180004 Sierra de AlanÃ ­s * 6 508,07 W 5 37 N 38 6 ES6180005 Corredor ecolÃ ³gico del RÃ ­o Guadiamar * 16 724,2 W 6 14 N 37 14 ES6180006 Laguna de Coripe * 75,04 W 5 21 N 37 0 ES6180007 Arroyo de Santiago, Salado de MorÃ ³n y Matabueyes/Garrapata 195,68 W 5 32 N 36 58 ES6180009 RÃ ­o del Viar 6,23 W 5 52 N 37 44 ES6180010 Rivera de Cala 3,11 W 6 8 N 37 47 ES6180011 RÃ ­o Corbones 341,25 W 5 19 N 37 14 ES6180012 Minas el Galayo y la Jabata 53,95 W 5 25 N 37 47 ES6180013 RÃ ­o Guadaira 44,83 W 5 33 N 37 8 ES6180014 Salado de Lebrija-Las Cabezas 115,25 W 5 55 N 36 57 ES6180015 Mina el Abrevadero 170,46 W 5 45 N 37 42 ES6180016 Venta de las Navas * 591,67 W 5 31 N 37 50 ES6200001 Calblanque, Monte de las Cenizas y PeÃ ±a del Ã guila * 2 791,54 W 0 45 N 37 35 ES6200002 Carrascoy y El Valle * 11 873,77 W 1 11 N 37 52 ES6200003 Sierra de La Pila * 8 836,36058 W 1 13 N 38 15 ES6200004 Sierras y Vega Alta del Segura y RÃ ­os AlhÃ ¡rabe y Moratalla * 10 721,268 W 1 40 N 38 14 ES6200005 Humedal del Ajauque y Rambla Salada * 886,49 W 0 8 N 38 4 ES6200006 Espacios Abiertos e Islas del Mar Menor * 1 182,79 W 0 43 N 37 37 ES6200007 Islas e Islotes del Litoral MediterrÃ ¡neo * 40,91 W 0 42 N 37 43 ES6200008 Sierra Salinas * 1 343,21617 W 1 5 N 38 30 ES6200009 Sierra de El Carche * 5 942,4603 W 1 10 N 38 25 ES6200010 Cuatro Calas * 172,7111 W 1 37 N 37 23 ES6200011 Sierra de las Moreras * 2 498,6934 W 1 20 N 37 34 ES6200012 Calnegre * 781,347934 W 1 27 N 37 30 ES6200013 Cabezo Gordo * 230,2493 W 0 54 N 37 48 ES6200014 Saladares del GuadalentÃ ­n * 2 034,99 W 1 24 N 37 47 ES6200015 La Muela y Cabo TiÃ ±oso * 7 889,8 W 1 8 N 37 36 ES6200016 Revolcadores * 3 490,23 W 2 15 N 38 4 ES6200017 Sierra de Villafuerte * 6 569,97 W 2 8 N 38 8 ES6200018 Sierra de la Muela * 10 868,74 W 2 2 N 38 15 ES6200019 Sierra del GavilÃ ¡n * 3 930,85 W 1 6 N 38 57 ES6200020 Casa Alta-Las Salinas * 3 797,06 W 2 0 N 37 53 ES6200021 Sierra de Lavia * 2 178,8 W 1 47 N 37 58 ES6200022 Sierra del Gigante * 3 595,03 W 1 58 N 37 46 ES6200023 Sierra de la Tercia * 5 025,7 W 1 37 N 37 44 ES6200024 Cabezo de RoldÃ ¡n * 1 270,1 W 1 2 N 37 35 ES6200025 Sierra de la Fausilla * 865,2628 W 0 55 N 37 33 ES6200026 Sierra de Ricote-La Navela * 7 821,21 W 1 25 N 38 8 ES6200027 Sierra de Abanilla * 986,51 W 1 0 N 38 13 ES6200028 RÃ ­o ChÃ ­camo * 420,347094 W 1 3 N 38 12 ES6200029 Franja Litoral Sumergida de la RegiÃ ³n de Murcia * 12 826,61 W 0 46 N 37 34 ES6200030 Mar Menor * 13 422,9 W 0 46 N 37 49 ES6200031 Cabo Cope * 241,0207 W 1 28 N 37 26 ES6200032 Minas de la Celia * 1,96 W 1 27 N 38 27 ES6200033 Cueva de las Yeseras * 0,75 W 1 1 N 38 4 ES6200034 Lomas del Buitre y RÃ ­o Luchena * 4 099,51851 W 1 51 N 37 46 ES6200035 Sierra de la Almenara * 19 398,48 W 1 28 N 37 38 ES6200036 Sierra del Buey * 3 789,94014 W 1 13 N 38 32 ES6200037 Sierra del Serral * 1 092,01 W 1 6 N 38 30 ES6200038 Cuerda de la Serrata * 1 140 W 2 1 N 38 0 ES6200039 Cabezo de la Jara y Rambla de Nogalte * 1 330,84 W 1 54 N 37 32 ES6200040 Cabezos del PericÃ ³n * 499,02 W 1 7 N 37 40 ES6200041 Rambla de la Rogativa * 314,627735 W 2 13 N 38 7 ES6200042 Yesos de Ulea * 771,500634 W 1 17 N 38 10 ES6200043 RÃ ­o QuÃ ­par * 701,34 W 1 52 N 38 2 ES6200044 Sierra de las Victorias * 204,42 W 1 7 N 37 42 ES6200045 RÃ ­o Mula y Pliego * 877,71 W 1 29 N 38 3 ES6200046 Sierra de Enmedio * 2 284,86 W 1 49 N 37 29 ES6200047 Sierra de la Torrecilla * 3 535,0538 W 1 47 N 37 40 ES6200048 Medio Marino * 154 546,63 W 1 7 N 37 32 ES6300001 Islas Chafarinas * 511 W 2 25 N 35 11 ES6310001 Calamocarro-BenzÃ º * 601,81 W 5 21 N 35 55 ES6310002 Zona marÃ ­timo-terrestre del Monte Hacho * 871,54 W 5 17 N 35 53 ES6320001 Zona marÃ ­timo terrestre de los acantilados de AguadÃ º * 55 W 2 57 N 35 19 ES6320002 Barranco del Nano * 41,5 W 2 57 N 35 18 FR7300841 Queirs du Mas d'Azil et de Camarade, grottes du Mas d'Azil et de la carriÃ ¨re de Sabarat * 1 633 E 1 20 N 43 4 FR7300842 Pechs de Foix, Soula et Roquefixade, grotte de l'Herm * 2 216 E 1 39 N 42 56 FR7300847 VallÃ ©e du Tarn (de Brousse jusqu'aux gorges) * 3 713 E 2 44 N 44 2 FR7300848 Gorges du Tarn * 489 E 3 13 N 44 12 FR7300849 Gorges de la Jonte * 778 E 3 16 N 44 11 FR7300850 Gorges de la Dourbie * 7 087 E 3 17 N 44 3 FR7300851 Gorges de Trevezel 396 E 3 19 N 44 4 FR7300852 Gorges de la Vis et de la Virenque * 246 E 3 21 N 43 56 FR7300854 Buttes tÃ ©moins des avant-causses * 2 325 E 3 6 N 44 11 FR7300855 Causse Noir et ses corniches * 13 990 E 3 14 N 44 9 FR7300857 Les Alasses * 580 E 3 10 N 44 4 FR7300858 Chaos ruiniforme du Rajal Del Gorp 106 E 3 7 N 44 3 FR7300859 Cirque et grotte du Boundoulaou * 223 E 3 2 N 44 4 FR7300860 DevÃ ¨zes de Lapanouse et du Viala-du-Pas-de-Jaux * 1 585 E 3 3 N 43 58 FR7300861 Serre de Cougouille * 169 E 3 7 N 43 57 FR7300862 Cirques de Saint-Paul-des-Fonts et de Tournemire * 676 E 3 2 N 43 57 FR7300864 Plateau et corniches du Guilhaumard * 3 744 E 3 10 N 43 51 FR7300870 TourbiÃ ¨res du LÃ ©vezou * 489 E 2 54 N 44 11 FR7301822 Garonne, AriÃ ¨ge, Hers, Salat, Pique et Neste * 9 602 E 1 49 N 43 5 FR8201654 Basse ArdÃ ¨che urgonienne * 6 865 E 4 29 N 44 20 FR8201656 Bois de Paiolive, pelouses, habitats rocheux et zones humides des Gras * 1 933 E 4 11 N 44 24 FR8201657 VallÃ ©e moyenne de l'ArdÃ ¨che et ses affluents * 1 751 E 4 16 N 44 27 FR8201658 VallÃ ©e de l'Eyrieux et de ses affluents * 1 073 E 4 34 N 44 50 FR8201660 Plateau de Montselgues * 4 003 E 4 1 N 44 30 FR8201661 Landes et forÃ ªts du bois des Barthes * 500 E 4 5 N 44 20 FR8201662 Massifs de Crussol, Soyons, Cornas-Chateaubourg * 457 E 4 50 N 44 55 FR8201663 Affluents rive droite du RhÃ ´ne * 1 187 E 4 46 N 45 11 FR8201668 Marais de Malibaud * 41 E 4 16 N 44 17 FR8201669 RiviÃ ¨res de Rompon-OuvÃ ¨ze-Payre * 603 E 4 44 N 44 46 FR8201670 CÃ ©vennes ardÃ ¨choises * 1 749 E 4 11 N 44 30 FR8201673 Massif du Coiron  partie Saint-Martin-sur-Lavezon * 332 E 4 38 N 44 37 FR8201675 Sables de l'Herbasse et des Balmes de l'IsÃ ¨re * 1 069 E 5 1 N 45 4 FR8201676 Sables du Tricastin * 1 233 E 4 49 N 44 26 FR8201677 Milieux alluviaux du RhÃ ´ne aval * 2 112 E 4 38 N 44 21 FR8201678 Milieux aquatiques et alluviaux de la basse vallÃ ©e de la DrÃ ´me * 397 E 4 57 N 44 44 FR8201679 RiviÃ ¨re du Roubion * 621 E 4 48 N 44 34 FR8201681 Pelouses Ã orchidÃ ©es et lisiÃ ¨res du Vercors occidental * 329 E 5 10 N 44 49 FR8201682 Pelouses et habitats rocheux du rebord mÃ ©ridional du Vercors * 2 284 E 5 17 N 44 52 FR8201683 Zones humides et riviÃ ¨re de la haute vallÃ ©e de la DrÃ ´me * 80 E 5 38 N 44 30 FR8201684 Milieux alluviaux et aquatiques et gorges de la moyenne vallÃ ©e de la DrÃ ´me et du Bez * 254 E 5 23 N 44 41 FR8201685 Pelouses et forÃ ªts du plateau de la Servelle de Brette * 159 E 5 23 N 44 35 FR8201686 Pelouses, forÃ ªts et grottes du massif de Saou * 2 463 E 5 7 N 44 39 FR8201688 Pelouses, forÃ ªts et habitats rocheux de la montagne de l'Aup et de la Sarcena * 504 E 5 34 N 44 28 FR8201689 ForÃ ªts alluviales, riviÃ ¨re et gorges de l'Eygues * 1 022 E 5 16 N 44 25 FR8201690 Grotte Ã chauves-souris des Sadoux 31 E 5 15 N 44 37 FR8201692 Sources et habitats rocheux de la Vernaison et des Goulets de Combe Laval et du vallon de Sainte-Marie * 1 235 E 5 20 N 44 59 FR8201694 Pelouses, fourrÃ ©s et forÃ ªts de Larran, du Pied du Mulet et de la montagne de Chabre * 1 382 E 5 39 N 44 9 FR8201695 Pelouses et habitats rocheux des gorges de Pommerol * 1 513 E 5 27 N 44 26 FR8201696 TuffiÃ ¨res du Vercors * 71 E 5 35 N 44 50 FR8201697 Grotte Ã chauves-souris de la Balme Sourde 7 E 5 2 N 44 37 FR8201743 Prairies Ã orchidÃ ©es, tuffiÃ ¨res et gorges de la Bourne * 3 533 E 5 23 N 45 4 FR9101361 Mont LozÃ ¨re * 11 687 E 3 45 N 44 26 FR9101362 Combe des Cades * 164 E 3 34 N 44 24 FR9101363 VallÃ ©es du Tarn, du Tarnon et de la Mimente * 10 514 E 3 41 N 44 17 FR9101364 Hautes vallÃ ©es de la CÃ ¨ze et du Luech 13 080 E 3 59 N 44 22 FR9101366 ForÃ ªt de pins de Salzmann de BessÃ ¨ges * 745 E 4 6 N 44 19 FR9101367 VallÃ ©e du Gardon de Mialet * 23 420 E 3 47 N 44 11 FR9101368 VallÃ ©e du Gardon de Saint-Jean 19 060 E 3 46 N 44 6 FR9101369 VallÃ ©e du Galeizon * 8 655 E 3 57 N 44 10 FR9101371 Massif de l'Aigoual et du Lingas * 10 593 E 3 31 N 44 6 FR9101372 Falaises d'Anduze * 536 E 4 0 N 44 4 FR9101378 Gorges du Tarn * 448 E 3 16 N 44 17 FR9101379 Causse MÃ ©jan * 1 272 E 3 31 N 44 17 FR9101380 Gorges de la Jonte * 3 E 3 22 N 44 12 FR9101381 Causse Noir * 6 205 E 3 20 N 44 8 FR9101382 Causse de Campestre et Luc * 3 624 E 3 24 N 43 56 FR9101383 Causse de Blandas * 7 913 E 3 32 N 43 55 FR9101384 Gorges de la Vis et de la Virenque * 5 590 E 3 29 N 43 53 FR9101385 Causse du Larzac * 18 814 E 3 24 N 43 50 FR9101387 Les Contreforts du Larzac * 5 398 E 3 24 N 43 45 FR9101388 Gorges de l'HÃ ©rault * 21 736 E 3 33 N 43 46 FR9101389 Pic Saint-Loup * 4 440 E 3 48 N 43 47 FR9101391 Le Vidourle 210 E 4 8 N 43 44 FR9101392 Le Lez 144 E 3 52 N 43 40 FR9101393 Montagne de la Moure et Causse d'Aumelas * 9 369 E 3 38 N 43 32 FR9101395 Le Gardon et ses gorges * 7 024 E 4 25 N 43 56 FR9101398 ForÃ ªt de Valbonne * 5 110 E 4 33 N 44 14 FR9101399 La CÃ ¨ze et ses gorges 3 557 E 4 23 N 44 15 FR9101402 Ã tang et mares de la Capelle * 315 E 4 32 N 44 2 FR9101403 Ã tang de ValliguiÃ ¨res * 6,61 E 4 35 N 44 0 FR9101405 Le Petit RhÃ ´ne 808 E 4 25 N 43 35 FR9101406 Petite Camargue * 34 559 E 4 18 N 43 36 FR9101408 Ã tang de Mauguio * 7 427 E 4 3 N 43 35 FR9101410 Ã tangs palavasiens * 6 547 E 3 52 N 43 30 FR9101411 Herbiers de l'Ã ©tang de Thau * 4 798 E 3 34 N 43 22 FR9101412 Ã tang du Bagnas * 610 E 3 31 N 43 18 FR9101413 Posidonies de la cÃ ´te palavasienne * 10 830 E 3 54 N 43 29 FR9101414 Posidonies du cap d'Agde * 2 317 E 3 29 N 43 15 FR9101416 CarriÃ ¨res de Notre-Dame de l'Agenouillade * 4,63 E 3 27 N 43 17 FR9101419 CrÃ ªtes du Mont Marcou et des Monts de Mare * 1 484 E 2 59 N 43 41 FR9101424 Le Caroux et l'Espinouse * 2 321 E 2 55 N 43 36 FR9101427 Grotte de Julio 17,48 E 2 52 N 43 32 FR9101428 Grotte de la RiviÃ ¨re Morte 89,69 E 2 43 N 43 28 FR9101429 Grotte de la source du Jaur 30,37 E 2 45 N 43 29 FR9101430 Plateau de Roquehaute * 155 E 3 22 N 43 18 FR9101431 Mare du plateau de Vendres * 17,6 E 3 14 N 43 16 FR9101433 La Grande Maire * 424 E 3 20 N 43 17 FR9101434 Les OrpelliÃ ¨res * 144 E 3 18 N 43 15 FR9101435 Basse plaine de l'Aude * 4 486 E 3 12 N 43 15 FR9101436 Cours infÃ ©rieur de l'Aude 5 335 E 3 7 N 43 14 FR9101439 Collines du Narbonnais * 2 154 E 3 11 N 43 16 FR9101440 Complexe lagunaire de Bages-Sigean * 9 555 E 3 1 N 43 5 FR9101441 Complexe lagunaire de Lapalme * 1 840 E 3 1 N 42 58 FR9101442 Plateau de Leucate * 303 E 3 2 N 42 55 FR9101444 Les Causses du Minervois * 21 854 E 2 52 N 43 21 FR9101446 VallÃ ©e du Lampy 9 576 E 2 9 N 43 19 FR9101451 Gorges du Clamoux 863 E 2 27 N 43 21 FR9101452 Massif de la MalepÃ ¨re * 5 886 E 2 12 N 43 8 FR9101453 Massif de la Clape * 8 358 E 3 7 N 43 10 FR9101458 VallÃ ©e du Torgan 1 009 E 2 37 N 42 55 FR9101461 Grotte de la Valette 115 E 2 18 N 43 0 FR9101463 Complexe lagunaire de Salses * 7 797 E 3 1 N 42 45 FR9101464 Chateau de Salses 3 E 2 55 N 42 50 FR9101465 Complexe lagunaire de Canet * 1 877 E 3 0 N 42 40 FR9101468 Bassin du Rebenty * 8 587 E 1 59 N 42 46 FR9101470 Haute vallÃ ©e de l'Aude et bassin de l'Aiguette * 17 094 E 2 11 N 42 46 FR9101473 Massif de Madres-Coronat * 21 412 E 2 14 N 42 37 FR9101476 Conque de la Preste * 8 436 E 2 25 N 42 25 FR9101478 Le Tech * 1 460 E 2 48 N 42 30 FR9101481 CÃ ´te rocheuse des AlbÃ ¨res * 732 E 3 7 N 42 30 FR9101482 Posidonies de la cÃ ´te des AlbÃ ¨res * 4 229 E 3 8 N 42 30 FR9101483 Massif des AlbÃ ¨res * 6 994 E 3 1 N 42 28 FR9101486 Cours infÃ ©rieur de l'HÃ ©rault 162 E 3 28 N 43 19 FR9101487 Grotte de la Ratapanade 44,86 E 2 56 N 43 10 FR9101489 VallÃ ©e de l'Orbieu * 17 390 E 2 30 N 42 57 FR9101490 FenouillÃ ¨des * 450 E 2 32 N 42 40 FR9101493 Embouchure du Tech et Grau de la Massane 956 E 3 3 N 42 34 FR9102001 Friches humides de Torremilla * 82,31 E 2 51 N 42 43 FR9102002 Corniche de SÃ ¨te 13,19 E 3 41 N 43 23 FR9102003 Le Valat de Solan * 58,09 E 4 29 N 44 6 FR9102005 Aqueduc de PÃ ©zenas 225 E 3 23 N 43 27 FR9102006 Grotte du TrÃ ©sor 44,04 E 3 5 N 43 35 FR9102007 Mines de Villeneuvette 253 E 3 24 N 43 36 FR9102008 Valdonnez * 4 301 E 3 32 N 44 28 FR9102009 Pins de Salzmann du Conflent * 1 001 E 2 20 N 42 33 FR9102010 Sites Ã chiroptÃ ¨res des PyrÃ ©nÃ ©es orientales 2 330 E 2 17 N 42 30 FR9301511 DÃ ©voluy  Durbon  Charance  Champsaur * 35 604 E 5 54 N 44 36 FR9301514 CÃ ©Ã ¼se  montagne d'Aujour  Pic de Crigne  montagne de Saint-Genis * 7 063 E 5 52 N 44 25 FR9301518 Gorges de la MÃ ©ouge * 700 E 5 46 N 44 16 FR9301519 Le Buech * 2 431 E 5 50 N 44 17 FR9301530 Cheval blanc  montagne des Boules  barre des Dourbes * 8 275 E 6 26 N 44 7 FR9301533 L'Asse * 21 890 E 6 22 N 43 56 FR9301535 Montagne de Val-Haut  Clues de Barles  Clues de Verdaches * 13 225 E 6 16 N 44 16 FR9301537 Montagne de Lure * 4 952 E 5 48 N 44 6 FR9301540 Gorges de TrÃ ©vans  Montdenier  Mourre de Chanier * 8 826 E 6 19 N 43 51 FR9301542 Adrets de Montjustin  les Craux  rochers et crÃ ªtes de Volx * 3 585 E 5 44 N 43 52 FR9301545 Venterol  PiÃ ©gut  Grand Vallon * 4 264 E 6 1 N 44 22 FR9301549 Entraunes * 19 796 E 6 47 N 44 8 FR9301550 Sites Ã chauves-souris de la Haute TinÃ ©e * 1 738 E 6 55 N 44 15 FR9301554 Sites Ã chauves-souris  Castellet-les-Sausses et gorges de Daluis * 3 428 E 6 48 N 44 1 FR9301556 Massif du Lauvet d'Ilonse et des quatre cantons  DÃ ´me de Barrot  gorges du Cian * 14 839 E 7 3 N 44 3 FR9301559 Le Mercantour * 68 073 E 7 10 N 44 8 FR9301560 Mont Chajol * 1 426 E 7 32 N 44 7 FR9301561 Marguareis  Ubac de Tende Ã Saorge * 6 314 E 7 41 N 44 4 FR9301562 Sites Ã spÃ ©lÃ ©omanthes de RoquebiliÃ ¨re * 415 E 7 18 N 44 1 FR9301563 Brec d'Utelle * 3 950 E 7 12 N 43 54 FR9301564 Gorges de la VÃ ©subie et du Var  mont Vial  mont FÃ ©rion * 2 093 E 7 8 N 43 54 FR9301566 Sites Ã chauves-souris de Breil-sur-Roya * 2 475 E 7 31 N 43 55 FR9301567 VallÃ ©e du Carai  collines de Castillon * 4 795 E 7 28 N 43 49 FR9301568 Corniches de la Riviera * 1 614 E 7 19 N 43 43 FR9301569 Vallons obscurs de Nice et de Saint Blaise * 453 E 7 13 N 43 49 FR9301570 PrÃ ©alpes de Grasse * 18 232 E 6 55 N 43 44 FR9301571 RiviÃ ¨re et gorges du Loup * 3 485 E 6 59 N 43 45 FR9301572 DÃ ´me de Biot * 170 E 7 5 N 43 38 FR9301573 Baie et cap d'Antibes  Ã ®les de Lerins * 6 159 E 7 5 N 43 34 FR9301574 Gorges de la Siagne * 4 936 E 6 47 N 43 38 FR9301576 L'Aigues (ou Eygues ou Aygues) * 817 E 4 55 N 44 14 FR9301577 L'OuvÃ ¨ze et le Toulourenc * 1 247 E 5 9 N 44 13 FR9301578 La Sorgues et l'Auzon * 2 450 E 4 56 N 44 2 FR9301580 Mont Ventoux * 3 140 E 5 17 N 44 10 FR9301582 Rochers et combes des monts de Vaucluse * 1 738 E 5 20 N 43 58 FR9301583 Ocres de Roussillon et de Gignac  Marnes de Perreal * 1 309 E 5 29 N 43 54 FR9301585 Massif du Luberon * 21 365 E 5 23 N 43 48 FR9301587 Le Calavon et l'EncrÃ ¨me 968 E 5 13 N 43 51 FR9301589 La Durance * 15 954 E 5 46 N 43 44 FR9301590 Le RhÃ ´ne aval * 12 606 E 4 49 N 43 58 FR9301592 Camargue * 112 531 E 4 33 N 43 30 FR9301594 Les Alpilles * 17 232 E 4 53 N 43 44 FR9301595 Crau centrale  Crau sÃ ¨che * 31 607 E 4 49 N 43 34 FR9301596 Marais de la vallÃ ©e des Baux et marais d'Arles * 11 085 E 4 47 N 43 30 FR9301597 Marais et zones humides liÃ ©es Ã l'Ã ©tang de Berre * 1 503 E 5 10 N 43 24 FR9301601 CÃ ´te bleue  chaÃ ®ne de l'Estaque * 5 847 E 5 11 N 43 21 FR9301602 Calanques et Ã ®les marseillaises  Cap Canaille et massif du Grand Caunet * 14 241 E 5 28 N 43 13 FR9301603 ChaÃ ®ne de l'Etoile  massif du Garlaban * 10 067 E 5 30 N 43 23 FR9301605 Montagne Sainte Victoire  forÃ ªt de Peyrolles  montagne des Ubacs  montagne d'Artigues * 29 336 E 5 37 N 43 36 FR9301606 Massif de la Sainte Baume * 2 169 E 5 45 N 43 20 FR9301608 Mont Caume  mont Faron  forÃ ªt domaniale des MoriÃ ¨res * 11 321 E 5 57 N 43 14 FR9301609 La Pointe FauconniÃ ¨re * 768 E 5 41 N 43 9 FR9301610 Cap Sicie  Six Fours * 1 340 E 5 50 N 43 3 FR9301613 La cÃ ´te d'HyÃ ¨res et son archipel * 7 658 E 6 23 N 43 0 FR9301615 Basses gorges du Verdon * 1 280 E 5 59 N 43 42 FR9301616 Grand canyon du Verdon  plateau de la Palud * 9 819 E 6 21 N 43 45 FR9301617 Montagne de Malay * 1 284 E 6 38 N 43 42 FR9301618 Sources et tufs du Haut Var * 5 612 E 6 10 N 43 34 FR9301620 Plaine de Vergelin-Fontigon  gorges de ChÃ ¢teaudouble  bois des Clappes * 1 012 E 6 24 N 43 35 FR9301621 Marais de Gavoti  lac de Bonne Cougne  lac Redon * 83,51 E 6 14 N 43 20 FR9301622 La plaine et le massif des Maures * 33 950 E 6 21 N 43 16 FR9301624 Cap Taillat  Cap Lardier  Cap Camarat * 1 247 E 6 38 N 43 10 FR9301625 ForÃ ªt de Palayson  bois du Rouet * 5 081 E 6 36 N 43 32 FR9301626 Val d'Argens * 12 246 E 6 23 N 43 25 FR9301627 Embouchure de l'Argens * 1 386 E 6 42 N 43 25 FR9301628 L'Esterel et les abords de FrÃ ©jus  domaines terrestre et maritime * 5 868 E 6 47 N 43 28 FR9302001 Lagune du Brusc * 507 E 5 46 N 43 4 FR9302002 Montagne de Seymuit  CrÃ ªte de la Scie * 1 404 E 6 14 N 44 25 FR9302003 Gorges de la Nesque * 1 233 E 5 17 N 44 2 FR9302005 La Bendola * 1 058 E 7 34 N 43 58 FR9302007 Valensole * 44 808 E 6 4 N 43 48 FR9302008 VachÃ ¨res * 14 607 E 5 39 N 43 57 FR9400568 Cap Corse nord et Ã ®le Finocchiarola, Giraglia et Capense (cÃ ´te de Macinaggio Ã Centuri) * 2 685 E 9 24 N 42 59 FR9400569 CrÃ ªtes du Cap corse, vallon de Sisco 9,2 E 9 26 N 42 48 FR9400570 Agriates * 29 670 E 9 6 N 42 42 FR9400571 Ã tang de Biguglia * 1978 E 9 29 N 42 36 FR9400572 Mucchiatana * 265 E 9 31 N 42 30 FR9400573 Massif du San Pedrone (Castagniccia) * 732 E 9 18 N 42 15 FR9400574 Porto/Scandola/Revellata/Calvi/Calanches de Piana (zone terrestre et marine) * 50 227 E 8 34 N 42 23 FR9400575 Caporalino Monte Sant Angelo di Lano-Pianu Maggiore 1 144 E 9 12 N 42 22 FR9400576 Massif montagneux du Cinto * 13 806 E 8 59 N 42 25 FR9400577 RiviÃ ¨re et vallÃ ©e du Fango * 18 964 E 8 41 N 42 23 FR9400578 Massif du Rotondo * 15 295 E 9 4 N 42 14 FR9400579 Monte d'Oro/Vizzavona * 2 553 E 9 6 N 42 8 FR9400580 Marais del Sale, zones humides pÃ ©riphÃ ©riques et forÃ ªt littorale de Pinia * 691 E 9 28 N 42 1 FR9400581 Ã tang de Palo et cordon dunaire * 218 E 9 24 N 41 57 FR9400582 Plateau du Coscione et massif de l'Incudine * 11 228 E 9 11 N 41 51 FR9400583 ForÃ ªt de l'Ospedale * 733 E 9 10 N 41 39 FR9400584 Marais de Lavu Santu et littoral de Fautea * 92 E 9 24 N 41 42 FR9400585 Ã les Pinarellu et Roscana * 20 E 9 23 N 41 40 FR9400586 Embouchure du Stabiaccu, Domaine public maritime et Ã ®lot Ziglione * 196 E 9 17 N 41 34 FR9400587 Ã les Cerbicale et frange littorale * 3 698 E 9 21 N 41 33 FR9400588 Suberaie de Ceccia/Porto-Vecchio * 1 117 E 9 15 N 41 34 FR9400590 Tre Padule de Suartone, Rondinara * 257 E 9 14 N 41 27 FR9400591 Plateau de Pertusato/Bonifacio et Ã ®les Lavezzi * 6 071 E 9 14 N 41 22 FR9400592 Ventilegne-la Trinite de Bonifacio-Fazzio * 1 985 E 9 7 N 41 24 FR9400593 Roccapina-Ortolo * 1 066 E 8 56 N 41 30 FR9400594 Sites Ã Anchusa crispa de l'embouchure du Rizzanese et d'Olmeto * 77 E 8 52 N 41 39 FR9400595 Ã les Sanguinaires, plage de Lava et Punta Pellusella 220 E 8 39 N 41 59 FR9400597 DÃ ©filÃ © de l'Inzecca 179 E 9 17 N 42 6 FR9400598 Massif du Tenda et forÃ ªt de Stella * 3 056 E 9 15 N 42 32 FR9400599 Strettes de St Florent * 186 E 9 19 N 42 40 FR9400600 CrÃ ªtes de Teghime-Poggio d'Oletta 258 E 9 23 N 42 37 FR9400601 Aliso-Oletta 392 E 9 18 N 42 39 FR9400602 Basse vallÃ ©e du Tavignano * 770 E 9 23 N 42 10 FR9400603 RiviÃ ¨re de la Solenzara * 4 203 E 9 15 N 41 48 FR9400604 Station d'Anchusa Crispa de Cannella * 1 E 9 23 N 41 47 FR9400606 Pinarellu: dunes et Ã ©tangs de Padulatu et Padulatu Tortu * 134 E 9 22 N 41 39 FR9400607 Baie de San Ciprianu: Ã ©tangs d'Arasu et Ã ®les San Ciprianu et ilot Cornuta * 106 E 9 21 N 41 38 FR9400608 Mares temporaires du terrain militaire de Frasselli/Bonifacio * 116 E 9 9 N 41 27 FR9400609 Ã les et pointe Bruzzi, Ã ©tangs de Chevanu et d'Arbitru * 358 E 9 1 N 41 28 FR9400610 Embouchure du Taravo, plage de Tenutella et Ã ©tang de Tanchiccia * 126 E 8 49 N 41 42 FR9400611 Massif du Renoso * 6 107 E 9 8 N 42 1 FR9400612 Punta Calcina 8 E 9 21 N 41 43 FR9400613 CavitÃ ©s Ã chauves-souris de Castifao, muracciole, Olmeta di Tuda et Coggia-Temuli 21 E 9 7 N 42 30 FR9400614 RÃ ©gion de Furiani et monte Canarinco 2 E 9 25 N 42 39 FR9400615 Delta de l'Oso, punta di Benedettu et Mura dell'Unda * 114 E 9 19 N 41 37 FR9400616 JunipÃ ©raie de Porto Pollo et plage de Cupabia * 323 E 8 46 N 41 43 FR9400617 Dunes de Prunete-Canniccia 22 E 9 33 N 42 18 FR9400618 Marais et tourbiÃ ¨res du Valdo et de Baglietto * 111 E 9 10 N 42 28 FR9400619 Campo dell'Oro (Ajaccio) 42,8 E 8 47 N 41 54 FR9402001 Campomoro-Senetosa * 2 106 E 8 48 N 41 35 FR9402002 ForÃ ªt domaniale de Rospa-Sorba (partie sud-est) * 238 E 9 14 N 42 10 FR9402003 ForÃ ªt territoriale du Fium'Orbu (partie sud-est) * 154 E 9 17 N 41 59 FR9402004 ChÃ ªnaie verte et junipÃ ©raie de la Tartagine 513 E 9 3 N 42 30 FR9402005 ChataÃ ®gneraies et ruisseaux de Castagniccia 265 E 9 20 N 42 26 FR9402006 Stations Ã choux insulaires de Barbaggio et Poggio d'Oletta 67,2 E 9 22 N 42 40 FR9402007 Station botanique Ã Botrychium simple du Bozzio 125 E 9 20 N 42 26 FR9402008 Lac de CrÃ ©no * 15 E 8 56 N 42 12 FR9402009 Mare temporaire de Musella/Bonifacio * 17 E 9 11 N 41 24 FR9402010 Baie de Stagnolu/golfu di Sognu * 120 E 9 18 N 41 37 FR9402011 Anciennes galeries de mines de lozari/Belgodere (site Ã chauves-souris) 13 E 9 1 N 42 37 FR9402012 Capo di feno * 1 485 E 8 37 N 41 58 GR1110003 TREIS VRISES 9 912,62 E 26 0 N 41 7 GR1110004 FEGGARI SAMOTHRAKIS * 9 603,07 E 25 36 N 40 27 GR1110005 VOUNA EVROU * 42 372,5 E 26 11 N 41 6 GR1110007 DELTA EVROU KAI DYTIKOS VRAXIONAS * 9 857,6 E 26 3 N 40 47 GR1120003 OROS CHAIDOU-KOULA KAI GYRO KORYFES * 3 488,69 E 24 48 N 41 19 GR1120005 AISTHITIKO DASOS NESTOU 2 335,87 E 24 42 N 41 7 GR1130006 POTAMOS FILIOURIS * 2 058,44 E 25 39 N 41 5 GR1130007 POTAMOS KOMSATOS (NEA KOITI) 423,65 E 25 11 N 41 10 GR1130008 MARONEIA-SPILAION 0,23 E 25 30 N 40 53 GR1130009 LIMNES KAI LIMNOTHALASSES TIS THRAKIS-EVRYTERI PERIOCHI KAI PARAKTIA ZONI * 29 455,98 E 25 7 N 41 2 GR1140001 DASOS FRAKTOU * 1 085,56 E 24 29 N 41 32 GR1140002 RODOPI (SIMYDA) * 6 708,9 E 24 8 N 41 29 GR1140003 PERIOCHI ELATIA, PYRAMIS KOUTRA * 7 431,51 E 24 19 N 41 30 GR1140004 KORYFES OROUS FALAKRO * 9 845,62 E 24 5 N 41 16 GR1150005 KORYFES OROUS PANGAIO 10 345,46 E 24 5 N 40 54 GR1150008 ORMOS POTAMIAS-AKR. PYRGOS EOS N. GRAMVOUSSA * 344,98 E 24 46 N 40 43 GR1150009 KOLPOS PALAIOU-ORMOS ELEFTHERON * 1 178,55 E 24 18 N 40 50 GR1150010 DELTA NESTOU KAI LIMNOTHALASSES KERAMOTIS-EVRYTERI PERIOCHI KAI PARAKTIA ZONI * 22 484,63 E 24 45 N 40 55 GR1210001 OROS VERMIO * 25 555,13 E 22 0 N 40 34 GR1210002 STENA ALIAKMONA * 3 623,73 E 22 13 N 40 26 GR1220001 LIMNES VOLVI KAI LAGKADA-EVRYTERI PERIOCHI 26 947,81 E 23 19 N 40 40 GR1220002 DELTA AXIOU-LOUDIA-ALIAKMONA-EVRYTERI PERIOCHI-AXIOUPOLI * 33 676,35 E 22 42 N 40 37 GR1220003 STENA RENTINAS-EVRYTERI PERIOCHI 2 905,16 E 23 39 N 40 39 GR1220005 LIMNOTHALASSA AGGELOCHORIOY * 377,2 E 22 49 N 40 29 GR1220012 LIMNOTHALASSA EPANOMIS KAI THALASSIA PARAKTIA ZONI * 830,38 E 22 54 N 40 23 GR1230001 LIMNI PIKROLIMNI 1 089,35 E 22 48 N 40 49 GR1230002 YDROCHARES DASOS MOURION 775,01 E 22 46 N 41 14 GR1240001 KORYFES OROUS VORAS * 40 328,29 E 21 52 N 40 57 GR1240002 ORI TZENA * 12 580,5 E 22 10 N 41 6 GR1240003 OROS PAIKO * 35 265,76 E 22 18 N 41 1 GR1240004 LIMNI AGRA * 1 249,75 E 21 55 N 40 48 GR1240005 STENA APSALOU-MOGLENITSAS 6 110,57 E 22 8 N 40 51 GR1250001 OROS OLYMPOS * 19 139,59 E 22 23 N 40 6 GR1250002 PIERIA ORI * 16 640,29 E 22 11 N 40 14 GR1250003 OROS TITAROS * 5 325,05 E 22 9 N 40 10 GR1250004 ALYKI KITROUS-EVRYTERI PERIOCHI * 1 440,56 E 22 38 N 40 21 GR1260001 LIMNI KERKINI-KROUSIA-KORYFES OROUS BELES, AGISTRO-CHAROPO * 78 315,82 E 23 8 N 41 16 GR1260002 EKVOLES POTAMOY STRYMONA * 1 297,1 E 23 51 N 40 47 GR1260003 AI GIANNIS-EPTAMYLOI 327,29 E 23 34 N 41 5 GR1260004 KORYFES OROUS MENOIKIO-OROS KOUSKOURAS-YPSOMA * 23 288,69 E 23 47 N 41 9 GR1260005 KORYFES OROUS ORVILOS * 4 914,83 E 23 37 N 41 22 GR1260007 ORI VRONTOUS-LAILIAS-EPIMIKES * 6 799,47 E 23 35 N 41 15 GR1270001 OROS CHOLOMONTAS 15 543,63 E 23 31 N 40 26 GR1270002 OROS ITAMOS-SITHONIA * 18 142,62 E 23 49 N 40 9 GR1270003 CHERSONISOS ATHOS * 23 279,39 E 24 15 N 40 13 GR1270004 LIMNOTHALASSA AGIOY MAMA * 633,15 E 23 20 N 40 13 GR1270005 OROS STRATONIKON-KORYFI SKAMNI * 7 927,99 E 23 47 N 40 33 GR1270007 AKROTIRIO ELIA-AKROTIRIO KASTRO-EKVOLI RAGOULA * 536,37 E 23 41 N 40 11 GR1270008 PALIOURI-AKROTIRI * 287,21 E 23 39 N 39 59 GR1270009 PLATANITSI-SYKIA: Ã KR. RIGAS- AKROTIRIO ADOLO * 994,58 E 23 59 N 40 4 GR1270010 AKROTIRIO PYRGOS-ORMOS KYPSAS-MALAMO * 1 176,87 E 23 18 N 40 4 GR1310001 VASILITSA * 8 012,77 E 21 5 N 40 1 GR1310003 ETHNIKOS DRYMOS PINDOU (VALIA KALDA)  EVRÃ TERI PERIOCHI * 6 838,25 E 21 7 N 39 53 GR1320001 LIMNI KASTORIAS * 4 732,5 E 21 17 N 40 31 GR1320002 KORYFES OROUS GRAMMOS * 34 469,96 E 20 51 N 40 19 GR1330001 OROS VOURINO (KORYFI ASPROVOUNI) * 764,05 E 21 40 N 40 11 GR1340001 ETHNIKOS DRYMOS PRESPON * 26 621,72 E 21 4 N 40 46 GR1340003 ORI VARNOUNTA * 6 071,16 E 21 12 N 40 50 GR1340004 LIMNES VEGORITIDA-PETRON * 12 569,02 E 21 45 N 40 44 GR1340005 LIMNES CHIMADITIDA-ZAZARI * 4 064,39 E 21 33 N 40 36 GR1340006 OROS VERNON-KORYFI VITSI * 8 202,13 E 21 25 N 40 39 GR1410001 PERIOCHI LIMNIS TAVROPOU * 2 982,05 E 21 44 N 39 17 GR1410002 AGRAFA * 9 753,02 E 21 36 N 39 14 GR1420001 KATO OLYMPOS, KALLIPEFKI * 12 437,76 E 22 31 N 39 55 GR1420003 AISTHITIKO DASOS OSSAS * 19 521,12 E 22 40 N 39 48 GR1420004 KARLA  MAVROVOUNI  KEFALOVRYSO VELESTINOU-NEOCHORI * 43 435,5 E 22 50 N 39 36 GR1420005 AISTHITIKO DASOS KOILADAS TEMPON * 1 335,91 E 22 33 N 39 52 GR1420010 STENA KALAMAKIOU 474,19 E 22 14 N 39 39 GR1430001 OROS PILIO KAI PARKATIA THALASSIA ZONI * 31 112,17 E 23 4 N 39 25 GR1430002 KOURI ALMIROU-AGIOS SERAFEIM * 100,23 E 22 44 N 39 11 GR1430003 SKIATHOS: KOUKOUNARIES KAI EVRYTERI THALASSIA PERIOCHI * 89,6 E 23 24 N 39 8 GR1430004 ETHNIKO THALASSIO PARKO ALONNISOU  VOREION SPORADON, ANATOLIKI SKOPELOS * 249 145,62 E 24 3 N 39 15 GR1440001 ASPROPOTAMOS * 20 094,1 E 21 17 N 39 38 GR1440002 KERKETIO OROS (KOZIAKAS) * 50 431,17 E 21 30 N 39 34 GR1440003 ANTICHASIA ORI  METEORA * 60 625,03 E 21 44 N 39 45 GR2110001 AMVRAKIKOS KOLPOS, DELTA LOUROU KAI ARACHTHOU (PETRA, MYTIKAS, EVRYTERI PERIOCHI) * 28 780,13 E 20 53 N 39 3 GR2110002 ORI ATHAMANON (NERAIDA) * 18 695,33 E 21 10 N 39 28 GR2120001 EKVOLES (DELTA) KALAMA * 8 531,68 E 20 11 N 39 33 GR2120002 ELOS KALODIKIOY * 786,78 E 20 27 N 39 18 GR2120003 LIMNI LIMNOPOULA 579,5 E 20 27 N 39 28 GR2120004 STENA KALAMA 1 820,3 E 20 28 N 39 37 GR2130001 ETHNIKOS DRYMOS VIKOU-AOOU * 12 794,25 E 20 45 N 39 58 GR2130002 KORYFES OROUS SMOLIKA * 19 975,72 E 20 55 N 40 4 GR2130004 KENTRIKO TMIMA ZAGORIOU * 33 114,95 E 20 53 N 39 52 GR2130005 LIMNI IOANNINON 2 690,13 E 20 53 N 39 39 GR2130006 PERIOCHI METSOVOU (ANILIO-KATARA) * 7 328,82 E 21 12 N 39 47 GR2130007 OROS LAKMOS (PERISTERI) * 20 123,52 E 21 7 N 39 39 GR2130008 OROS MITSIKELI * 8 435,99 E 20 51 N 39 44 GR2140001 EKVOLES ACHERONTA (APO GLOSSA EOS ALONAKI) KAI STENA ACHERONTA * 4 630,16 E 20 30 N 39 14 GR2140003 PARAKTIA THALASSIA ZONI APO PARGA EOS AKROTIRIO AGIOS THOMAS (PREVEZA), AKR. KELADIO-AG. THOMAS * 1 525,88 E 20 28 N 39 14 GR2210001 DYTIKES KAI VORIOANATOLIKES AKTES ZAKYNTHOU * 21 419,22 E 20 37 N 37 48 GR2210002 KOLPOS LAGANA ZAKYNTHOU (AKR. GERAKI-KERI) KAI NISIDES MARATHONISI KAI PELOUZO * 6 957,7 E 20 54 N 37 42 GR2210003 NISOI STROFADES * 525,43 E 21 0 N 37 15 GR2220001 KALON OROS KEFALONIAS 2 566,19 E 20 34 N 38 20 GR2220002 ETHNIKOS DRYMOS AINOU 2 779,43 E 20 39 N 38 8 GR2220003 ESOTERIKO ARCHIPELAGOS IONIOU (MEGANISI, ARKOUDI, ATOKOS, VROMONAS) * 88 409,9 E 20 50 N 38 34 GR2220004 PARAKTIA THALASSIA ZONI APO ARGOSTOLI EOS VLACHATA (KEFALONIA) KAI ORMOS MOUNTA * 3 763,52 E 20 34 N 38 5 GR2220005 DYTIKES AKTES KEFALLINIAS  STENO KEFALLINIAS ITHAKIS  BORIA ITHAKI (AKROTIRIA GERO GOMPOS  DRAKOU PIDIMA  KENTRI  AGIOS IOANNIS) * 18 682,16 E 20 30 N 38 23 GR2230001 LIMNOTHALASSA ANTINIOTI (KERKYRA) * 189,69 E 19 51 N 39 48 GR2230002 LIMNOTHALASSA KORISSION (KERKYRA) * 2 357,03 E 19 55 N 39 26 GR2230003 ALYKI LEFKIMIS (KERKYRA) * 242,96 E 20 4 N 39 27 GR2230004 NISOI PAXI KAI ANTIPAXI * 5 649,66 E 20 11 N 39 11 GR2230005 PARAKTIA THALASSIA ZONI APO KANONI EOS MESONGI (KERKYRA) * 884,14 E 19 55 N 39 33 GR2240001 LIMNOTHALASSES STENON LEFKADAS (PALIONIS-AVLIMON) KAI ALYKES LEFKADAS * 2 142,22 E 20 43 N 38 50 GR2240002 PERIOCHI CHORTATON (LEFKADA) 1 255,6 E 20 37 N 38 42 GR2310001 DELTA ACHELOOU, LIMNOTHALASSA MESOLOGGIOU-AITOLIKOU, EKVOLES EVINOU, NISOI ECHINADES, NISOS PETALAS * 35 588,73 E 21 17 N 38 20 GR2310004 OROS PANAITOLIKO * 18 542,03 E 21 37 N 38 43 GR2310005 OROS VARASOVA * 1 446,06 E 21 35 N 38 21 GR2310006 LIMNES VOULKARIA KAI SALTINI * 3 236,86 E 20 49 N 38 52 GR2310007 LIMNI AMVRAKIA 2 204,75 E 21 10 N 38 45 GR2310008 LIMNI OZEROS 1 258,49 E 21 13 N 38 39 GR2310009 LIMNES TRICHONIDA KAI LYSIMACHIA * 14 279,8 E 21 31 N 38 33 GR2310010 OROS ARAKYNTHOS KAI STENA KLEISOYRAS * 13 331,28 E 21 27 N 38 27 GR2320001 LIMNOTHALASSA KALOGRIAS, DASOS STROFILIAS KAI ELOS LAMIAS, ARAXOS * 3 522,89 E 21 22 N 38 6 GR2320002 OROS CHELMOS KAI YDATA STYGOS * 17 493 E 22 13 N 37 57 GR2320003 FARAGGI VOURAIKOU * 2 176,31 E 22 10 N 38 7 GR2320004 AISTHITIKO DASOS KALAVRYTON * 2 386,08 E 22 5 N 38 0 GR2320005 ORI MARMPAS KAI KLOKOS, FARAGGI SELINOUNTA 6 042,57 E 22 0 N 38 9 GR2320006 ALYKI AIGIOY * 32,49 E 22 6 N 38 15 GR2320007 OROS PANACHAIKO * 12 219,51 E 21 52 N 38 12 GR2320008 OROS ERYMANTHOS * 19 332,14 E 21 52 N 37 58 GR2320009 SPILAIO KASTRION * 308,02 E 22 8 N 37 56 GR2330002 OROPEDIO FOLOIS 9 741,95 E 21 41 N 37 47 GR2330003 EKVOLES (DELTA) PINEIOU * 945,7 E 21 13 N 37 49 GR2330004 OLYMPIA 314,83 E 21 37 N 37 38 GR2330005 THINES KAI PARALIAKO DASOS ZACHAROS, LIMNI KAIAFA, STROFYLIA, KAKOVATOS * 3 274,32 E 21 36 N 37 30 GR2330006 LIMNOTHALASSA KOTYCHI, BRINIA * 1 647,02 E 21 17 N 38 0 GR2330007 PARAKTIA THALASSIA ZONI APO AKROTIRIO KYLLINI EOS TOUMPI-KALOGRIA * 13 259,45 E 21 16 N 38 1 GR2330008 THALASSIA PERIOCHI KOLPOU KYPARISSIAS: AKR. KATAKOLO-KYPARISSIA * 11 038,83 E 21 28 N 37 35 GR2410001 LIMNES YLIKI KAI PARALIMNI  SYSTIMA VOIOTIKOU KIFISSOU * 11 606,5 E 23 15 N 38 26 GR2420001 OROS OCHI  KAMPOS KARYSTOU  POTAMI  AKROTIRIO KAFIREFS  PARAKTIA THALASSIA ZONI * 15 948,13 E 24 29 N 38 5 GR2420002 DIRFYS: DASOS STENIS  DELFI 1 297,73 E 23 50 N 38 36 GR2420004 MEGALO KAI MIKRO LIVARI  DELTA XIRIA  YDROCHARES DASOS AGIOU NIKOLAOU-PARAKTIA THALASSIA ZONI * 480,86 E 23 7 N 39 0 GR2420006 SKYROS: OROS KOCHYLAS 4 096,86 E 24 36 N 38 49 GR2430001 OROS TYMFRISTOS (VELOUCHI) * 3 407,87 E 21 49 N 38 56 GR2440002 KOILADA KAI EKVOLES SPERCHEIOU  MALIAKOS KOLPOS * 47 547,07 E 22 29 N 38 52 GR2440003 FARANGI GORGOPOTAMOU 523,02 E 22 21 N 38 49 GR2440004 ETHNIKOS DRYMOS OITIS * 7 151,16 E 22 17 N 38 50 GR2440006 OROS KALLIDROMO * 6 684,83 E 22 31 N 38 45 GR2450001 ORI VARDOUSIA * 19 373,53 E 22 7 N 38 39 GR2450002 OROS GKIONA * 21 879,82 E 22 16 N 38 36 GR2450004 PARALIAKI ZONI APO NAFPAKTO EOS ITEA * 10 827,34 E 22 9 N 38 22 GR2450005 NOTIOANATOLIKOS PARNASSOS  ETHNIKOS DRYMOS PARNASSOU  DASOS TITHOREAS * 18 422,57 E 22 32 N 38 32 GR2510003 AKRONAFPLIA KAI PALAMIDI * 356,3 E 22 48 N 37 33 GR2520001 OROS MAINALO * 22 673,06 E 22 17 N 37 37 GR2520002 LIMNI TAKA * 1 033,15 E 22 22 N 37 26 GR2520003 LIMNOTHALASSA MOUSTOU * 366,44 E 22 45 N 37 23 GR2520005 MONI ELONAS KAI CHARADRA LEONIDIOU * 7 000,16 E 22 48 N 37 9 GR2520006 OROS PARNONAS (KAI PERIOCHI MALEVIS) * 55 767,54 E 22 38 N 37 12 GR2530001 KORYFES OROUS KYLLINI (ZIREIA) KAI CHARADRA FLAMPOURITSA * 23 423,92 E 22 27 N 37 57 GR2530002 LIMNI STYMFALIA 1 308,91 E 22 27 N 37 51 GR2530003 AKROKORINTHOS * 589,78 E 22 51 N 37 53 GR2530004 OROS OLIGYRTOS * 8 630,7 E 22 22 N 37 48 GR2530005 ORI GERANIA * 6 836,54 E 23 4 N 38 1 GR2540001 ORI GIDOVOUNI, CHIONOVOUNI, GAÃ ªDOUROVOUNI, KORAKIA, KALOGEROVOUNI, KOULOCHERA KAI PERIOCHI MONEMVASIAS * 28 821,73 E 22 58 N 36 52 GR2540002 PERIOCHI NEAPOLIS KAI NISOS ELAFONISOS * 5 492,66 E 22 59 N 36 32 GR2540003 EKVOLES EVROTA * 5 445,61 E 22 41 N 36 49 GR2540005 LAGKADA TRYPIS * 1 588,49 E 22 18 N 37 5 GR2550001 FARAGGI NEDONA (PETALON-CHANI) 1 241,84 E 22 9 N 37 5 GR2550003 NISOI SAPIENTZA KAI SCHIZA, AKROTIRIO AKRITAS * 11 406,23 E 21 49 N 36 47 GR2550004 LIMNOTHALASSA PYLOU (DIVARI) KAI NISOS SFAKTIRIA, AGIOS DIMITRIOS * 3 548,06 E 21 40 N 36 57 GR2550005 THINES KYPARISSIAS (NEOCHORI-KYPARISSIA) * 1 345,86 E 21 41 N 37 21 GR2550006 OROS TAÃ «GETOS * 53 367,46 E 22 19 N 36 56 GR2550007 THALASSIA PERIOCHI STENOY METHONIS * 983 E 21 43 N 36 48 GR3000001 OROS PARNITHA 14 902,43 E 23 43 N 38 10 GR3000003 ETHNIKO PARKO SCHINIA-MARATHONA * 1 296,65 E 24 2 N 38 9 GR3000004 VRAVRONA-PARAKTIA THALASSIA ZONI * 2 669,24 E 23 59 N 37 55 GR3000005 SOUNIO  NISIDA PATROKLOU KAI PARAKTIA THALASSIA ZONI * 5 379,91 E 24 0 N 37 41 GR3000006 YMITTOS  AISTHITIKO DASOS KAISARIANIS  LIMNI VOULIAGMENIS 8 836,91 E 23 48 N 37 54 GR3000008 ANTIKYTHIRA  PRASSONISI KAI LAGOUVARDO * 7 172,12 E 23 16 N 35 54 GR3000010 NISIDES KYTHIRON: PRASONISI, DRAGONERA, ANTIDRAGONERA * 989,16 E 23 6 N 36 14 GR4110001 LIMNOS: CHORTAROLIMNI  LIMNI ALYKI KAI THALASSIA PERIOCHI * 18 231,66 E 25 26 N 39 56 GR4110002 AGIOS EFSTRATIOS KAI PARAKTIA THALASSIA ZONI * 6 283,75 E 25 0 N 39 31 GR4110003 LESVOS: DYTIKI CHERSONISOS  APOLITHOMENO DASOS * 20 974,07 E 25 57 N 39 12 GR4110004 LESVOS: KOLPOS KALLONIS KAI CHERSAIA PARAKTIA ZONI * 18 297,82 E 26 11 N 39 9 GR4110005 LESVOS: KOLPOS GERAS, ELOS NTIPI KAI OROS OLYMPOS * 11 200,41 E 26 20 N 39 4 GR4120001 SAMOS: PARALIA ALYKI * 301,34 E 27 1 N 37 42 GR4120002 SAMOS: OROS AMPELOS (KARVOUNIS) * 4 850,14 E 26 49 N 37 45 GR4120003 SAMOS: OROS KERKETEFS  MIKRO KAI MEGALO SEITANI  DASOS KASTANIAS KAI LEKKAS, AKROTIRIO KATAVASIS-LIMENAS * 6 679,84 E 26 38 N 37 44 GR4120004 IKARIA  FOURNOI KAI PARAKTIA ZONI * 12 908,99 E 26 29 N 37 35 GR4130001 VOREIA CHIOS KAI NISOI OINOUSES KAI PARAKTIA THALASSIA ZONI * 34 409,95 E 26 2 N 38 31 GR4210001 KASOS KAI KASONISIA-EVRYTERI THALASSIA PERIOCHI * 13 452,39 E 26 54 N 35 24 GR4210002 KENTRIKI KARPATHOS: KALILIMNI  LASTHOS  KYRA PANAGIA KAI PARAKTIA THALASSIA ZONI * 9 321,9 E 27 8 N 35 35 GR4210003 VOREIA KARPATHOS KAI SARIA KAI PARAKTIA THALASSIA ZONI * 11 297,96 E 27 12 N 35 49 GR4210004 KASTELLORIZO KAI NISIDES RO KAI STRONGYLI KAI PARAKTIA THALASSIA ZONI * 1 769,68 E 29 35 N 36 8 GR4210005 RODOS: AKRAMYTIS, ARMENISTIS, ATTAVYROS KAI THALASSIA ZONI (KARAVOLA-ORMOS GLYFADA) * 27 514,59 E 27 48 N 36 9 GR4210006 RODOS: PROFITIS ILIAS  EPTA PIGES  PETALOUDES * 11 184,4 E 28 2 N 36 17 GR4210007 NOTIA NISYROS KAI STRONGYLI KAI PARAKTIA THALASSIA ZONI * 4 055,74 E 27 10 N 36 34 GR4210008 KOS: AKROTIRIO LOUROS  LIMNI PSALIDI  OROS DIKAIOS  ALYKI-PARAKTIA THALASSIA ZONI * 10 138,24 E 27 14 N 36 51 GR4210009 ASTYPALAIA: ANATOLIKO TMIMA, GYRO NISIDES KAI OFIDOUSA KAI THALASSIA ZONI (AKROTIRIO LANTA- AKROTIRIO VRYSI) * 7 027,21 E 26 25 N 36 35 GR4210010 ARKOI, LEIPSOI, AGATHONISI KAI VRACHONISIDES * 12 407,03 E 26 45 N 37 18 GR4210011 VRACHONISIA NOTIOU AIGAIOU: VELOPOULA, FALKONERA, ANANES, CHRISTIANA, PACHEIA, FTENO, MAKRA, ASTAKIDONISIA, SYRNA-GYRO NISIA KAI THALASSIA ZONI * 4 568,46 E 26 40 N 36 20 GR4220001 ANDROS: ORMOS VITALI KAI KENTRIKOS OREINOS OGKOS * 7 288,5 E 24 51 N 37 52 GR4220002 ANAFI: CHERSONISOS KALAMOS  ROUKOUNAS * 1 143,05 E 25 49 N 36 21 GR4220003 SANTORINI: NEA KAI PALIA KAMENI  PROFITIS ILIAS * 1 230,13 E 25 27 N 36 22 GR4220004 FOLEGANDROS ANATOLIKI MECHRI DYTIKI SIKINO KAI THALASSIA ZONI * 7 011,26 E 25 5 N 36 38 GR4220005 PARAKTIA ZONI DYTIKIS MILOY * 5 328,25 E 24 26 N 36 41 GR4220006 NISOS POLYAIGOS-KIMOLOS * 13 855,78 E 24 35 N 36 47 GR4220007 NISOS ANTIMILOS-THALASSIA PARAKTIA ZONI * 1 260,76 E 24 14 N 36 47 GR4220008 SIFNOS: PROFITIS ILIAS MECHRI DYTIKES AKTES KAI THALASSIA PERIOCHI * 2 067,35 E 24 41 N 36 57 GR4220009 NOTIA SERIFOS * 4 530,83 E 24 27 N 37 8 GR4220010 VOREIODYTIKI KYTHNOS: OROS ATHERAS-AKROTIRIO KEFALOS KAI PARAKTIA ZONI * 2 855,19 E 24 23 N 37 26 GR4220011 ANATOLIKI KEA * 7 194,03 E 24 20 N 37 35 GR4220012 VOREIA AMORGOS KAI KYNAROS, LEVITHA, MAVRIA, GLAROS KAI THALASSIA ZONI * 6 068,62 E 26 1 N 36 54 GR4220013 MIKRES KYKLADES: IRAKLEIA, SCHINOUSSA, KOUFONISIA, KEROS, ANTIKERI KAI THALASSIA ZONI * 12 595,25 E 25 35 N 36 53 GR4220014 KENTRIKI KAI NOTIA NAXOS: ZEFS KAI VIGLA EOS MAVROVOUNI KAI THALASSIA ZONI (ORMOS KARADES-ORMOS MOUTSOUNAS) * 8 668,41 E 25 28 N 36 59 GR4220016 NISOS PAROS: PETALOUDES * 97,69 E 25 7 N 37 2 GR4220017 NISOI DESPOTIKO KAI STRONGYLO KAI THALASSIA ZONI * 1 858,35 E 24 59 N 36 57 GR4220018 SYROS: OROS SYRINGAS OS PARALIA * 783,03 E 24 54 N 37 28 GR4220019 TINOS: MYRSINI  AKROTIRIO LIVADA * 2 004,72 E 25 13 N 37 35 GR4220020 NISOS MILOS: PROFITIS ILIAS  EYRYTERI PERIOCHI * 5 271,3 E 24 22 N 36 42 GR4310002 GIOUCHTAS  FARAGGI AGIAS EIRINIS 716,05 E 25 8 N 35 14 GR4310003 NISOS DIA * 1 337,16 E 25 13 N 35 26 GR4310004 DYTIKA ASTEROUSIA (APO AGIOFARAGGO OS KOKKINO PYRGO) * 2 922,24 E 24 45 N 34 57 GR4310005 ASTEROUSIA (KOFINAS) * 16 174,27 E 25 6 N 34 58 GR4310006 DIKTI: OMALOS VIANNOU (SYMI  OMALOS) * 3 939,7 E 25 25 N 35 3 GR4320002 DIKTI: OROPEDIO LASITHIOU, KATHARO, SELENA, KRASI, SELEKANOS, CHALASMENI KORYFI * 34 007,17 E 25 30 N 35 9 GR4320003 NISOS CHRYSI * 630,65 E 25 42 N 34 52 GR4320004 MONI KAPSA (FARANGI KAPSA KAI GYRO PERIOCHI) 986,23 E 26 3 N 35 2 GR4320005 OROS THRYPTIS KAI GYRO PERIOCHI 8 587,66 E 25 52 N 35 4 GR4320006 VOREIOANATOLIKO AKRO KRITIS: DIONYSADES, ELASA KAI CHERSONISOS SIDERO (AKRA MAVROVOUNI  VAI  AKRA PLAKOS) KAI THALASSIA ZONI * 13 066,57 E 26 15 N 35 14 GR4320008 NISOS KOUFONISI KAI PARAKTIA THALASSIA ZONI * 804,68 E 26 8 N 34 56 GR4330002 OROS KEDROS 4 700,24 E 24 36 N 35 11 GR4330003 KOURTALIOTIKO FARANGI  MONI PREVELI  EVRYTERI PERIOCHI * 3 642,09 E 24 28 N 35 11 GR4330004 PRASIANO FARAGGI  PATSOS  SFAKORYAKO REMA  PARALIA RETHYMNOU KAI EKVOLI GEROPOTAMOU, AKROTIRIO LIANOS KAVOS-PERIVOLIA * 13 121,48 E 24 34 N 35 19 GR4330005 IDI OROS (VORIZIA, GERANOI, KALI MADARA) * 39 913,08 E 24 50 N 35 14 GR4340001 IMERI KAI AGRIA GRAMVOUSA  TIGANI KAI FALASARNA  PONTIKONISI, ORMOS LIVADIA-VIGLIA * 5 781,3 E 23 35 N 35 33 GR4340002 NISOS ELAFONISOS KAI PARAKTIA THALASSIA ZONI * 271,79 E 23 31 N 35 16 GR4340003 CHERSONISOS RODOPOU  PARALIA MALEME * 8 753,27 E 23 44 N 35 36 GR4340004 ELOS  TOPOLIA  SASALOS  AGIOS DIKAIOS * 7 351,92 E 23 39 N 35 23 GR4340005 ORMOS SOUGIAS  BARDIA  FARAGGI LISSOU  ANYDROUS KAI PARAKTIA ZONI * 3 039,84 E 23 46 N 35 15 GR4340006 LIMNI AGIAS  PLATANIAS  REMA KAI EKVOLI KERITI  KOILADA FASAS * 1 211,58 E 23 55 N 35 28 GR4340007 FARAGGI THERISSOU 497,73 E 23 59 N 35 26 GR4340008 LEFKA ORI KAI PARAKTIA ZONIA * 53 363,68 E 24 0 N 35 17 GR4340010 DRAPANO (VOREIOANATOLIKES AKTES)  PARALIA GEORGIOUPOLIS  LIMNI KOURNA * 4 430,51 E 24 15 N 35 21 GR4340011 FRE  TZITZIFES  NIPOS 1 217,6 E 24 8 N 35 22 GR4340012 ASFENDOU  KALLIKKRATIS KAI PARAKTIA ZONI * 14 022,51 E 24 15 N 35 13 GR4340013 NISOI GAVDOS KAI GAVDOPOULA * 6 290,59 E 24 4 N 34 50 GR4340015 PARALIA APO CHRYSOSKALITISSA MECHRI AKROTIRIO KRIOS * 2 202,49 E 23 32 N 35 16 IT1160007 Sorgenti del Belbo * 474 E 8 8 N 44 23 IT1180026 Capanne di Marcarolo * 9 552 E 8 47 N 44 34 IT1314723 Campasso-Grotta Sgarbu Du Ventu 105 E 7 56 N 44 0 IT1315313 Gouta-Testa d'Alpe-Valle Barbaira * 1 512 E 7 35 N 43 55 IT1315407 Monte Ceppo * 3 055 E 7 45 N 43 56 IT1315408 Lecceta di Langan * 238 E 7 42 N 43 57 IT1315503 Monte Carpasina * 1 353 E 7 51 N 43 58 IT1315504 Bosco di Rezzo * 1 083 E 7 50 N 44 0 IT1315602 Pizzo d'Evigno * 2 198 E 8 2 N 43 58 IT1315670 Fondali Capo Berta-Diano Marina-Capo Mimosa * 654 E 8 5 N 43 53 IT1315714 Monte Abellio * 744 E 7 34 N 43 53 IT1315715 Castel d'Appio * 9,3 E 7 34 N 43 48 IT1315716 Roverino * 336 E 7 36 N 43 48 IT1315717 Monte Grammondo-Torrente Bevera * 2 642 E 7 31 N 43 49 IT1315719 Torrente Nervia * 44 E 7 37 N 43 48 IT1315720 Fiume Roia * 120 E 7 35 N 43 48 IT1315805 Bassa Valle Armea * 789 E 7 48 N 43 52 IT1315806 Monte Nero-Monte Bignone * 3 388 E 7 43 N 43 50 IT1315922 Pompeiana * 184 E 7 53 N 43 51 IT1315971 Fondali Punta Maurizio-San Lorenzo al Mare-Torre dei Marmi * 797 E 7 58 N 43 51 IT1315972 Fondali Riva Ligure-Cipressa * 391 E 7 53 N 43 49 IT1315973 Fondali Arma di Taggia-Punta San Martino * 450 E 7 50 N 43 48 IT1316001 Capo Berta * 38 E 8 4 N 43 53 IT1316118 Capo Mortola * 50 E 7 33 N 43 47 IT1316175 Fondali Capo Mortola-San Gaetano * 335 E 7 34 N 43 47 IT1316274 Fondali San Remo-Arziglia * 558 E 7 44 N 43 47 IT1322219 Tenuta Quassolo * 35 E 8 16 N 44 22 IT1322304 Rocca dell'Adelasia * 2 190 E 8 21 N 44 23 IT1322326 Foresta Cadibona * 452 E 8 22 N 44 21 IT1322470 Fondali Varazze-Albisola * 91 E 8 32 N 44 20 IT1323201 Finalese-Capo Noli * 2 782 E 8 23 N 44 11 IT1323202 Isola Bergeggi-Punta Predani * 9,7 E 8 26 N 44 14 IT1323203 Rocca dei Corvi-Mao-Mortou * 1 613 E 8 21 N 44 15 IT1323271 Fondali Noli-Bergeggi * 131 E 8 25 N 44 13 IT1324007 Monte Ciazze Secche * 302 E 8 14 N 44 9 IT1324011 Monte Ravinet-Rocca Barbena * 2 576 E 8 10 N 44 8 IT1324172 Fondali Finale Ligure * 31 E 8 20 N 44 9 IT1324818 Castell'Ermo-Peso Grande * 1 964 E 8 2 N 44 5 IT1324896 Lerrone-Valloni * 21 E 8 5 N 44 1 IT1324908 Isola Gallinara * 10 E 8 13 N 44 1 IT1324909 Torrente Arroscia e Centa 189 E 8 10 N 44 3 IT1324910 Monte Acuto-Poggio Grande-Rio Torsero * 2 420 E 8 10 N 44 6 IT1324973 Fondali Loano-Albenga * 502 E 8 14 N 44 5 IT1324974 Fondali Santa Croce-Gallinara-Capo Lena * 231 E 8 13 N 44 1 IT1325624 Capo Mele * 104 E 8 10 N 43 57 IT1325675 Fondali Capo Mele-Alassio * 206 E 8 9 N 43 59 IT1330893 Rio CiaÃ ¨ * 1 104 E 8 57 N 44 30 IT1331402 Beigua-Monte Dente-Gargassa-Pavaglione * 16 922 E 8 35 N 44 27 IT1331501 Praglia-Pracaban-Monte Leco-Punta Martin * 6 958 E 8 49 N 44 30 IT1331606 Torre Quezzi * 8,9 E 8 58 N 44 25 IT1331615 Monte Gazzo * 443 E 8 50 N 44 26 IT1331718 Monte Fasce * 1 165 E 9 2 N 44 24 IT1331721 Val Noci-Torrente Geirato-Alpesisa * 637 E 9 2 N 44 28 IT1331810 Monte Ramaceto * 2 924 E 9 18 N 44 26 IT1331811 Monte Caucaso * 293 E 9 13 N 44 27 IT1331909 Monte Zatta-Passo Bocco-Passo Chiapparino-Monte Bossea * 3 034 E 9 27 N 44 23 IT1332477 Fondali Arenzano-Punta Ivrea * 306 E 8 40 N 44 23 IT1332575 Fondali Nervi-Sori * 608 E 9 4 N 44 22 IT1332576 Fondali Boccadasse-Nervi * 526 E 8 59 N 44 22 IT1332603 Parco di Portofino * 1 196 E 9 10 N 44 19 IT1332614 Pineta-Lecceta di Chiavari * 144 E 9 18 N 44 19 IT1332622 Rio Tuia-Montallegro * 453 E 9 15 N 44 21 IT1332673 Fondali Golfo di Rapallo * 82 E 9 15 N 44 20 IT1332674 Fondali Monte Portofino * 540 E 9 11 N 44 18 IT1332717 Foce e medio corso del Fiume Entella * 78 E 9 21 N 44 21 IT1333307 Punta Baffe-Punta Moneglia-Val Petronio * 1 308 E 9 28 N 44 15 IT1333308 Punta Manara * 205 E 9 24 N 44 15 IT1333316 Rocche di Sant'Anna-Valle del Fico * 127 E 9 23 N 44 17 IT1333369 Fondali Punta di Moneglia * 38 E 9 28 N 44 14 IT1333370 Fondali Punta Baffe * 21 E 9 26 N 44 14 IT1333371 Fondali Punta Manara * 87 E 9 24 N 44 15 IT1333372 Fondali Punta Sestri * 14 E 9 23 N 44 16 IT1342806 Monte Verruga-Monte Zenone-Roccagrande-Monte Pu * 3 757 E 9 29 N 44 19 IT1342813 Rio Borsa-Torrente Vara * 174 E 9 35 N 44 21 IT1342824 Rio di Colla * 24 E 9 37 N 44 18 IT1342907 Monte Antessio-Chiusola * 363 E 9 42 N 44 20 IT1342908 Monte Gottero-Passo del Lupo * 1 186 E 9 39 N 44 21 IT1343412 Deiva-Bracco-Pietra di Vasca-Mola * 2 031 E 9 32 N 44 15 IT1343415 Guaitarola * 581 E 9 34 N 44 13 IT1343419 Monte Serro * 262 E 9 31 N 44 12 IT1343425 Rio di Agnola * 129 E 9 37 N 44 16 IT1343474 Fondali Punta Apicchi * 44 E 9 32 N 44 12 IT1343502 Parco della Magra-Vara * 2 710 E 9 51 N 44 10 IT1343511 Monte Cornoviglio-Monte Fiorito-Monte Dragnone * 718 E 9 49 N 44 16 IT1343518 Gruzza di Veppo * 230 E 9 48 N 44 16 IT1343520 Zona Carsica Cassana * 119 E 9 41 N 44 12 IT1343526 Torrente Mangia * 11 E 9 42 N 44 15 IT1344210 Punta Mesco * 742 E 9 37 N 44 9 IT1344216 Costa di Bonassola-Framura * 128 E 9 34 N 44 11 IT1344270 Fondali Punta Mesco-Rio Maggiore * 546 E 9 41 N 44 7 IT1344271 Fondali Punta Picetto * 14 E 9 36 N 44 9 IT1344272 Fondali Punta Levanto * 57 E 9 35 N 44 10 IT1344273 Fondali Anzo * 42 E 9 33 N 44 11 IT1344321 Zona Carsica Pignone * 32 E 9 43 N 44 10 IT1344323 Costa Riomaggiore-Monterosso * 169 E 9 41 N 44 7 IT1344422 Brina e Nuda di Ponzano * 239 E 9 56 N 44 8 IT1345005 Portovenere-Riomaggiore-S. Benedetto * 2 665 E 9 46 N 44 6 IT1345101 Piana del Magra * 577 E 9 59 N 44 3 IT1345103 Isole Tino-Tinetto * 15 E 9 51 N 44 1 IT1345104 Isola Palmaria * 164 E 9 50 N 44 2 IT1345109 Montemarcello * 1 401 E 9 56 N 44 4 IT1345114 Costa di Maralunga * 43 E 9 55 N 44 3 IT5110001 Valle del Torrente Gordana * 523 E 9 49 N 44 21 IT5110006 Monte Sagro * 1 220 E 10 9 N 44 6 IT5110007 Monte Castagnolo * 116 E 10 12 N 44 5 IT5110008 Monte Borla-Rocca di Tenerano * 1 081 E 10 7 N 44 7 IT5120005 Monte Romecchio-Monte Rondinaio-Poggione * 715 E 10 34 N 44 7 IT5120006 Monte Prato Fiorito-Monte Cornato-Valle dello Scesta * 1 907 E 10 39 N 44 3 IT5120007 Orrido di Botri * 244 E 10 37 N 44 5 IT5120008 Valli glaciali di Orto di Donna e Solco d'Equi * 2 832 E 10 12 N 44 8 IT5120009 Monte Sumbra * 1 865 E 10 17 N 44 4 IT5120010 Valle del Serra-Monte Altissimo * 1 850 E 10 12 N 44 2 IT5120011 Valle del Giardino * 784 E 10 15 N 44 0 IT5120012 Monte Croce-Monte Matanna * 1 249 E 10 20 N 43 59 IT5120013 Monte Tambura-Monte Sella * 2 013 E 10 13 N 44 5 IT5120014 Monte Corchia-Le Panie * 3 964 E 10 19 N 44 2 IT5120016 Macchia lucchese * 406 E 10 15 N 43 50 IT5120017 Lago e Padule di Massacciuccoli * 1 906 E 10 19 N 43 50 IT5120018 Lago di Sibolla * 74 E 10 42 N 43 49 IT5120019 Monte Pisano 4 869 E 10 32 N 43 46 IT5120101 Ex alveo del Lago di Bientina * 1 056 E 10 37 N 43 46 IT5120102 Zone calcaree della Val di Lima e del Balzo Nero 1 683 E 10 42 N 44 4 IT5130007 Padule di Fucecchio 2 081 E 10 47 N 43 48 IT5130008 Alta valle del Torrente Pescia di Pescia * 1 586 E 10 44 N 43 59 IT5140008 Monte Morello * 4 174 E 11 14 N 43 52 IT5140009 Poggio Ripaghera-Santa Brigida 417 E 11 23 N 43 51 IT5140010 Bosco di Chiusi e Paduletta di Ramone 419 E 10 49 N 43 48 IT5140011 Stagni della Piana Fiorentina 1 347 E 11 6 N 43 48 IT5140012 Vallombrosa e Bosco di S. Antonio * 2 697 E 11 33 N 43 44 IT5150001 La Calvana * 4 544 E 11 9 N 43 56 IT5150002 Monte Ferrato e Monte Lavello * 1 376 E 11 5 N 43 56 IT5160001 Padule di Suese e Biscottino 144 E 10 21 N 43 35 IT5160002 Isola di Gorgona * 210 E 9 53 N 43 25 IT5160004 Padule di Bolgheri * 577 E 10 32 N 43 13 IT5160005 Boschi di Bolgheri, Bibbona e Castiglioncello * 3 525 E 10 38 N 43 14 IT5160006 Isola di Capraia * 1 886 E 9 49 N 43 2 IT5160008 Monte Calvi di Campiglia * 1 083 E 10 37 N 43 5 IT5160009 Promontorio di Piombino e Monte Massoncello * 712 E 10 29 N 42 57 IT5160010 Padule Orti-Bottagone * 121 E 10 35 N 42 58 IT5160011 Isole di Cerboli e Palmaiola 21 E 10 28 N 42 51 IT5160012 Monte Capanne e promontorio dell'Enfola * 6 756 E 10 11 N 42 46 IT5160013 Isola di Pianosa * 997 E 10 4 N 42 35 IT5160014 Isola di Montecristo * 1 042 E 10 18 N 42 19 IT5170001 Dune litoranee di Torre del Lago * 123 E 10 15 N 43 49 IT5170002 Selva Pisana * 9 657 E 10 18 N 43 42 IT5170003 Cerbaie * 6 509 E 10 42 N 43 44 IT5170005 Montenero * 145 E 10 54 N 43 26 IT5170006 Macchia di Tatti-Berignone * 2 489 E 10 56 N 43 20 IT5170007 Fiume Cecina da Berignone a Ponteginori * 1 909 E 10 53 N 43 19 IT5170008 Complesso di Monterufoli * 5 033 E 10 46 N 43 15 IT5180015 Bosco di Sargiano 15 E 11 51 N 43 25 IT5180017 Monte Ginezzo * 1 604 E 12 4 N 43 16 IT5190001 Castelvecchio * 1 114 E 10 59 N 43 27 IT5190002 Monti del Chianti * 7 938 E 11 24 N 43 28 IT5190003 Montagnola Senese * 13 746 E 11 11 N 43 18 IT5190004 Crete di Camposodo e Crete di Leonina * 1 859 E 11 26 N 43 17 IT5190005 Monte Oliveto Maggiore e Crete di Asciano * 3 305 E 11 33 N 43 9 IT5190006 Alta Val di Merse * 9 490 E 11 13 N 43 10 IT5190007 Basso Merse * 4 229 E 11 20 N 43 7 IT5190008 Lago di Montepulciano 483 E 11 55 N 43 5 IT5190009 Lago di Chiusi 802 E 11 57 N 43 3 IT5190010 Lucciolabella * 1 417 E 11 45 N 43 1 IT5190011 Crete dell'Orcia e del Formone * 8 238 E 11 44 N 42 57 IT5190012 Monte Cetona * 1 604 E 11 52 N 42 56 IT5190013 Foreste del Siele e del Pigelleto di Piancastagnaio * 1 313 E 11 39 N 42 48 IT5190014 Ripa d'Orcia 830 E 11 34 N 43 0 IT51A0001 Cornate e Fosini * 1 403 E 10 56 N 43 9 IT51A0002 Poggi di Prata * 1 061 E 10 58 N 43 6 IT51A0003 Val di Farma * 8 695 E 11 13 N 43 4 IT51A0005 Lago dell'Accesa * 1 168 E 10 54 N 42 59 IT51A0006 Padule di Scarlino * 149 E 10 47 N 42 54 IT51A0007 Punta Ala e Isolotto dello Sparviero * 337 E 10 46 N 42 47 IT51A0008 Monte d'Alma * 5 843 E 10 50 N 42 52 IT51A0009 Monte Leoni * 5 113 E 11 9 N 42 54 IT51A0010 Poggio di Moscona * 648 E 11 9 N 42 49 IT51A0011 Padule di Diaccia Botrona * 1 348 E 10 55 N 42 46 IT51A0012 Tombolo da Castiglion della Pescaia a Marina di Grosseto * 373 E 10 56 N 42 44 IT51A0013 Padule della Trappola, Bocca d'Ombrone * 489 E 11 0 N 42 40 IT51A0014 Pineta Granducale dell'Uccellina * 626 E 11 2 N 42 39 IT51A0015 Dune costiere del Parco dell'Uccellina * 158 E 11 4 N 42 38 IT51A0016 Monti dell'Uccellina * 4 441 E 11 5 N 42 37 IT51A0017 Cono vulcanico del Monte Amiata 6 114 E 11 36 N 42 53 IT51A0018 Monte Labbro e alta valle dell'Albegna * 6 299 E 11 30 N 42 48 IT51A0019 Alto corso del Fiume Fiora * 7 111 E 11 37 N 42 41 IT51A0020 Monte Penna, Bosco della Fonte e Monte Civitella * 1 488 E 11 39 N 42 45 IT51A0021 Medio corso del Fiume Albegna 1 991 E 11 26 N 42 37 IT51A0022 Formiche di Grosseto 12 E 10 52 N 42 34 IT51A0023 Isola del Giglio * 2 094 E 10 53 N 42 21 IT51A0024 Isola di Giannutri * 231 E 11 5 N 42 15 IT51A0025 Monte Argentario, Isolotto di Porto Ercole e Argentarola * 5 723 E 11 8 N 42 24 IT51A0026 Laguna di Orbetello * 3 694 E 11 13 N 42 27 IT51A0029 Boschi delle Colline di Capalbio 6 024 E 11 23 N 42 29 IT51A0030 Lago Acquato, Lago San Floriano 208 E 11 27 N 42 29 IT51A0031 Lago di Burano * 236 E 11 22 N 42 24 IT51A0032 Duna del Lago di Burano * 98 E 11 22 N 42 23 IT5210016 Boschi di Castel Rigone 866 E 12 13 N 43 13 IT5210017 Boschi di Pischiello-Torre Civitella * 1 314 E 12 10 N 43 12 IT5210018 Lago Trasimeno * 12 863 E 12 6 N 43 8 IT5210020 Boschi di Ferretto-Bagnolo * 1 917 E 11 59 N 43 9 IT5210021 Monte Malbe 983 E 12 19 N 43 7 IT5210025 Ansa degli Ornari (Perugia) 198 E 12 27 N 43 5 IT5210026 Monti Marzolana-Montali * 747 E 12 10 N 43 3 IT5210027 Monte Subasio (sommitÃ ) * 1 130 E 12 40 N 43 3 IT5210028 Boschi e brughiere di Panicarola 142 E 12 6 N 43 3 IT5210029 Boschi e brughiere di Cima Farneto-Poggio Fiorello (Mugnano) 326 E 12 11 N 43 3 IT5210030 Fosso dell'Eremo delle Carceri (Monte Subasio) * 50 E 12 39 N 43 3 IT5210033 Boschi Sereni-Torricella (San Biagio della Valle) 258 E 12 17 N 43 1 IT5210035 Poggio Caselle-Fosso Renaro (Monte Subasio) * 300 E 12 40 N 43 0 IT5210038 Sasso di Pale * 242 E 12 46 N 42 59 IT5210039 Fiume Timia (Bevagna-Cannara) 53 E 12 35 N 42 57 IT5210040 Boschi dell'alta Valle del Nestore * 2 826 E 12 3 N 42 57 IT5210042 Lecceta di Sassovivo (Foligno) * 628 E 12 45 N 42 57 IT5210043 Sorgiva dell'Aiso 1,25 E 12 36 N 42 57 IT5210046 Valnerina * 673 E 12 51 N 42 46 IT5210047 Monti Serano-Brunette (sommitÃ ) * 1 877 E 12 48 N 42 52 IT5210048 Valle di Campiano (Preci) 56 E 13 0 N 42 52 IT5210049 Torrente Argentina (Sellano) * 10 E 12 55 N 42 51 IT5210050 Valle di Pettino (Campello sul Clitunno) * 796 E 12 47 N 42 50 IT5210053 Fiume e Fonti del Clitunno 19 E 12 45 N 42 50 IT5210054 Fiume Tevere tra Monte Molino e Pontecuti (Tevere Morto) * 153 E 12 23 N 42 48 IT5210055 Gola del Corno-Stretta di Biselli * 1 245 E 12 58 N 42 47 IT5210056 Monti lo Stiglio-Pagliaro * 1 011 E 12 55 N 42 47 IT5210057 Fosso di Camposolo * 509 E 12 50 N 42 48 IT5210058 Monti Galloro-dell'Immagine * 1 462 E 12 54 N 42 46 IT5210059 Marcite di Norcia 29 E 13 5 N 42 47 IT5210060 Monte Il Cerchio (Monti Martani) * 1 579 E 12 34 N 42 45 IT5210061 Torrente Naia 120 E 12 26 N 42 44 IT5210062 Monte Maggio (sommitÃ ) * 828 E 12 57 N 42 44 IT5210063 Monti Coscerno-Civitella-Aspra (sommitÃ ) * 5 344 E 12 53 N 42 40 IT5210064 Monteluco di Spoleto * 486 E 12 44 N 42 43 IT5210065 Roccaporena-Monte della Sassa * 271 E 12 57 N 42 42 IT5210066 Media Val Casana (Monti Coscerno-Civitella) * 487 E 12 52 N 42 41 IT5210067 Monti Pizzuto-Alvagnano * 1 396 E 13 8 N 42 40 IT5210068 Laghetto e Piano di Gavelli (Monte Coscerno) * 105 E 12 54 N 42 40 IT5210069 Boschi di Montebibico (Monti Martani) 201 E 12 41 N 42 39 IT5210077 Boschi a Farnetto di Collestrada (Perugia) 78 E 12 27 N 43 4 IT5210078 Colline Premartane (Bettona-Gualdo Cattaneo) 2 624 E 12 30 N 42 57 IT5210079 Castagneti di Morro (Foligno) * 27 E 12 50 N 42 57 IT5220001 Bagno Minerale (Parrano) 78 E 12 6 N 42 52 IT5220002 Selva di Meana (Allerona) * 2 490 E 11 56 N 42 48 IT5220003 Bosco dell'Elmo (Monte Peglia) * 946 E 12 8 N 42 48 IT5220004 Boschi di Prodo-Corbara * 2 635 E 12 14 N 42 44 IT5220005 Lago di Corbara 879 E 12 15 N 42 43 IT5220006 Gola del Forello * 237 E 12 18 N 42 44 IT5220007 Valle Pasquarella (Baschi) * 513 E 12 18 N 42 42 IT5220008 Monti Amerini * 6 476 E 12 20 N 42 36 IT5220009 Foresta fossile di Dunarobba (Avigliano) 169 E 12 27 N 42 39 IT5220010 Monte Solenne (Valnerina) * 831 E 12 48 N 42 39 IT5220011 Lago di Alviano * 730 E 12 14 N 42 36 IT5220012 Boschi di Farneta (Monte Castrilli) 526 E 12 26 N 42 38 IT5220013 Monte Torre Maggiore (Monti Martani) * 1 472 E 12 35 N 42 37 IT5220014 Valle del Serra (Monti Martani) * 1 021 E 12 40 N 42 37 IT5220015 Fosso Salto del Cieco (Ferentillo) * 497 E 12 50 N 42 37 IT5220016 Monte la Pelosa-Colle Fergiara (Valnerina) * 750 E 12 52 N 42 34 IT5220017 Cascata delle Marmore * 87 E 12 42 N 42 33 IT5220018 Lago di Piediluco-Monte Caperno * 413 E 12 45 N 42 31 IT5220019 Lago l'Aia (Narni) 101 E 12 33 N 42 31 IT5220020 Gole di Narni-Stifone * 203 E 12 30 N 42 30 IT5220021 Piani di Ruschio (Stroncone) * 360 E 12 43 N 42 28 IT5220022 Lago di San Liberato 306 E 12 26 N 42 28 IT5220023 Monti San Pancrazio-Oriolo * 1 278 E 12 34 N 42 26 IT6000001 Fondali tra le foci del Fiume Chiarone e Fiume Fiora * 1 762 11 E 11 28 N 42 21 IT6000002 Fondali antistanti Punta Morelle * 1 112 4 E 11 34 N 42 17 IT6000003 Fondali tra le foci del Torrente Arrone e del Fiume Marta * 1 266 5 E 11 38 N 42 15 IT6000004 Fondali tra Marina di Tarquinia e Punta della Quaglia * 845 3 E 11 41 N 42 11 IT6000005 Fondali tra Punta S. Agostino e Punta della Mattonara * 435 5 E 11 44 N 42 8 IT6000006 Fondali tra Punta del Pecoraro e Capo Linaro * 746 5 E 11 49 N 42 2 IT6000007 Fondali antistanti S. Marinella * 953 3 E 11 55 N 42 1 IT6000008 Secche di Macchiatonda * 1 567 5 E 11 57 N 41 59 IT6000009 Secche di Torre Flavia * 866 3 E 12 1 N 41 56 IT6000010 Secche di Tor Paterno * 27 1 E 12 20 N 41 36 IT6000011 Fondali tra Torre Astura e Capo Portiere * 831 3 E 12 46 N 41 23 IT6000012 Fondali tra Capo Portiere e Lago di Caprolace (foce) * 1 939 12 E 12 52 N 41 22 IT6000013 Fondali tra Capo Circeo e Terracina * 3 377 15 E 13 10 N 41 15 IT6000014 Fondali tra Terracina e Lago Lungo * 1 800 13 E 13 19 N 41 16 IT6000015 Fondali circostanti l'Isola di Palmarola * 927 15 E 12 51 N 40 55 IT6000016 Fondali circostanti l'Isola di Ponza * 1 012 22 E 12 58 N 40 54 IT6000017 Fondali circostanti l'Isola di Zannone * 305 9 E 13 2 N 40 57 IT6000018 Fondali circostanti l'Isola di Ventotene * 521 7 E 13 25 N 40 47 IT6000019 Fondali circostanti l'Isola di S. Stefano * 52 3 E 13 27 N 40 47 IT6010001 Medio corso del Fiume Paglia 161 E 11 58 N 42 45 IT6010002 Bosco del Sasseto * 61 E 11 56 N 42 45 IT6010004 Monte Rufeno * 1 677 E 11 53 N 42 47 IT6010005 Fosso dell'Acqua Chiara * 140 E 11 52 N 42 48 IT6010006 Valle del Fossatello * 522 E 11 55 N 42 47 IT6010007 Lago di Bolsena 11 475 E 11 55 N 42 35 IT6010008 Monti Vulsini * 2 389 E 12 0 N 42 35 IT6010009 Calanchi di Civita di Bagnoregio * 1 592 E 12 9 N 42 37 IT6010011 Caldera di Latera * 1 218 E 11 47 N 42 37 IT6010012 Lago di Mezzano * 149 E 11 46 N 42 36 IT6010013 Selva del Lamone * 3 066 E 11 42 N 42 34 IT6010014 Il Crostoletto * 41 E 11 38 N 42 33 IT6010015 Vallerosa * 14 E 11 41 N 42 31 IT6010016 Monti di Castro * 1 558 E 11 35 N 42 30 IT6010017 Sistema fluviale Fiora-Olpeta * 1 040 E 11 37 N 42 29 IT6010018 Litorale a nord ovest delle Foci del Fiora * 185 E 11 29 N 42 21 IT6010019 Pian dei Cangani 41 E 11 31 N 42 21 IT6010020 Fiume Marta (alto corso) 704 20 E 11 54 N 42 26 IT6010021 Monte Romano * 3 737 E 11 54 N 42 19 IT6010022 Monte Cimino (versante nord) * 975 E 12 11 N 42 25 IT6010023 Monte Fogliano e Monte Venere * 618 E 12 8 N 42 19 IT6010024 Lago di Vico * 1 501 E 12 10 N 42 19 IT6010026 Saline di Tarquinia * 150 E 11 43 N 42 12 IT6010027 Litorale tra Tarquinia e Montalto di Castro * 200 E 11 36 N 42 18 IT6010028 Necropoli di Tarquinia 191 E 11 47 N 42 14 IT6010029 Gole del Torrente Biedano * 89 E 12 2 N 42 15 IT6010030 Area di S. Giovenale e Civitella Cesi * 304 E 11 59 N 42 13 IT6010031 Lago di Monterosi 51 E 12 18 N 42 12 IT6010032 Fosso Cerreto 331 E 12 23 N 42 14 IT6010033 Mola di Oriolo * 176 E 12 5 N 42 10 IT6010034 Faggete di Monte Raschio e Oriolo * 712 E 12 10 N 42 11 IT6010035 Fiume Mignone (basso corso) * 90 E 11 50 N 42 12 IT6010036 Sughereta di Tuscania 40 E 11 54 N 42 25 IT6010037 Il Quarto di Barbarano Romano * 981 E 12 2 N 42 14 IT6010038 Travertini di Bassano in Teverina * 101 E 12 19 N 42 29 IT6010039 Acropoli di Tarquinia * 219 E 11 47 N 42 15 IT6010040 Monterozzi * 4,79 E 11 40 N 42 25 IT6010041 Isole Bisentina e Martana * 26 E 11 54 N 42 34 IT6020004 Valle Avanzana-Fuscello 1 151 E 12 51 N 42 32 IT6020006 Vallone del Rio Fuggio * 293 E 12 56 N 42 31 IT6020007 Gruppo Monte Terminillo * 3 186 E 13 1 N 42 29 IT6020008 Monte Fausola * 143 E 12 52 N 42 32 IT6020009 Bosco Vallonina * 1 125 E 12 59 N 42 30 IT6020010 Lago di Ventina 45 E 12 45 N 42 30 IT6020011 Laghi Lungo e Ripasottile 907 E 12 49 N 42 28 IT6020012 Piana di S. Vittorino-Sorgenti del Peschiera * 544 E 12 59 N 42 22 IT6020013 Gole del Velino * 509 E 13 4 N 42 25 IT6020014 Piana di Rascino * 245 E 13 9 N 42 20 IT6020015 Complesso del Monte Nuria * 1 800 E 13 5 N 42 21 IT6020016 Bosco Pago 83 E 12 38 N 42 23 IT6020017 Monte Tancia e Monte Pizzuto * 6 821 E 12 43 N 42 21 IT6020018 Fiume Farfa (corso medio-alto) 597 E 12 46 N 42 14 IT6020019 Monte degli Elci e Monte Grottone * 515 E 12 45 N 42 11 IT6020020 Monti della Duchessa (area sommitale) * 1 173 E 13 20 N 42 11 IT6020021 Monte Duchessa-Vallone Cieco e Bosco Cartore * 521 E 13 19 N 42 10 IT6020022 Inghiottitoio di Val di Varri 3,94 7 E 13 8 N 42 11 IT6020023 Grotta La Pila 0,68 4 E 12 55 N 42 10 IT6020024 Lecceta del Convento Francescano di Greccio 84 E 12 45 N 42 27 IT6020026 Forre alveali dell'Alta Sabina * 94 E 12 37 N 42 23 IT6020027 Formazioni a Buxus sempervirens del Reatino * 19 E 12 52 N 42 23 IT6020028 Monte Cagno e Colle Pratoguerra * 343 E 13 7 N 42 28 IT6020029 Pareti rocciose del Salto e del Turano 174 E 12 53 N 42 21 IT6030001 Fiume Mignone (medio corso) * 482 E 12 2 N 42 7 IT6030003 Boschi mesofili di Allumiere * 628 E 11 55 N 42 9 IT6030004 Valle di Rio Fiume * 908 E 11 58 N 42 4 IT6030006 Monte Tosto * 62 E 12 3 N 42 2 IT6030007 Monte Paparano * 146 E 12 5 N 42 3 IT6030008 Macchia di Manziana 801 E 12 5 N 42 6 IT6030009 Caldara di Manziana * 90 E 12 5 N 42 5 IT6030010 Lago di Bracciano 5 864 E 12 13 N 42 7 IT6030011 Valle del Cremera-Zona del Sorbo * 386 E 12 24 N 42 6 IT6030012 Riserva naturale Tevere Farfa * 2 063 E 12 37 N 42 13 IT6030014 Monte Soratte * 445 E 12 30 N 42 14 IT6030015 Macchia di S. Angelo Romano * 798 E 12 43 N 42 2 IT6030016 Antica Lavinium-Pratica di Mare * 48 E 12 28 N 41 39 IT6030017 Maschio dell'Artemisio 2 510 E 12 46 N 41 43 IT6030018 Cerquone-Doganella 262 E 12 47 N 41 45 IT6030019 Macchiatonda * 242 E 11 59 N 42 0 IT6030021 Sughereta del Sasso * 111 E 12 2 N 42 3 IT6030022 Bosco di Palo Laziale * 129 E 12 5 N 41 56 IT6030023 Macchia Grande di Focene e Macchia dello Stagneto * 317 E 12 13 N 41 49 IT6030024 Isola Sacra 26 E 12 14 N 41 44 IT6030025 Macchia Grande di Ponte Galeria * 1 056 E 12 17 N 41 52 IT6030027 Castel Porziano (fascia costiera) * 428 E 12 22 N 41 41 IT6030028 Castel Porziano (querceti igrofili) * 328 E 12 25 N 41 44 IT6030030 Monte Gennaro (versante sud ovest) * 338 E 12 47 N 42 3 IT6030031 Monte Pellecchia * 1 110 E 12 51 N 42 6 IT6030032 Torrente Licenza ed affluenti 235 E 12 53 N 42 4 IT6030033 Travertini Acque Albule (Bagni di Tivoli) * 388 E 12 44 N 41 56 IT6030034 Valle delle Cannuccete * 383 E 12 54 N 41 51 IT6030035 Monte Guadagnolo * 569 E 12 55 N 41 54 IT6030036 Grotta dell'Arco-Bellegra 34 4 E 13 2 N 41 53 IT6030037 Monti Ruffi (versante sud ovest) * 579 E 12 58 N 41 57 IT6030038 Lago di Albano 604 E 12 40 N 41 44 IT6030039 Albano (LocalitÃ Miralago) 45 E 12 39 N 41 44 IT6030040 Monte Autore e Monti Simbruini centrali * 6 685 E 13 13 N 41 57 IT6030041 Monte Semprevisa e Pian della Faggeta * 1 335 E 13 5 N 41 34 IT6030042 Alta Valle del Torrente Rio 293 E 13 3 N 41 37 IT6030044 Macchia della Spadellata e Fosso S. Anastasio * 375 E 12 35 N 41 31 IT6030045 Lido dei Gigli * 221 E 12 33 N 41 31 IT6030046 Tor Caldara (zona solfatare e fossi) 43 E 12 35 N 41 29 IT6030047 Bosco di Foglino * 552 E 12 43 N 41 28 IT6030048 Litorale di Torre Astura * 201 E 12 43 N 41 26 IT6030049 Zone umide a ovest del Fiume Astura 28 E 12 46 N 41 25 IT6030050 Grotta dell'Inferniglio * 0,33 3 E 13 9 N 41 53 IT6030051 Basso corso del Rio Fiumicino 83 E 12 55 N 42 0 IT6030052 Villa Borghese e Villa Pamphili * 342 E 12 26 N 41 53 IT6030053 Sughereta di Castel di Decima * 538 E 12 26 N 41 44 IT6040001 Grotta degli Ausi 0,09 4 E 13 16 N 41 30 IT6040002 Ninfa (ambienti acquatici) 22 E 12 57 N 41 34 IT6040003 Laghi Gricilli 179 E 13 7 N 41 26 IT6040004 Bosco Polverino * 108 E 13 11 N 41 26 IT6040005 Sugherete di S. Vito e Valle Marina * 220 E 13 20 N 41 22 IT6040006 Monti Ausoni meridionali * 4 235 E 13 19 N 41 21 IT6040007 Monte Leano * 743 E 13 13 N 41 19 IT6040008 Canali in disuso della bonifica Pontina 593 E 13 11 N 41 21 IT6040009 Monte S. Angelo 65 E 13 15 N 41 17 IT6040010 Lago di fondi 702 E 13 20 N 41 19 IT6040011 Lago Lungo * 82 E 13 24 N 41 16 IT6040012 Laghi Fogliano, Monaci, Caprolace e Pantani dell'Inferno * 1 429 E 12 56 N 41 22 IT6040013 Lago di Sabaudia * 395 E 13 1 N 41 16 IT6040014 Foresta Demaniale del Circeo * 3 007 E 13 2 N 41 20 IT6040016 Promontorio del Circeo (Quarto Caldo) * 427 E 13 3 N 41 13 IT6040017 Promontorio del Circeo (Quarto Freddo) 464 E 13 3 N 41 14 IT6040018 Dune del Circeo * 441 E 12 58 N 41 20 IT6040020 Isole di Palmarola e Zannone * 236 E 12 51 N 40 56 IT6040021 Duna di Capratica * 30 E 13 23 N 41 16 IT6040022 Costa rocciosa tra Sperlonga-Gaeta * 233 E 13 30 N 41 13 IT6040023 Promontorio Gianola e Monte di Scauri * 224 E 13 40 N 41 15 IT6040024 Rio S. Croce 20 E 13 42 N 41 16 IT6040025 Fiume Garigliano (tratto terminale) 12 3 E 13 46 N 41 13 IT6040026 Monte Petrella (area sommitale) * 73 E 13 40 N 41 19 IT6040027 Monte Redentore (versante sud) 354 E 13 38 N 41 17 IT6040028 Forcelle di Campello e di Fraile * 270 E 13 36 N 41 19 IT6050001 Versante meridionale del Monte Scalambra * 195 E 13 6 N 41 50 IT6050002 Monte Porciano (versante sud) * 90 E 13 12 N 41 45 IT6050003 Castagneti di Fiuggi 212 E 13 12 N 41 46 IT6050004 Monte Viglio (area sommitale) * 292 E 13 22 N 41 53 IT6050005 Alta Valle del Fiume Aniene * 282 E 13 9 N 41 52 IT6050006 Grotta dei Bambocci di Collepardo 0,68 2 E 13 21 N 41 45 IT6050007 Monte Tarino e Tarinello (area sommitale) * 342 E 13 17 N 41 56 IT6050009 Campo Catino * 133 E 13 20 N 41 50 IT6050010 Valle dell'Inferno * 722 E 13 25 N 41 48 IT6050011 Monte Passeggio e Pizzo Deta (versante sud) * 557 E 13 27 N 41 46 IT6050012 Monte Passeggio e Pizzo Deta (area sommitale) * 811 E 13 28 N 41 47 IT6050014 Vallone Lacerno (fondovalle) * 829 E 13 41 N 41 46 IT6050015 Lago di Posta Fibreno 139 E 13 40 N 41 42 IT6050016 Monte Ortara e Monte La Monna * 391 E 13 22 N 41 48 IT6050021 Monte Caccume * 369 E 13 13 N 41 34 IT6050022 Grotta di Pastena 1,27 6 E 13 29 N 41 29 IT6050023 Fiume Amaseno (alto corso) 46 9 E 13 18 N 41 28 IT6050024 Monte Calvo e Monte Calvilli * 1 658 E 13 26 N 41 28 IT6050025 Bosco Selvapiana di Amaseno 257 E 13 19 N 41 29 IT6050026 Parete del Monte Fammera * 266 E 13 42 N 41 21 IT6050027 Gole del Fiume Melfa * 1 181 E 13 40 N 41 36 IT6050028 Massiccio del Monte Cairo (aree sommitali) * 2 787 E 13 44 N 41 34 IT6050029 Sorgenti dell'Aniene * 324 E 13 17 N 41 54 IT7110075 Serra e Gole di Celano-Val d'Arano * 2 350 E 13 33 N 42 7 IT7110086 Doline di Ocre * 381 E 13 28 N 42 17 IT7110088 Bosco di Oricola * 598 E 13 1 N 42 4 IT7110089 Grotte di Pietrasecca * 246 E 13 7 N 42 8 IT7110090 Colle del Rascito * 1 037 E 13 41 N 42 2 IT7110091 Monte Arunzo e Monte Arezzo * 1 696 E 13 20 N 42 0 IT7110092 Monte Salviano * 860 E 13 26 N 41 58 IT7110096 Gole di San Venanzio * 1 215 E 13 46 N 42 7 IT7110097 Fiumi Giardino-Sagittario-Aterno-Sorgenti del Pescara * 288 E 13 49 N 42 8 IT7110103 Pantano Zittola 233 E 14 6 N 41 45 IT7110104 Cerrete di Monte Pagano e Feudozzo * 921 E 14 11 N 41 45 IT7110206 Monte Sirente e Monte Velino * 26 654 E 13 31 N 42 12 IT7110207 Monti Simbruini * 19 886 E 13 21 N 41 56 IT7110208 Monte Calvo e Colle Macchialunga * 2 709 E 13 10 N 42 24 IT7110209 Primo tratto del Fiume Tirino e Macchiozze di San Vito * 1 294 E 13 48 N 42 16 IT7140115 Bosco Paganello (Montenerodomo) * 593 E 14 16 N 41 59 IT7140116 Gessi di Gessopalena * 402 E 14 14 N 42 3 IT7140117 Ginepreti a Juniperus macrocarpa e Gole del Torrente Rio Secco * 1 311 E 14 17 N 42 4 IT7140118 Lecceta di Casoli e Bosco di Colleforeste * 596 E 14 15 N 42 6 IT7140121 Abetina di Castiglione Messer Marino * 630 E 14 25 N 41 54 IT7140123 Monte Sorbo (Monti Frentani) * 1 329 E 14 31 N 41 59 IT7140127 Fiume Trigno (medio e basso corso) * 996 E 14 39 N 41 56 IT7140210 Monti Frentani e Fiume Treste * 4 644 E 14 32 N 41 55 IT7140211 Monte Pallano e Lecceta d'Isca d'Archi * 3 270 E 14 23 N 42 2 IT7140212 Abetina di Rosello e Cascate del Rio Verde * 2 012 E 14 22 N 41 53 IT7140215 Lago di Serranella e Colline di Guarenna * 1 092 E 14 18 N 42 7 IT7211115 Pineta di Isernia 32 E 14 14 N 41 35 IT7211120 Torrente Verrino 93 3 E 14 25 N 41 45 IT7211129 Gola di Chiauci * 120 E 14 23 N 41 40 IT7212121 Gruppo della Meta-Catena delle Mainarde * 3 548 E 14 0 N 41 39 IT7212124 Bosco Monte di Mezzo-Monte Miglio-Pennataro-Monte Capraro-Monte Cavallerizzo * 3 954 E 14 12 N 41 46 IT7212125 Pesche-Monte Totila * 2 328 E 14 17 N 41 38 IT7212126 Pantano Zittola-Feudo Valcocchiara * 1 246 E 14 5 N 41 42 IT7212128 Fiume Volturno dalle sorgenti al Fiume Cavaliere * 805 E 14 5 N 41 36 IT7212130 Bosco La Difesa-C. Lucina-La Romana * 1 332 E 14 11 N 41 36 IT7212132 Pantano Torrente Molina * 177 E 14 19 N 41 37 IT7212133 Torrente Tirino (Forra)-Monte Ferrante * 145 4 E 14 17 N 41 42 IT7212134 Bosco di Collemeluccio-Selvapiana-Castiglione-La Cocozza * 6 239 E 14 21 N 41 44 IT7212135 Montagnola Molisana * 6 586 E 14 23 N 41 36 IT7212139 Fiume Trigno localitÃ Cannavine * 410 E 14 26 N 41 42 IT7212140 Morgia di Bagnoli * 27 E 14 27 N 41 42 IT7212168 Valle Porcina-Torrente Vandra-Cesarata * 1 480 E 14 8 N 41 34 IT7212169 Monte S. Paolo-Monte La Falconara * 985 E 14 4 N 41 35 IT7212170 Forra di Rio Chiaro * 47 5 E 14 6 N 41 34 IT7212171 Monte Corno-Monte Sammucro * 1 356 E 14 0 N 41 29 IT7212172 Monte Cesima * 676 E 14 1 N 41 25 IT7212174 Cesa Martino * 1 097 E 14 4 N 41 31 IT7212175 Il Serrone * 362 E 14 2 N 41 32 IT7212176 Rio S. Bartolomeo * 75 6 E 14 3 N 41 27 IT7212177 Sorgente sulfurea di Triverno * 1,08 E 14 6 N 41 30 IT7212178 Pantano del Carpino-Torrente Carpino * 194 E 14 17 N 41 35 IT7212297 Colle Geppino-Bosco Popolo * 427 E 14 26 N 41 31 IT7218213 Isola della Fonte della Luna * 867 E 14 10 N 41 49 IT7218215 Abeti Soprani-Monte Campo-Monte Castelbarone-Sorgenti del Verde * 3 033 E 14 19 N 41 51 IT7218217 Bosco Vallazzuna * 292 E 14 18 N 41 53 IT7222101 Bosco la Difesa * 458 E 14 34 N 41 35 IT7222102 Bosco Mazzocca-Castelvetere * 822 E 14 52 N 41 26 IT7222103 Bosco di Cercemaggiore-Castelpagano * 500 E 14 46 N 41 26 IT7222104 Torrente Tappino-Colle Ricchetta * 347 E 14 49 N 41 34 IT7222105 Pesco della Carta * 11 E 14 51 N 41 27 IT7222106 Toppo Fornelli * 19 E 14 55 N 41 29 IT7222108 Calanchi Succida-Tappino * 229 E 14 53 N 41 31 IT7222109 Monte Saraceno * 241 E 14 44 N 41 27 IT7222110 S. Maria delle Grazie * 55 E 14 46 N 41 31 IT7222111 LocalitÃ Boschetto * 544 E 14 52 N 41 33 IT7222118 Rocca di Monteverde * 68 E 14 38 N 41 30 IT7222124 Vallone S. Maria * 1 973 E 15 0 N 41 39 IT7222125 Rocca Monforte * 26 E 14 39 N 41 33 IT7222127 Fiume Trigno (confluenza Verrino- Castellelce) 871 E 14 34 N 41 49 IT7222130 Lago Calcarelle 2,93 E 14 47 N 41 27 IT7222210 Cerreta di Acquaviva * 105 E 14 43 N 41 51 IT7222211 Monte Mauro-Selva di Montefalcone * 502 E 14 41 N 41 50 IT7222212 Colle Gessaro * 664 E 14 45 N 41 58 IT7222213 Calanchi di Montenero * 121 E 14 47 N 41 56 IT7222214 Calanchi Pisciarello-Macchia Manes * 523 E 14 54 N 41 52 IT7222215 Calanchi Lamaturo * 623 E 14 48 N 41 51 IT7222216 Foce Biferno-Litorale di Campomarino * 817 E 15 2 N 41 57 IT7222217 Foce Saccione-Bonifica Ramitelli * 870 E 15 5 N 41 55 IT7222236 M. di Trivento-B. Difesa C.S. Pietro-B. Fiorano-B. Ferrara * 3 111 E 14 37 N 41 44 IT7222237 Fiume Biferno (confluenza Cigno-alla foce esclusa) 133 7 E 14 59 N 41 56 IT7222238 Torrente Rivo * 917 E 14 34 N 41 44 IT7222241 La Civita * 68 E 14 27 N 41 39 IT7222242 Morgia di Pietracupa-Morgia di Pietravalle * 269 E 14 31 N 41 41 IT7222244 Calanchi Vallacchione di Lucito * 218 E 14 40 N 41 43 IT7222246 Boschi di Pesco del Corvo * 255 E 14 33 N 41 36 IT7222247 Valle Biferno da confluenza Torrente Quirino al Lago Guardalfiera-Torrente Rio 368 37 E 14 33 N 41 34 IT7222248 Lago di Occhito * 2 454 E 14 55 N 41 34 IT7222249 Lago di Guardialfiera-M. Peloso * 2 848 E 14 49 N 41 47 IT7222250 Bosco Casale-Cerro del Roccolo * 866 E 14 52 N 41 43 IT7222251 Bosco Difesa (Ripabottoni) * 830 E 14 48 N 41 40 IT7222252 Bosco Cerreto * 1 076 E 14 50 N 41 37 IT7222253 Bosco Ficarola * 717 E 14 55 N 41 40 IT7222254 Torrente Cigno 268 12 E 14 59 N 41 50 IT7222256 Calanchi di Civitacampomarano * 578 E 14 40 N 41 45 IT7222257 Monte Peloso * 32 E 14 45 N 41 44 IT7222258 Bosco S. Martino e S. Nazzario * 928 E 14 45 N 41 48 IT7222260 Calanchi di Castropignano e Limosano * 171 E 14 34 N 41 38 IT7222261 Morgia dell'Eremita * 12 E 14 44 N 41 44 IT7222262 Morge Ternosa e S. Michele * 78 E 14 41 N 41 42 IT7222263 Colle Crocella * 293 E 14 57 N 41 39 IT7222264 Boschi di Castellino e Morrone * 2 761 E 14 44 N 41 40 IT7222265 Torrente Tona * 393 9 E 15 4 N 41 43 IT7222266 Boschi tra Fiume Saccione e Torrente Tona * 993 E 15 5 N 41 45 IT7222267 LocalitÃ Fantina-Fiume Fortore * 365 E 15 5 N 41 40 IT7222287 La Gallinola-Monte Miletto-Monti del Matese * 25 002 E 14 23 N 41 27 IT7222295 Monte Vairano * 692 E 14 36 N 41 33 IT7222296 Sella di Vinchiaturo * 978 E 14 35 N 41 27 IT7228221 Foce Trigno-Marina di Petacciato * 747 E 14 50 N 42 2 IT7228226 Macchia Nera-Colle Serracina * 525 E 14 40 N 41 56 IT7228228 Bosco Tanassi * 126 E 14 56 N 41 53 IT7228229 Valle Biferno dalla diga a Guglionesi * 356 12 E 14 53 N 41 51 IT8010004 Bosco di S. Silvestro * 81 E 14 19 N 41 6 IT8010005 Catena di Monte Cesima * 3 427 E 14 0 N 41 24 IT8010006 Catena di Monte Maggiore * 5 184 E 14 12 N 41 12 IT8010010 Lago di Carinola 20 E 13 57 N 41 8 IT8010013 Matese Casertano * 22 216 E 14 20 N 41 25 IT8010015 Monte Massico * 3 846 E 13 55 N 41 10 IT8010016 Monte Tifata * 1 420 E 14 17 N 41 6 IT8010017 Monti di Mignano Montelungo * 2 487 E 13 56 N 41 23 IT8010019 Pineta della Foce del Garigliano * 185 E 13 47 N 41 12 IT8010020 Pineta di Castelvolturno * 90 E 13 58 N 40 59 IT8010021 Pineta di Patria * 313 E 14 0 N 40 56 IT8010022 Vulcano di Roccamonfina * 3 816 E 13 57 N 41 17 IT8010027 Fiumi Volturno e Calore Beneventano * 4 924 E 14 22 N 41 16 IT8010028 Foce Volturno-Variconi * 303 E 13 55 N 41 1 IT8010029 Fiume Garigliano 481 E 13 49 N 41 16 IT8020001 Alta Valle del Fiume Tammaro * 360 E 14 42 N 41 20 IT8020004 Bosco di Castelfranco in Miscano 893 E 15 6 N 41 18 IT8020006 Bosco di Castelvetere in Val Fortore 1 468 E 14 55 N 41 26 IT8020007 Camposauro * 5 508 E 14 35 N 41 10 IT8020008 Massiccio del Taburno * 5 321 E 14 34 N 41 6 IT8020009 Pendici meridionali del Monte Mutria * 14 597 E 14 33 N 41 19 IT8020010 Sorgenti e alta Valle del Fiume Fortore * 2 423 E 15 0 N 41 23 IT8020014 Bosco di Castelpagano e Torrente Tammarecchia * 3 061 E 14 47 N 41 21 IT8030001 Aree umide del Cratere di Agnano 44 E 14 10 N 40 49 IT8030002 Capo Miseno * 50 E 14 5 N 40 47 IT8030003 Collina dei Camaldoli * 261 E 14 11 N 40 51 IT8030005 Corpo centrale dell'Isola di Ischia * 1 310 E 13 54 N 40 43 IT8030006 Costiera amalfitana tra Nerano e Positano * 980 E 14 24 N 40 36 IT8030007 Cratere di Astroni * 253 E 14 8 N 40 50 IT8030008 Dorsale dei Monti Lattari * 14 564 E 14 34 N 40 40 IT8030009 Foce di Licola * 147 E 14 2 N 40 51 IT8030010 Fondali marini di Ischia, Procida e Vivara * 6 116 E 13 55 N 40 45 IT8030011 Fondali marini di Punta Campanella e Capri * 8 491 E 14 26 N 40 36 IT8030012 Isola di Vivara 36 E 13 59 N 40 44 IT8030013 Isolotto di S. Martino e dintorni 14 E 14 2 N 40 47 IT8030014 Lago d'Averno 125 E 14 4 N 40 50 IT8030015 Lago del Fusaro * 192 E 14 3 N 40 49 IT8030016 Lago di Lucrino * 10 E 14 4 N 40 49 IT8030017 Lago di Miseno * 79 E 14 4 N 40 47 IT8030018 Lago di Patria * 507 E 14 2 N 40 56 IT8030019 Monte Barbaro e Cratere di Campiglione * 358 E 14 6 N 40 51 IT8030020 Monte Nuovo * 30 E 14 5 N 40 50 IT8030021 Monte Somma 3 076 E 14 26 N 40 50 IT8030022 Pinete dell'Isola di Ischia * 66 E 13 56 N 40 43 IT8030023 Porto Paone di Nisida 4,07 E 14 9 N 40 47 IT8030024 Punta Campanella 390 E 14 20 N 40 34 IT8030026 Rupi costiere dell'Isola di Ischia 685 E 13 56 N 40 42 IT8030027 Scoglio del Vervece 3,89 E 14 19 N 40 37 IT8030032 Stazioni di Cyanidium caldarium di Pozzuoli 4,26 E 14 8 N 40 49 IT8030034 Stazione di Cyperus polystachyus di Ischia 14 E 13 56 N 40 43 IT8030036 Vesuvio 3 412 E 14 25 N 40 49 IT8030038 Corpo centrale e rupi costiere occidentali dell'Isola di Capri * 388 E 14 13 N 40 32 IT8030039 Settore e rupi costiere orientali dell'Isola di Capri * 96 E 14 15 N 40 33 IT8040003 Alta Valle del Fiume Ofanto * 590 E 15 8 N 40 53 IT8040004 Boschi di Guardia dei Lombardi e Andretta 2 919 E 15 15 N 40 56 IT8040005 Bosco di Zampaglione (Calitri) 9 514 E 15 28 N 40 56 IT8040006 Dorsale dei Monti del Partenio * 15 641 E 14 40 N 40 57 IT8040007 Lago di Conza della Campania * 1 214 E 15 20 N 40 52 IT8040008 Lago di S. Pietro-Aquilaverde 604 E 15 29 N 41 1 IT8040009 Monte Accelica * 4 795 E 14 59 N 40 44 IT8040010 Monte Cervialto e Montagnone di Nusco * 11 884 E 15 7 N 40 47 IT8040011 Monte Terminio * 9 359 E 14 56 N 40 49 IT8040012 Monte Tuoro * 2 188 E 14 56 N 40 55 IT8040013 Monti di Lauro * 7 040 E 14 39 N 40 50 IT8040014 Piana del Dragone 686 E 14 56 N 40 53 IT8040017 Pietra Maula (Taurano, Visciano) * 3 526 E 14 38 N 40 54 IT8040018 Querceta dell'Incoronata (Nusco) 1 362 E 15 7 N 40 55 IT8040020 Bosco di Montefusco Irpino 713 E 14 49 N 41 2 IT8050001 Alta Valle del Fiume Bussento * 625 E 15 33 N 40 12 IT8050002 Alta Valle del Fiume Calore Lucano (Salernitano) * 4 668 E 15 18 N 40 23 IT8050006 Balze di Teggiano * 1 201 E 15 26 N 40 23 IT8050007 Basso corso del Fiume Bussento 414 E 15 29 N 40 6 IT8050008 Capo Palinuro 156 E 15 16 N 40 1 IT8050010 Fasce litoranee a destra e a sinistra del Fiume Sele * 630 E 14 56 N 40 29 IT8050011 Fascia interna di Costa degli Infreschi e della Masseta 701 E 15 26 N 40 1 IT8050012 Fiume Alento 3 024 E 15 10 N 40 16 IT8050013 Fiume Mingardo * 1 638 E 15 25 N 40 8 IT8050016 Grotta di Morigerati 2,94 1 E 15 32 N 40 8 IT8050017 Isola di Licosa 4,82 E 14 54 N 40 15 IT8050018 Isolotti Li Galli 69 E 14 25 N 40 34 IT8050019 Lago Cessuta e dintorni * 546 E 15 46 N 40 15 IT8050020 Massiccio del Monte Eremita * 10 570 E 15 20 N 40 43 IT8050022 Montagne di Casalbuono * 17 123 E 15 37 N 40 10 IT8050023 Monte Bulgheria * 2 400 E 15 23 N 40 4 IT8050024 Monte Cervati, Centaurino e Montagne di Laurino * 27 898 E 15 26 N 40 15 IT8050025 Monte della Stella * 1 179 E 15 3 N 40 14 IT8050026 Monte Licosa e dintorni * 1 096 E 14 55 N 40 14 IT8050027 Monte Mai e Monte Monna * 10 116 E 14 51 N 40 46 IT8050028 Monte Motola * 4 690 E 15 28 N 40 21 IT8050030 Monte Sacro e dintorni * 9 634 E 15 20 N 40 13 IT8050031 Monte Soprano e Monte Vesole * 5 674 E 15 10 N 40 23 IT8050032 Monte Tresino e dintorni * 1 339 E 14 58 N 40 19 IT8050033 Monti Alburni * 23 622 E 15 20 N 40 29 IT8050034 Monti della Maddalena * 8 511 E 15 39 N 40 22 IT8050036 Parco marino di S. Maria di Castellabate * 5 019 E 14 55 N 40 17 IT8050037 Parco marino di Punta degli Infreschi * 4 914 E 15 22 N 39 59 IT8050038 Pareti rocciose di Cala del Cefalo * 38 E 15 19 N 40 1 IT8050039 Pineta di Sant'Iconio 358 E 15 20 N 40 1 IT8050040 Rupi costiere della Costa degli Infreschi e della Masseta 273 E 15 26 N 40 0 IT8050041 Scoglio del Mingardo e spiaggia di Cala del Cefalo 71 E 15 19 N 40 1 IT8050042 Stazione a Genista cilentana di Ascea 5,39 E 15 10 N 40 7 IT8050049 Fiumi Tanagro e Sele * 3 677 E 15 13 N 40 39 IT8050050 Monte Sottano * 212 E 15 4 N 40 24 IT8050051 Valloni della Costiera Amalfitana * 227 E 14 37 N 40 39 IT8050052 Monti di Eboli, Monte Polveracchio, Monte Boschetiello e Vallone della Caccia di Senerchia * 14 307 E 15 7 N 40 42 IT8050054 Costiera Amalfitana tra Maiori e il Torrente Bonea * 413 E 14 42 N 40 38 IT9110001 Isola e Lago di Varano * 8 146 E 15 44 N 41 52 IT9110002 Valle Fortore, Lago di Occhito 8 369 E 15 9 N 41 42 IT9110003 Monte Cornacchia-Bosco Faeto * 6 952 E 15 9 N 41 21 IT9110004 Foresta Umbra * 20 656 E 15 59 N 41 50 IT9110005 Zone umide della Capitanata * 14 109 E 15 53 N 41 29 IT9110008 Valloni e Steppe Pedegarganiche * 29 817 E 15 46 N 41 38 IT9110009 Valloni di Mattinata-Monte Sacro * 6 510 E 16 1 N 41 43 IT9110011 Isole Tremiti * 372 E 15 29 N 42 6 IT9110012 Testa del Gargano * 5 658 E 16 10 N 41 49 IT9110014 Monte Saraceno * 197 E 16 3 N 41 41 IT9110015 Duna e Lago di Lesina-Foce del Fortore * 9 823 E 15 21 N 41 53 IT9110016 Pineta Marzini * 787 E 15 59 N 41 55 IT9110024 Castagneto Pia, Lapolda, Monte la Serra 689 E 15 38 N 41 46 IT9110025 Manacore del Gargano * 2 063 E 16 3 N 41 55 IT9110026 Monte Calvo-Piana di Montenero * 7 620 E 15 44 N 41 45 IT9110027 Bosco Jancuglia-Monte Castello * 4 456 E 15 33 N 41 44 IT9110030 Bosco Quarto-Monte Spigno * 7 861 E 15 51 N 41 45 IT9110032 Valle del Cervaro, Bosco dell'Incoronata * 5 769 E 15 25 N 41 18 IT9110033 Accadia-Deliceto * 3 523 E 15 18 N 41 11 IT9110035 Monte Sambuco * 7 892 E 15 2 N 41 33 IT9120001 Grotte di Castellana 61 E 17 9 N 40 52 IT9120002 Murgia dei Trulli * 5 457 E 17 14 N 40 51 IT9120003 Bosco di Mesola 3 029 E 16 46 N 40 51 IT9120006 Laghi di Conversano 218 E 17 7 N 40 55 IT9120007 Murgia Alta * 125 881 E 16 31 N 40 55 IT9120008 Bosco Difesa Grande * 5 268 E 16 24 N 40 44 IT9120009 Posidonieto San Vito-Barletta * 12 459 65 E 17 4 N 41 4 IT9120010 Pozzo CucÃ ¹ 59 2 E 17 10 N 40 54 IT9120011 Valle Ofanto-Lago di Capaciotti * 7 572 34 E 15 59 N 41 11 IT9130001 Torre Colimena * 2 678 E 17 42 N 40 16 IT9130002 Masseria Torre Bianca * 583 E 17 18 N 40 31 IT9130003 Duna di Campomarino * 1 846 9 E 17 34 N 40 17 IT9130004 Mar Piccolo * 1 374 E 17 19 N 40 28 IT9130005 Murgia di Sud-Est * 47 600 E 17 11 N 40 41 IT9130006 Pinete dell'Arco Ionico * 3 686 E 16 55 N 40 28 IT9130007 Area delle Gravine * 26 740 E 16 54 N 40 37 IT9130008 Posidonieto Isola di San Pietro-Torre Canneto * 3 148 E 17 25 N 40 18 IT9140001 Bosco Tramazzone 4 406 E 18 4 N 40 34 IT9140002 Litorale Brindisino * 7 256 60 E 17 29 N 40 51 IT9140003 Stagni e Saline di Punta della Contessa * 2 858 E 18 3 N 40 37 IT9140004 Bosco I Lucci 26 E 17 51 N 40 34 IT9140005 Torre Guaceto e Macchia S. Giovanni * 7 909 E 17 45 N 40 44 IT9140006 Bosco di Santa Teresa 39 E 17 55 N 40 32 IT9140007 Bosco Curtipetrizzi 57 E 17 55 N 40 28 IT9140009 Foce Canale Giancola * 54 E 17 52 N 40 41 IT9150001 Bosco Guarini 20 E 18 23 N 39 56 IT9150002 Costa Otranto-Santa Maria di Leuca * 1 906 37 E 18 29 N 40 5 IT9150003 Aquatina di Frigole * 3 163 E 18 15 N 40 28 IT9150004 Torre dell'Orso * 60 E 18 25 N 40 16 IT9150005 Boschetto di Tricase 4,15 E 18 22 N 39 55 IT9150006 Rauccio * 5 475 E 18 10 N 40 31 IT9150007 Torre Uluzzo * 351 E 17 57 N 40 9 IT9150008 Montagna Spaccata e Rupi di San Mauro * 1 361 E 17 59 N 40 5 IT9150009 Litorale di Ugento * 7 245 21 E 18 6 N 39 50 IT9150010 Bosco Macchia di Ponente 13 E 18 20 N 39 58 IT9150011 Alimini * 3 716 E 18 28 N 40 12 IT9150012 Bosco di Cardigliano * 54 E 18 15 N 39 56 IT9150013 Palude del Capitano * 2 247 2 E 17 53 N 40 12 IT9150015 Litorale di Gallipoli e Isola S. Andrea * 7 006 E 17 59 N 39 58 IT9150016 Bosco di Otranto 8,71 E 18 28 N 40 9 IT9150017 Bosco Chiuso di Presicce 11 E 18 17 N 39 55 IT9150018 Bosco Serra dei Cianci 48 E 18 18 N 39 54 IT9150019 Parco delle Querce di Castro 4,47 E 18 25 N 40 0 IT9150020 Bosco Pecorara * 24 E 18 17 N 40 4 IT9150021 Bosco le Chiuse 37 E 18 22 N 39 54 IT9150022 Palude dei Tamari * 11 E 18 25 N 40 17 IT9150023 Bosco Danieli 14 E 18 16 N 39 57 IT9150024 Torre Inserraglio * 100 E 17 56 N 40 10 IT9150025 Torre Veneri * 1 741 E 18 17 N 40 25 IT9150027 Palude del Conte, dune di Punta Prosciutto * 5 661 7 E 17 47 N 40 15 IT9150028 Porto Cesareo * 225 6 E 17 53 N 40 16 IT9150029 Bosco di Cervalora 29 E 18 12 N 40 25 IT9150030 Bosco La Lizza e Macchia del Pagliarone * 476 E 18 14 N 40 24 IT9150031 Masseria Zanzara * 49 E 17 54 N 40 17 IT9150032 Le Cesine * 2 148 E 18 21 N 40 22 IT9150033 Specchia dell'Alto * 436 E 18 15 N 40 22 IT9150034 Posidonieto Capo San Gregorio-Punta Ristola * 271 3 E 18 19 N 39 47 IT9210005 Abetina di Laurenzana * 322 E 15 56 N 40 24 IT9210010 Abetina di Ruoti * 112 E 15 43 N 40 42 IT9210015 Acquafredda di Maratea 218 E 15 39 N 40 2 IT9210020 Bosco Cupolicchio (Tricarico) 1 732 E 16 1 N 40 38 IT9210025 Bosco della Farneta 284 E 16 18 N 40 4 IT9210035 Bosco di Rifreddo * 555 E 15 49 N 40 33 IT9210040 Bosco Magnano * 1 211 E 16 4 N 40 2 IT9210045 Bosco Mangarrone (Rivello) * 364 E 15 43 N 40 6 IT9210070 Bosco Vaccarizzo * 273 E 16 2 N 40 7 IT9210075 Lago Duglia, Casino Toscano e Piana di S. Francesco * 2 414 E 16 13 N 39 59 IT9210105 Dolomiti di Pietrapertosa * 1 313 E 16 3 N 40 31 IT9210110 Faggeta di Moliterno * 232 E 15 48 N 40 15 IT9210115 Faggeta di Monte Pierfaone * 745 E 15 44 N 40 30 IT9210120 La Falconara * 69 E 16 16 N 39 56 IT9210140 Grotticelle di Monticchio 323 E 15 32 N 40 55 IT9210141 Lago La Rotonda 50 E 15 52 N 40 3 IT9210142 Lago Pantano di Pignola 138 E 15 44 N 40 35 IT9210143 Lago Pertusillo 1 995 E 15 57 N 40 16 IT9210145 Madonna del Pollino LocalitÃ Vacuarro * 969 E 16 10 N 39 57 IT9210155 Marina di Castrocucco * 525 E 15 44 N 39 56 IT9210160 Isola di S. Ianni e costa prospiciente * 293 E 15 43 N 39 58 IT9210165 Monte Alpi-Malboschetto di Latronico * 1 561 E 15 59 N 40 6 IT9210170 Monte Caldarosa * 591 E 15 54 N 40 23 IT9210180 Monte della Madonna di Viggiano * 788 E 15 51 N 40 22 IT9210185 Monte La Spina, Monte Zaccana * 1 074 E 15 55 N 40 2 IT9210190 Monte Paratiello * 1 129 E 15 24 N 40 44 IT9210195 Monte Raparo * 2 021 E 15 59 N 40 11 IT9210200 Monte Sirino * 2 631 E 15 49 N 40 7 IT9210205 Monte Volturino * 1 861 E 15 49 N 40 24 IT9210210 Monte Vulture * 1 882 E 15 37 N 40 56 IT9210215 Monti Foi * 800 E 15 42 N 40 38 IT9210220 Murgia S. Lorenzo 5 361 E 16 10 N 40 15 IT9210240 Serra di Calvello * 1 634 E 15 46 N 40 26 IT9210245 Serra di Crispo, Grande Porta del Pollino e Pietra Castello * 457 E 16 12 N 39 55 IT9210250 Timpa delle Murge * 148 E 16 15 N 39 59 IT9210265 Valle del Noce 973 E 15 48 N 39 59 IT9220030 Bosco di Montepiano * 514 E 16 7 N 40 26 IT9220055 Bosco Pantano di Policoro e Costa ionica foce Sinni * 850 E 16 40 N 40 9 IT9220080 Costa ionica foce Agri * 706 E 16 44 N 40 12 IT9220085 Costa ionica foce Basento * 516 E 16 48 N 40 20 IT9220090 Costa Ionica Foce Bradano * 473 E 16 50 N 40 22 IT9220095 Costa ionica foce Cavone * 450 E 16 46 N 40 17 IT9220130 Foresta Gallipoli-Cognato * 4 249 E 16 7 N 40 32 IT9220135 Gravine di Matera * 6 692 E 16 40 N 40 39 IT9220144 Lago S. Giuliano e Timmari * 2 512 E 16 28 N 40 37 IT9220255 Valle Basento-Ferrandina Scalo * 672 E 16 29 N 40 30 IT9220260 Valle Basento Grassano Scalo-Grottole * 779 E 16 15 N 40 35 IT9310001 Timpone della Capanna * 30 E 16 8 N 39 54 IT9310002 Serra del Prete * 217 E 16 9 N 39 54 IT9310003 Pollinello-Dolcedorme * 140 E 16 12 N 39 53 IT9310004 Rupi del Monte Pollino * 32 E 16 10 N 39 54 IT9310005 Cima del Monte Pollino * 124 E 16 11 N 39 54 IT9310006 Cima del Monte Dolcedorme * 81 E 16 12 N 39 53 IT9310007 Valle Piana-Valle Cupa * 248 E 16 12 N 39 52 IT9310008 La Petrosa * 350 E 16 13 N 39 51 IT9310009 Timpone di Porace * 45 E 16 18 N 39 53 IT9310010 Stagno di Timpone di Porace 1,57 E 16 18 N 39 52 IT9310011 Pozze Boccatore-Bellizzi 31 E 16 16 N 39 55 IT9310012 Timpa di S. Lorenzo * 150 E 16 17 N 39 54 IT9310013 Serra delle Ciavole-Serra di Crispo * 179 E 16 13 N 39 55 IT9310014 Fagosa-Timpa dell'Orso * 6 169 E 16 7 N 39 55 IT9310015 Il Lago (nella Fagosa) * 2,76 E 16 14 N 39 54 IT9310016 Pozze di Serra Scorsillo 19 E 16 18 N 39 56 IT9310017 Gole del Raganello * 228 E 16 19 N 39 50 IT9310019 Monte Sparviere * 539 E 16 20 N 39 55 IT9310020 Fonte Cardillo * 384 E 16 2 N 39 46 IT9310021 Cozzo del Pellegrino * 53 E 16 1 N 39 44 IT9310022 Piano di Marco * 263 E 16 0 N 39 41 IT9310023 Valle del Fiume Argentino * 4 295 E 15 57 N 39 48 IT9310025 Valle del Fiume Lao * 1 696 E 15 53 N 39 50 IT9310027 Fiume Rosa * 943 E 15 58 N 39 40 IT9310028 Valle del Fiume Abatemarco * 2 231 E 15 58 N 39 44 IT9310029 La Montea * 203 E 15 56 N 39 39 IT9310030 Monte La Caccia * 188 E 15 54 N 39 39 IT9310031 Valle del Fiume Esaro 173 E 15 57 N 39 37 IT9310032 Serrapodolo * 1 305 E 15 55 N 39 40 IT9310033 Fondali di Capo Tirone * 80 E 15 50 N 39 37 IT9310034 Isola di Dino * 35 E 15 46 N 39 52 IT9310035 Fondali Isola di Dino-Capo Scalea * 444 E 15 47 N 39 51 IT9310036 Fondali Isola di Cirella-Diamante * 312 E 15 48 N 39 41 IT9310037 Isola di Cirella * 6,57 E 15 48 N 39 41 IT9310038 Scogliera dei Rizzi * 7,82 E 15 54 N 39 32 IT9310039 Fondali Scogli di Isca * 70 E 16 3 N 39 8 IT9310040 Montegiordano Marina 8,23 E 16 36 N 40 1 IT9310041 Pinete di Montegiordano * 168 E 16 23 N 40 1 IT9310042 Fiumara Saraceno * 1 053 E 16 28 N 39 52 IT9310043 Fiumara Avena * 753 E 16 31 N 39 55 IT9310044 Foce del Fiume Crati 208 E 16 31 N 39 42 IT9310045 Macchia della Bura 31 E 16 47 N 39 36 IT9310047 Fiumara Trionto * 2 340 E 16 44 N 39 33 IT9310048 Fondali Crosia-Pietrapaola-Cariati * 4 185 E 16 52 N 39 33 IT9310049 Farnito di Corigliano Calabro * 114 E 16 29 N 39 34 IT9310051 Dune di Camigliano 76 E 16 49 N 39 33 IT9310052 Casoni di Sibari 455 E 16 29 N 39 44 IT9310053 Secca di Amendolara * 611 E 16 35 N 39 52 IT9310054 Torrente Celati * 13 E 16 38 N 39 34 IT9310055 Lago di Tarsia * 426 E 16 17 N 39 36 IT9310056 Bosco di Mavigliano * 494 E 16 12 N 39 23 IT9310057 Orto Botanico  UniversitÃ della Calabria * 0,71 E 16 13 N 39 21 IT9310058 Pantano della Giumenta * 6,7 E 16 0 N 39 34 IT9310059 Crello 2,56 E 16 2 N 39 34 IT9310060 Laghi di Fagnano * 18 E 16 1 N 39 32 IT9310061 Laghicello * 2,03 E 16 5 N 39 25 IT9310062 Monte Caloria * 58 E 16 1 N 39 33 IT9310063 Foresta di Cinquemiglia * 407 E 16 4 N 39 26 IT9310064 Monte Cocuzzo * 37 E 16 8 N 39 13 IT9310065 Foresta di Serra Nicolino-Piano d'Albero * 209 E 16 3 N 39 29 IT9310066 Varconcello di Mongrassano * 56 E 16 4 N 39 31 IT9310067 Foreste Rossanesi * 4 192 E 16 34 N 39 33 IT9310068 Vallone S. Elia * 400 E 16 41 N 39 32 IT9310070 Bosco di Gallopane * 159 E 16 34 N 39 24 IT9310071 Vallone Freddo * 70 E 16 34 N 39 22 IT9310072 Palude del Lago Ariamacina * 98 E 16 32 N 39 19 IT9310073 Macchia Sacra * 27 E 16 25 N 39 18 IT9310074 Timpone della Carcara * 166 E 16 26 N 39 17 IT9310075 Monte Curcio * 2,87 E 16 25 N 39 18 IT9310076 Pineta di Camigliatello * 76 E 16 26 N 39 20 IT9310077 Acqua di Faggio * 88 E 16 25 N 39 19 IT9310079 Cozzo del Principe * 61 E 16 35 N 39 23 IT9310080 Bosco Fallistro * 3,51 E 16 28 N 39 19 IT9310081 Arnocampo * 324 E 16 37 N 39 20 IT9310082 S. Salvatore * 506 E 16 41 N 39 21 IT9310083 Pineta del Cupone * 703 E 16 33 N 39 22 IT9310084 Pianori di Macchialonga * 300 E 16 36 N 39 21 IT9310085 Serra Stella * 302 E 16 23 N 39 18 IT9310126 Juri Vetere Soprano * 35 E 16 37 N 39 16 IT9310127 Nocelleto * 88 E 16 33 N 39 14 IT9310130 Carlomagno * 25 E 16 34 N 39 16 IT9320046 Stagni sotto Timpone S. Francesco 12 E 16 56 N 39 2 IT9320050 Pescaldo * 68 E 16 56 N 39 20 IT9320095 Foce Neto * 649 E 17 8 N 39 12 IT9320096 Fondali di Gabella Grande * 484 E 17 7 N 39 7 IT9320097 Fondali da Crotone a Le Castella * 4 453 E 17 10 N 38 58 IT9320100 Dune di Marinella * 75 E 17 5 N 39 24 IT9320101 Capo Colonne * 34 5 E 17 12 N 39 1 IT9320102 Dune di Sovereto * 194 E 17 3 N 38 55 IT9320103 Capo Rizzuto * 16 2 E 17 5 N 38 53 IT9320104 Colline di Crotone * 608 E 17 8 N 39 2 IT9320106 Foce del Crocchio-Cropani 301 E 16 53 N 38 55 IT9320110 Monte Fuscaldo * 2 843 E 16 53 N 39 6 IT9320111 Timpa di Cassiano-Belvedere * 349 E 16 54 N 39 14 IT9320112 Murgie di Strongoli * 697 E 17 0 N 39 15 IT9320115 Monte Femminamorta * 658 E 16 40 N 39 6 IT9320122 Fiume Lese * 1 184 E 16 50 N 39 14 IT9320123 Fiume Lepre * 246 E 16 50 N 39 13 IT9320129 Fiume Tacina * 1 075 E 16 42 N 39 9 IT9320185 Fondali di Staletti * 46 E 16 34 N 38 45 IT9330087 Lago La Vota * 235 E 16 11 N 38 56 IT9330088 Palude di Imbutillo 49 E 16 13 N 38 49 IT9330089 Dune dell'Angitola * 414 E 16 13 N 38 48 IT9330098 Oasi di Scolacium * 82 E 16 35 N 38 47 IT9330105 Steccato di Cutro e Costa del Turchese 36 E 16 49 N 38 54 IT9330107 Dune di Isca * 24 E 16 33 N 38 36 IT9330108 Dune di Guardavalle 19 E 16 34 N 38 29 IT9330109 Madama Lucrezia * 442 E 16 49 N 38 59 IT9330113 Boschi di Decollatura * 88 E 16 19 N 39 2 IT9330114 Monte Gariglione * 604 E 16 39 N 39 8 IT9330116 Colle Poverella * 179 E 16 33 N 39 5 IT9330117 Pinete del Roncino * 1 508 E 16 35 N 39 4 IT9330124 Monte ContrÃ ² * 100 E 16 22 N 39 0 IT9330125 Torrente Soleo * 380 E 16 39 N 39 6 IT9330128 Colle del Telegrafo * 203 E 16 36 N 39 6 IT9330184 Scogliera di Staletti 21 3 E 16 34 N 38 45 IT9340086 Lago dell'Angitola * 984 E 16 14 N 38 44 IT9340090 Fiumara di BrattirÃ ² (Valle Rufa) * 938 E 15 54 N 38 38 IT9340091 Zona costiera fra Briatico e Nicotera 357 32 E 15 49 N 38 37 IT9340092 Fondali di Pizzo Calabro * 418 E 16 9 N 38 44 IT9340093 Fondali di Capo Vaticano * 140 E 15 49 N 38 37 IT9340094 Fondali Capo Cozzo-S. Irene * 471 E 15 58 N 38 43 IT9340118 Bosco Santa Maria * 806 E 16 17 N 38 33 IT9340119 Marchesale * 608 E 16 15 N 38 31 IT9340120 Lacina * 326 E 16 24 N 38 35 IT9350121 Bosco di Stilo-Bosco Archiforo * 4 704 E 16 22 N 38 31 IT9350131 Pentidattilo * 84 E 15 45 N 37 57 IT9350132 Fiumara di Melito * 193 E 15 47 N 37 56 IT9350133 Monte BasilicÃ ²-Torrente Listi * 326 E 15 50 N 38 9 IT9350134 Canolo Nuovo, Zomaro, Zillastro * 483 E 16 7 N 38 19 IT9350135 Vallata del Novito e Monte Mutolo * 485 E 16 14 N 38 17 IT9350136 Vallata dello Stilaro * 648 E 16 30 N 38 27 IT9350137 Prateria * 625 E 16 11 N 38 28 IT9350138 Calanchi di Maro Simone * 60 E 15 46 N 37 55 IT9350139 Collina di Pentimele * 111 E 15 40 N 38 8 IT9350140 Capo dell'Armi * 67 E 15 40 N 37 57 IT9350141 Capo S. Giovanni * 11 E 15 56 N 37 55 IT9350142 Capo Spartivento * 41 E 16 3 N 37 55 IT9350143 Saline Joniche * 38 E 15 43 N 37 56 IT9350144 Calanchi di Palizzi Marina * 157 E 16 0 N 37 55 IT9350145 Fiumara Amendolea (incluso Roghudi, Chorio e Rota Greco) * 780 E 15 53 N 37 57 IT9350146 Fiumara Buonamico * 1 119 E 16 5 N 38 8 IT9350147 Fiumara Laverde * 535 E 16 4 N 38 3 IT9350148 Fiumara di Palizzi * 85 E 15 58 N 37 56 IT9350149 Sant'Andrea * 28 E 15 41 N 38 7 IT9350150 Contrada Gornelle * 83 E 15 49 N 38 8 IT9350151 Pantano Flumentari * 58 E 15 49 N 38 12 IT9350152 Piani di ZervÃ ² * 167 E 15 59 N 38 13 IT9350153 Monte Fistocchio e Monte Scorda * 454 E 15 58 N 38 12 IT9350154 Torrente Menta * 516 E 15 53 N 38 7 IT9350155 Montalto * 312 E 15 54 N 38 9 IT9350156 Vallone Cerasella * 256 E 16 5 N 38 16 IT9350157 Torrente Ferraina * 438 E 15 57 N 38 7 IT9350158 Costa Viola e Monte S. Elia 474 E 15 50 N 38 20 IT9350159 Bosco di Rudina 177 E 16 4 N 38 2 IT9350160 Spiaggia di Brancaleone 111 E 16 5 N 37 56 IT9350161 Torrente Lago * 163 E 15 57 N 38 15 IT9350162 Torrente S. Giuseppe * 23 E 15 48 N 38 15 IT9350163 Pietra Cappa-Pietra Lunga-Pietra Castello * 625 E 16 1 N 38 10 IT9350164 Torrente Vasi * 232 E 15 53 N 38 13 IT9350165 Torrente Portello * 25 E 15 50 N 38 16 IT9350166 Vallone Fusolano (Cinquefrondi) * 23 E 16 7 N 38 24 IT9350167 Valle Moio (Delianova) * 40 E 15 53 N 38 14 IT9350168 Fosso Cavaliere (Cittanova) * 20 E 16 5 N 38 20 IT9350169 Contrada Fossia (Maropati) * 14 E 16 6 N 38 26 IT9350170 Scala-Lemmeni * 53 E 15 54 N 38 13 IT9350171 Spiaggia di Pilati * 6,12 E 15 48 N 37 55 IT9350172 Fondali da Punta Pezzo a Capo dell'Armi * 1 789 E 15 37 N 38 4 IT9350173 Fondali di Scilla * 31 E 15 42 N 38 15 IT9350174 Monte Tre Pizzi * 175 E 16 9 N 38 15 IT9350175 Piano Abbruschiato * 246 E 16 3 N 38 15 IT9350176 Monte Campanaro * 241 E 16 6 N 38 21 IT9350177 Monte Scrisi * 296 E 15 42 N 38 14 IT9350178 Serro d'Ustra e Fiumara Butrano * 2 046 E 16 1 N 38 6 IT9350179 Alica * 247 E 16 1 N 37 59 IT9350180 Contrada Scala * 740 E 15 54 N 38 7 IT9350181 Monte Embrisi e Monte Torrione * 394 E 15 46 N 38 2 IT9350182 Fiumara Careri * 317 E 16 4 N 38 10 IT9350183 Spiaggia di Catona 23 E 15 38 N 38 11 ITA010001 Isole dello Stagnone di Marsala * 636 E 12 26 N 37 52 ITA010002 Isola di Marettimo * 1 110 E 12 3 N 37 58 ITA010003 Isola di Levanzo * 542 E 12 19 N 38 0 ITA010004 Isola di Favignana * 1 846 E 12 18 N 37 55 ITA010005 Laghetti di Preola e Gorghi Tondi e Sciare di Mazara * 1 511 E 12 39 N 37 36 ITA010006 Paludi di Capo Feto e Margi SpanÃ ² * 300 E 12 29 N 37 41 ITA010007 Saline di Trapani * 968 E 12 29 N 37 58 ITA010008 Complesso Monte Bosco e Scorace * 606 E 12 45 N 37 59 ITA010009 Monte Bonifato * 323 E 12 56 N 37 57 ITA010010 Monte San Giuliano * 987 E 12 34 N 38 2 ITA010011 Sistema Dunale Capo Granitola, Porto Palo e Foce del Belice * 433 E 12 46 N 37 34 ITA010012 Marausa: Macchia a Quercus calliprinos * 0,8 E 12 30 N 37 56 ITA010013 Bosco di Calatafimi * 219 E 12 51 N 37 56 ITA010014 Sciare di Marsala * 4 498 E 12 33 N 37 43 ITA010015 Complesso Monti di Castellammare del Golfo (TP) * 2 397 E 12 50 N 38 0 ITA010016 Monte Cofano e litorale * 561 E 12 39 N 38 6 ITA010017 Capo San Vito, Monte Monaco, Zingaro, Faraglioni Scopello, Monte Sparacio * 7 293 E 12 45 N 38 6 ITA010018 Foce del torrente Calatubo e dune * 87 E 12 58 N 38 2 ITA010019 Isola di Pantelleria: Montagna Grande e Monte Gibele * 3 187 E 11 59 N 36 47 ITA010020 Isola di Pantelleria-Area Costiera, Falesie e Bagno dell'Acqua * 3 516 E 11 58 N 36 47 ITA010021 Saline di Marsala * 237 E 12 27 N 37 51 ITA010022 Complesso Monti di Santa Ninfa-Gibellina e Grotta di Santa Ninfa * 660 E 12 53 N 37 47 ITA010023 Montagna Grande di Salemi * 1 302 E 12 45 N 37 53 ITA010024 Fondali dell'isola di Favignana * 6 302 E 12 18 N 37 55 ITA010025 Fondali del Golfo di Custonaci * 1 128 E 12 37 N 38 5 ITA010026 Fondali dell'isola dello Stagnone di Marsala * 1 770 E 12 26 N 37 52 ITA020001 Rocca di CefalÃ ¹ * 32 E 14 0 N 38 2 ITA020002 Boschi di Gibilmanna e CefalÃ ¹ * 2 518 E 14 1 N 37 59 ITA020003 Boschi di San Mauro Castelverde * 3 492 E 14 11 N 37 56 ITA020004 Monte S. Salvatore, Monte Catarineci, Vallone Mandarini, ambienti umidi * 5 768 E 14 4 N 37 50 ITA020005 Isola delle Femmine * 15 E 13 13 N 38 12 ITA020006 Capo Gallo * 547 E 13 17 N 38 12 ITA020007 Boschi Ficuzza e Cappelliere, Vallone Cerasa, Castagneti Mezzojuso * 4 103 E 13 24 N 37 52 ITA020008 Rocca Busambra e Rocche di Rao * 6 243 E 13 21 N 37 51 ITA020009 Cala Rossa e Capo Rama * 180 E 13 3 N 38 7 ITA020010 Isola di Ustica * 334 E 13 10 N 38 41 ITA020011 Rocche di Castronuovo, Pizzo Lupo, Gurghi di S. Andrea * 1 761 E 13 34 N 37 39 ITA020012 Valle del Fiume Oreto * 155 E 13 19 N 38 4 ITA020013 Lago di Piana degli Albanesi * 605 E 13 17 N 38 17 ITA020014 Monte Pellegrino * 833 E 13 20 N 38 10 ITA020015 Complesso Calanchivo di Castellana Sicula * 142 E 13 58 N 37 45 ITA020016 Monte Quacella, Monte dei Cervi, Pizzo Carbonara, Monte Ferro, Pizzo Otiero * 8 343 E 13 58 N 37 53 ITA020017 Complesso Pizzo Dipilo e Querceti su calcare * 4 279 E 13 58 N 37 54 ITA020018 Foce del Fiume Pollina e Monte Tardara * 2 083 E 14 11 N 37 99 ITA020019 Rupi di Catalfano e Capo Zafferano * 333 E 13 30 N 38 6 ITA020020 Querceti sempreverdi di Geraci Siculo e Castelbuono * 3 271 E 14 6 N 37 52 ITA020021 Montagna Longa, Pizzo Montanello * 4 771 E 13 7 N 38 7 ITA020022 Calanchi, lembi boschivi e praterie di Riena * 754 E 13 32 N 37 44 ITA020023 Raffo Rosso, Monte Cuccio e Vallone Sagana * 6 098 E 13 13 N 38 7 ITA020024 Rocche di Ciminna * 656 E 13 31 N 37 52 ITA020025 Bosco di S. Adriano * 6 823 E 13 18 N 37 38 ITA020026 Monte Pizzuta, Costa del Carpineto, Moarda * 1 947 E 13 16 N 38 0 ITA020027 Monte Iato, Kumeta, Maganoce e Pizzo Parrino * 3 034 E 13 16 N 37 57 ITA020028 Serra del Leone e Monte Stagnataro * 3 750 E 13 29 N 37 39 ITA020029 Monte Rose e Monte Pernice * 2 529 E 13 24 N 37 38 ITA020030 Monte Matassaro, Monte Gradara e Monte Signora * 3 776 E 13 10 N 38 0 ITA020031 Monte d'Indisi, Montagna dei Cavalli, Pizzo Pontorno e Pian del Leone * 2 380 E 13 26 N 37 39 ITA020032 Boschi di Granza * 1 845 E 13 47 N 37 50 ITA020033 Monte San Calogero (Termini Imerese) * 2 758 E 13 42 N 37 56 ITA020034 Monte Carcaci, Pizzo Colobria e ambienti umidi * 1 759 E 13 30 N 37 42 ITA020035 Monte Genuardo e Santa Maria del Bosco * 2 631 E 13 9 N 37 41 ITA020036 Monte Triona e Monte Colomba * 3 313 E 13 19 N 37 47 ITA020037 Monti BarracÃ ¹, Cardelia, Pizzo Cangialosi e Gole del Torrente Corleone * 5 340 E 13 19 N 37 46 ITA020038 Sugherete di Contrada Serradaino * 330 E 14 7 N 38 0 ITA020039 Monte Cane, Pizzo Selva a Mare, Monte Trigna * 4 900 E 13 33 N 37 58 ITA020040 Monte Zimmara (Gangi) * 1 768 E 14 15 N 37 44 ITA020041 Monte San Calogero (Gangi) * 165 E 14 12 N 37 47 ITA020042 Rocche di Entella * 178 E 13 6 N 37 46 ITA020043 Monte Rosamarina e Cozzo FamÃ ² * 236 E 13 39 N 37 58 ITA020044 Monte Grifone * 1 674 E 13 21 N 38 3 ITA020045 Rocca di Sciara * 351 E 13 53 N 37 49 ITA020046 Fondali dell'isola di Ustica * 870 E 13 9 N 38 42 ITA020047 Fondali di Isola delle Femmine-Capo Gallo * 965 E 13 16 N 38 12 ITA030001 Stretta di Longi * 955 E 14 43 N 38 3 ITA030002 Torrente Fiumetto e Pizzo D'Uncina * 1 529 E 14 47 N 38 0 ITA030003 Rupi di Taormina e Monte Veneretta * 558 E 15 15 N 37 51 ITA030004 Bacino del Torrente Letojanni * 1 264 E 15 15 N 37 54 ITA030005 Bosco di Malabotta * 1 595 E 15 1 N 37 58 ITA030006 Rocca di Novara * 1 413 E 15 8 N 37 58 ITA030007 Affluenti del Torrente Mela * 1 529 E 15 17 N 38 4 ITA030008 Capo Peloro-Laghi di Ganzirri * 60 E 15 36 N 38 15 ITA030009 Pizzo Mualio, Montagna di VernÃ * 1 615 E 15 16 N 38 0 ITA030010 Fiume Fiumedinisi, Monte Scuderi * 6 777 E 15 20 N 38 3 ITA030011 Dorsale Curcuraci, Antennamare * 11 479 E 15 29 N 38 12 ITA030012 Laguna di Oliveri-Tindari * 420 E 15 1 N 38 8 ITA030013 Rocche di Alcara Li Fusi * 2 142 E 14 42 N 38 1 ITA030014 Pizzo Fau, Monte Pomiere, Pizzo Bidi e Serra della Testa * 8 330 E 14 29 N 37 55 ITA030015 Valle del Fiume Caronia, Lago Zilio * 876 E 14 25 N 37 57 ITA030016 Pizzo della Battaglia * 866 E 14 32 N 37 56 ITA030017 Vallone Laccaretta e Urio Quattrocchi * 3 544 E 14 24 N 37 55 ITA030018 Pizzo Michele * 2 298 E 14 31 N 38 0 ITA030019 Tratto Montano del Bacino della Fiumara di AgrÃ ² * 4 293 E 15 13 N 37 57 ITA030020 Fiume San Paolo * 1 352 E 15 4 N 37 56 ITA030021 Torrente San Cataldo * 868 E 15 11 N 37 53 ITA030022 Lecceta di S. Fratello * 395 E 14 37 N 37 57 ITA030023 Isola di Alicudi * 398 E 14 20 N 38 32 ITA030024 Isola di Filicudi * 735 E 14 32 N 38 34 ITA030025 Isola di Panarea e Scogli Viciniori * 263 E 15 3 N 38 38 ITA030026 Isole di Stromboli e Strombolicchio * 1 049 E 15 12 N 38 47 ITA030027 Isola di Vulcano * 1 559 E 14 57 N 38 24 ITA030028 Isola di Salina (Monte Fossa delle Felci e dei Porri) * 639 E 14 49 N 38 33 ITA030029 Isola di Salina (Stagno di Lingua) * 1 051 E 14 51 N 38 32 ITA030030 Isola di Lipari * 2 379 E 14 55 N 38 28 ITA030031 Isola Bella, Capo Taormina e Capo S. Andrea * 21 E 15 17 N 37 51 ITA030032 Capo Milazzo * 47 E 15 13 N 38 15 ITA030033 Capo CalavÃ * 152 E 14 54 N 38 10 ITA030034 Rocche di Roccella Valdemone * 865 E 15 0 N 37 56 ITA030035 Alta Valle del Fiume Alcantara * 3 603 E 14 55 N 37 56 ITA030036 Riserva naturale del Fiume Alcantara * 840 E 15 7 N 37 51 ITA030037 Fiumara di Floresta * 1 949 E 15 13 N 38 2 ITA030038 Serra del Re, Monte Soro e Biviere di CesarÃ ² * 20 853 E 14 42 N 37 56 ITA030039 Monte Pelato * 3 782 E 14 35 N 37 53 ITA030040 Fondali di Taormina-Isola Bella * 142 E 15 17 N 37 50 ITA030041 Fondali dell'isola di Salina * 267 E 14 51 N 38 32 ITA040001 Isola di Linosa * 442 E 12 51 N 35 51 ITA040002 Isola di Lampedusa e Lampione * 1 415 E 12 33 N 35 30 ITA040003 Foce del Magazzolo, Foce del Platani, Capo Bianco, Torre Salsa * 1 231 E 13 18 N 37 22 ITA040004 Foce del Fiume Verdura * 885 E 13 13 N 37 29 ITA040005 Monte Cammarata-Contrada Salaci * 2 107 E 13 53 N 37 37 ITA040006 Complesso Monte Telegrafo e Rocca Ficuzza * 5 289 E 13 8 N 37 36 ITA040007 Pizzo della Rondine, Bosco di S. Stefano Quisquina * 3 111 E 13 31 N 37 36 ITA040008 Maccalube di Aragona * 363 E 13 34 N 37 22 ITA040009 Monte San Calogero (Sciacca) * 113 E 13 6 N 37 31 ITA040010 Litorale di Palma di Montechiaro * 982 E 13 46 N 37 8 ITA040011 La Montagnola e Acqua Fitusa * 311 E 13 40 N 37 37 ITA040012 Fondali di Capo San Marco-Sciacca * 1 831 E 13 0 N 37 30 ITA050001 Biviere e Macconi di Gela * 3 666 E 14 17 N 37 55 ITA050002 Torrente Vaccarizzo (tratto terminale) * 189 E 14 6 N 37 36 ITA050003 Lago Soprano * 92 E 13 51 N 37 27 ITA050004 Monte Capodarso e Valle del Fiume Imera Meridionale * 1 725 E 14 6 N 37 28 ITA050005 Lago Sfondato * 32 E 13 52 N 37 29 ITA050006 Monte Conca * 338 E 13 42 N 37 29 ITA050007 Sughereta di Niscemi * 3 213 E 13 42 N 37 6 ITA050008 Rupe di Falconara * 138 E 14 3 N 37 7 ITA050009 Rupe di Marianopoli * 842 E 13 54 N 37 35 ITA050010 Pizzo Muculufa * 802 E 14 0 N 37 12 ITA050011 Torre Manfria * 697 E 14 9 N 37 5 ITA060001 Lago Ogliastro * 1 136 E 14 32 N 37 26 ITA060002 Lago di Pergusa * 428 E 14 17 N 37 30 ITA060003 Lago di Pozzillo * 3 276 E 14 35 N 37 39 ITA060004 Monte Altesina * 1 140 E 14 17 N 37 39 ITA060005 Lago di Ancipa * 1 513 E 14 32 N 37 50 ITA060006 Monte Sambughetti, Monte Campanito * 3 192 E 14 22 N 37 49 ITA060007 Vallone di Piano della Corte * 459 E 14 29 N 37 38 ITA060008 Contrada Giammaiano * 577 E 14 29 N 37 50 ITA060009 Bosco di Sperlinga, Alto Salso 1 781 E 14 19 N 37 44 ITA060010 Vallone Rossomanno * 2 357 E 14 23 N 37 26 ITA060011 Contrada Caprara * 826 E 14 5 N 37 25 ITA060012 Boschi di Piazza Armerina * 4 431 E 14 20 N 37 24 ITA060013 Serre di Monte Cannarella * 911 E 14 14 N 37 31 ITA060014 Monte Chiapparo * 1 612 E 14 32 N 37 33 ITA060015 Contrada Valanghe * 2 295 E 14 46 N 37 35 ITA070001 Foce del Fiume Simeto e Lago Gornalunga * 1 735 E 15 2 N 37 23 ITA070002 Riserva naturale Fiume Fiumefreddo 108 E 15 13 N 37 47 ITA070003 La Gurna * 32 E 15 12 N 37 46 ITA070004 Timpa di Acireale * 221 E 15 9 N 37 36 ITA070005 Bosco di Santo Pietro * 6 632 E 14 30 N 37 6 ITA070006 Isole dei Ciclopi * 2,5 E 15 9 N 37 33 ITA070007 Bosco del Flascio * 2 948 E 14 52 N 37 55 ITA070008 Complesso Immacolatelle, Micio Conti, boschi limitrofi * 69 E 15 6 N 37 33 ITA070009 Fascia altomontana dell'Etna * 5 951 E 14 59 N 37 45 ITA070010 Dammusi * 2 051 E 14 58 N 37 39 ITA070011 Poggio S. Maria * 562 E 14 48 N 37 39 ITA070012 Pineta di Adrano e Biancavilla * 2 185 E 14 56 N 37 43 ITA070013 Pineta di Linguaglossa * 605 E 15 3 N 37 48 ITA070014 Monte Baracca, Contrada Giarrita * 1 708 E 15 4 N 37 46 ITA070015 Canalone del Tripodo * 1 925 E 15 2 N 37 42 ITA070016 Valle del Bove * 3 101 E 15 2 N 37 43 ITA070017 Sciare di Roccazzo della Bandiera * 2 761 E 14 53 N 37 46 ITA070018 Piano dei Grilli * 1 239 E 14 51 N 37 44 ITA070019 Lago Gurrida e Sciare di S. Venera * 1 408 E 14 51 N 37 51 ITA070020 Bosco di Milo * 81 E 15 6 N 37 42 ITA070021 Bosco di S. Maria La Stella * 127 E 15 6 N 37 37 ITA070022 Bosco di Linera * 18 E 15 8 N 37 39 ITA070023 Monte Minardo * 493 E 14 50 N 37 43 ITA070024 Monte Arso * 124 E 14 55 N 37 39 ITA070025 Tratto di Pietralunga del Fiume Simeto 675 E 14 50 N 37 34 ITA070026 Forre laviche del Fiume Simeto * 1 217 E 14 46 N 37 45 ITA070027 Contrada Sorbera e Contrada Gibiotti * 1 254 E 15 9 N 37 51 ITA070028 Fondali di Acicastello (Isola Lachea-Ciclopi) * 413 E 15 8 N 37 33 ITA080001 Foce del Fiume Irmino * 140 E 14 34 N 36 46 ITA080002 Alto corso del Fiume Irmino * 1 219 E 14 45 N 36 56 ITA080003 Vallata del Fiume Ippari (Pineta di Vittoria) * 2 656 E 14 29 N 36 54 ITA080004 Punta Braccetto, Contrada Cammarana * 423 E 14 26 N 36 50 ITA080005 Isola dei Porri 1,27 E 14 55 N 36 41 ITA080006 Cava Randello, Passo Marinaro * 497 E 14 28 N 36 51 ITA080007 Spiaggia Maganuco 168 E 14 48 N 37 43 ITA080008 Contrada Religione * 53 E 14 46 N 36 42 ITA080009 Cava d'Ispica * 891 E 14 51 N 36 49 ITA080010 Fondali Foce del Fiume Irminio * 387 E 14 35 N 36 45 ITA090001 Isola di Capo Passero * 37 E 15 8 N 36 41 ITA090002 Vendicari * 1 517 E 15 5 N 36 48 ITA090003 Pantani della Sicilia sud orientale * 1 603 E 15 0 N 36 40 ITA090004 Pantano Morghella * 181 E 15 6 N 36 41 ITA090005 Pantano di Marzamemi * 31 E 15 6 N 36 44 ITA090006 Saline di Siracusa e Fiume Ciane 362 E 15 14 N 37 2 ITA090007 Cava Grande del Cassibile, Cava Cinque Porte, Cava e Bosco di Bauli * 5 210 E 15 5 N 36 58 ITA090008 Capo Murro di Porco, Penisola della Maddalena e Grotta Pellegrino * 171 E 15 18 N 37 1 ITA090009 Valle del Fiume Anapo, Cavagrande del Calcinara, Cugni di Sortino * 4 527 E 14 57 N 37 6 ITA090010 Isola Correnti, Pantani di Punta Pilieri, chiusa dell'Alga e Parrino * 147 E 15 5 N 36 39 ITA090011 Grotta Monello * 61 E 15 9 N 37 1 ITA090012 Grotta Palombara * 61 E 15 11 N 37 6 ITA090013 Saline di Priolo 54 E 15 12 N 37 8 ITA090014 Saline di Augusta * 52 E 15 12 N 37 14 ITA090015 Torrente Sapillone * 589 E 14 53 N 37 9 ITA090016 Alto corso del Fiume Asinaro, Cava Piraro e Cava Carosello * 2 274 E 15 0 N 37 50 ITA090017 Cava Palombieri * 546 E 14 53 N 36 52 ITA090018 Fiume Tellesimo * 1 273 E 14 51 N 36 55 ITA090019 Cava Cardinale * 1 987 E 15 0 N 37 2 ITA090020 Monti Climiti * 2 930 E 15 7 N 37 8 ITA090021 Cava Contessa-Cugno Lupo * 1 640 E 15 6 N 37 54 ITA090022 Bosco Pisano * 1 863 E 14 51 N 37 10 ITA090023 Monte Lauro * 1 601 E 14 49 N 37 6 ITA090024 Cozzo Ogliastri * 1 338 E 15 4 N 37 12 ITA090026 Fondali di Brucoli-Agnone * 1 365 E 15 9 N 37 18 ITA090027 Fondali di Vendicari * 2 020 E 15 6 N 36 47 ITA090028 Fondali dell'isola di Capo Passero * 1 221 E 15 8 N 36 40 ITB010001 Isola Asinara * 9 669 E 8 16 N 41 3 ITB010002 Stagno di Pilo e di Casaraccio * 1 879 E 8 14 N 40 52 ITB010003 Stagno e ginepreto di Platamona * 1 618 E 8 31 N 40 49 ITB010004 Foci del Coghinas * 2 267 E 8 51 N 40 57 ITB010006 Monte Russu * 1 971 E 9 7 N 41 8 ITB010007 Capo Testa * 1 217 E 9 8 N 41 14 ITB010008 Arcipelago La Maddalena * 20 955 E 9 27 N 41 11 ITB010009 Capo Figari e Isola Figarolo * 851 E 9 38 N 40 59 ITB010010 Isole Tavolara, Molara e Molarotto * 3 764 E 9 41 N 40 53 ITB010011 Stagno di San Teodoro * 816 E 9 40 N 40 48 ITB010042 Capo Caccia (con le Isole Foradada e Piana) e Punta del Giglio * 7 395 E 8 12 N 40 36 ITB010043 Coste e Isolette a Nord Ovest della Sardegna * 3 731 E 8 11 N 40 56 ITB010082 Isola Piana * 510 E 8 13 N 40 58 ITB011102 Catena del Marghine e del Goceano * 14 984 E 8 55 N 40 23 ITB011109 Monte Limbara * 16 588 E 9 8 N 40 50 ITB011113 Campo di Ozieri e Pianure Comprese tra Tula e Oschiri 20 437 E 9 1 N 40 41 ITB011155 Lago di Baratz-Porto Ferro * 1 306 E 8 12 N 40 41 ITB012211 Isola Rossa-Costa Paradiso * 5 409 E 8 56 N 41 4 ITB020012 Berchida e Bidderosa * 2 639 E 9 48 N 40 30 ITB020013 Palude di Osalla * 981 E 9 42 N 40 21 ITB020014 Golfo di Orosei * 28 941 E 9 36 N 40 9 ITB020015 Area del Monte Ferru di Tertenia * 2 633 E 9 38 N 39 43 ITB020040 Valle del Temo * 1 947 E 8 33 N 40 20 ITB020041 Entroterra e zona costiera tra Bosa, Capo Marargiu e Porto Tangone * 29 634 E 8 27 N 40 24 ITB021101 Altopiano di Campeda * 4 668 E 8 43 N 40 19 ITB021103 Monti del Gennargentu * 44 713 E 9 20 N 39 57 ITB021107 Monte Albo * 8 832 E 9 34 N 40 29 ITB021156 Monte Gonare * 796 E 9 11 N 40 14 ITB022212 Supramonte di Oliena, Orgosolo e Urzulei-Su Sercone * 23 487 E 9 28 N 40 11 ITB022214 Lido di OrrÃ ¬ * 485 E 9 40 N 39 54 ITB022215 Riu Sicaderba * 93 2 E 9 28 N 39 54 ITB022217 Su de Maccioni-Texile di Aritzo 450 E 9 10 N 39 57 ITB030016 Stagno di S'Ena Arrubia e territori limitrofi * 279 E 8 33 N 39 49 ITB030032 Stagno di Corru S'Ittiri * 5 699 E 8 29 N 39 44 ITB030033 Stagno di Pauli Maiori di Oristano * 385 E 8 37 N 39 52 ITB030034 Stagno di Mistras di Oristano * 1 614 E 8 28 N 39 54 ITB030035 Stagno di Sale 'e Porcus * 697 E 8 26 N 40 0 ITB030036 Stagno di Cabras * 4 806 E 8 29 N 39 57 ITB030037 Stagno di Santa Giusta * 1 144 E 8 35 N 39 51 ITB030038 Stagno di Putzu Idu (Salina Manna e Pauli Marigosa) * 594 E 8 23 N 40 2 ITB030039 Isola Mal di Ventre * 375 E 8 18 N 39 59 ITB030080 Catalano * 122 E 8 16 N 39 52 ITB031104 MEDIA Valle del Tirso e Altopiano di Abbasanta-Rio Siddu * 8 999 E 8 49 N 40 4 ITB032201 Riu Sos Mulinos-Sos Lavros-M. Urtigu * 26 E 8 38 N 40 7 ITB032219 Sassu-Cirras * 248 E 8 33 N 39 50 ITB032228 Is Arenas * 1 283 E 8 28 N 40 3 ITB032229 Is Arenas S'Acqua e S'Ollastu * 317 E 8 28 N 39 40 ITB032239 San Giovanni di Sinis 2,74 E 8 26 N 39 52 ITB040017 Stagni di Murtas e S'Acqua Durci * 745 E 9 38 N 39 31 ITB040018 Foce del Flumendosa-Sa Praia * 520 E 9 37 N 39 25 ITB040019 Stagni di Colostrai e delle Saline * 1 151 E 9 35 N 39 20 ITB040020 Isola dei Cavoli, Serpentara e Punta Molentis * 3 427 E 9 33 N 39 7 ITB040021 Costa di Cagliari * 2 612 E 9 26 N 39 8 ITB040022 Stagno di Molentargius e territori limitrofi * 1 279 E 9 10 N 39 13 ITB040023 Stagno di Cagliari, Saline di Macchiareddu, Laguna di Santa Gilla * 5 982 E 9 2 N 39 12 ITB040024 Isola Rossa e Capo Teulada * 3 713 E 8 39 N 38 54 ITB040025 Promontorio, dune e zona umida di Porto Pino * 2 705 E 8 35 N 38 58 ITB040026 Isola del Toro * 63 E 8 24 N 38 51 ITB040027 Isola di San Pietro * 9 275 E 8 15 N 39 8 ITB040028 Punta S'Aliga * 691 E 8 25 N 39 9 ITB040029 Costa di Nebida * 8 438 E 8 26 N 39 19 ITB040030 Capo Pecora * 3 847 E 8 26 N 39 28 ITB040031 Monte Arcuentu e Rio Piscinas * 11 487 E 8 32 N 39 34 ITB040051 Bruncu de Su Monte Moru-Geremeas (Mari Pintau) * 136 E 9 21 N 39 10 ITB040055 Campu Longu * 107 E 9 30 N 39 7 ITB040071 Da Piscinas a Riu Scivu * 2 854 E 8 27 N 39 31 ITB040081 Isola della Vacca * 60 E 8 26 N 38 56 ITB041105 Foresta di Monte Arcosu * 30 353 E 8 50 N 39 7 ITB041106 Monte dei Sette Fratelli e Sarrabus * 9 290 E 9 25 N 39 16 ITB041111 Monte Linas-Marganai * 23 626 E 8 38 N 39 23 ITB041112 Giara di Gesturi * 6 393 E 8 56 N 39 45 ITB042207 Canale su Longuvresu * 7,85 1 E 8 53 N 39 1 ITB042208 Tra Poggio la Salina e Punta Maggiore * 9,07 E 8 21 N 39 5 ITB042209 A Nord di Sa Salina (Calasetta) * 4,7 E 8 21 N 39 5 ITB042210 Punta Giunchera * 54 E 8 25 N 39 6 ITB042216 Sa Tanca e Sa Mura-Foxi Durci * 16 1 E 9 0 N 39 0 ITB042218 Stagno di PiscinnÃ ¬ * 443 E 8 46 N 38 54 ITB042220 Serra is Tres Portus (Sant'Antioco) * 258 E 8 26 N 38 59 ITB042223 Stagno di Santa Caterina * 614 E 8 29 N 39 4 ITB042225 Is Pruinis * 95 E 8 27 N 39 2 ITB042226 Stagno di Porto Botte * 1 227 E 8 34 N 39 2 ITB042230 Porto Campana * 197 E 8 52 N 38 53 ITB042231 Tra Forte Village e Perla Marina * 0,32 1 E 8 55 N 38 55 ITB042233 Punta di Santa Giusta (Costa Rei) * 4,64 E 9 34 N 39 14 ITB042234 Monte Mannu-Monte Ladu (colline di Monte Mannu e Monte Ladu) * 199 E 8 58 N 39 31 ITB042236 Costa Rei * 0,52 E 9 34 N 39 14 ITB042237 Monte San Mauro * 642 E 9 3 N 39 36 ITB042241 Riu S. Barzolu * 284 E 9 14 N 39 20 ITB042242 Torre del Poetto 9,34 E 9 9 N 39 11 ITB042243 Monte Sant'Elia, Cala Mosca e Cala Fighera * 26 E 9 9 N 39 11 ITB042247 Is Compinxius-Campo Dunale di Bugerru-Portixeddu * 626 E 8 25 N 39 25 ITB042250 Da Is Arenas a Tonnara (Marina di Gonnesa) * 528 E 8 25 N 39 16 MT0000001 GÃ §ajn Barrani Area 54,56 E 14 16 N 36 4 MT0000002 Pembroke Area * 96,8 E 14 28 N 35 56 MT0000003 Il-Ballut tal-Wardija (l/o San Pawl il-BaÃ §ar) 20,37 E 14 23 N 35 56 MT0000004 Il-Maqluba (l/o Qrendi) * 2,62 E 14 27 N 35 49 MT0000005 Ir-Ramla Area 7,42 E 14 17 N 36 3 MT0000006 Is-Simar (l/o San Pawl il-BaÃ §ar) * 58,3 E 14 22 N 35 56 MT0000007 Is-Salini * 23,67 E 14 25 N 35 56 MT0000008 L-GÃ §adira s-Safra * 1,54 E 14 26 N 35 57 MT0000009 Ramla tat-Torri/Rdum tal-Madonna Area 74,91 E 14 22 N 35 59 MT0000010 Ix-XagÃ §ra tal-Kortin 12,61 E 14 23 N 35 57 MT0000011 GÃ §ar Dalam * 0,17 E 14 31 N 35 50 MT0000012 Wied il-MiÃ ¼ieb * 24,65 E 14 21 N 35 57 MT0000013 IÃ -Ã ittadella 2,07 E 14 14 N 36 2 MT0000014 Il-Ballut (l/o Marsaxlokk) 23,34 E 14 33 N 35 50 MT0000015 L-GÃ §adira Area * 97,74 E 14 20 N 35 58 MT0000016 Filfla 6,58 E 14 24 N 35 47 MT0000017 Kemmuna, Kemmunett, il-Ã ¦aÃ ¡riet ta' Bejn il-Kmiemen u l-Iskoll ta' TaÃ §t il-Mazz * 294,66 E 14 20 N 36 0 MT0000018 Buskett  Girgenti Area * 225,38 E 14 24 N 35 51 MT0000019 Dwejra  Qawra Area, inkluz Ã ¦aÃ ¡ret il-Ã eneral * 86,93 E 14 11 N 36 2 MT0000020 Xlendi  Wied tal-Kantra Area * 296,3 E 14 12 N 36 1 MT0000021 L-ImÃ ¡iebaÃ §/Tal-MiÃ ¡nuna Area * 176,47 E 14 23 N 35 57 MT0000022 Il-GÃ ¼ejjer ta' San Pawl/Selmunett 10,75 E 14 24 N 35 58 MT0000023 Il-MagÃ §luq tal-BaÃ §ar (l/o Marsaskala) * 4,42 E 14 33 N 35 51 MT0000024 Rdumijiet ta' Malta: Ir-Ramla taÃ -Ã irkewwa sa Il-Ponta ta' BengÃ §isa * 2 316,29 E 14 20 N 35 53 MT0000025 L-GÃ §ar ta' l-Iburdan 0,12 E 14 23 N 35 52 MT0000026 Il-Qortin tal-Magun u l-Qortin il-Kbir * 53,49 E 14 18 N 36 3 MT0000101 Il-BaÃ §ar bejn Rdum Majjiesa u Ras ir-Raheb * 848,75 E 14 19 N 35 55 PTCON0001 Peneda/GerÃ ªs * 88 845 W 8 7 N 41 47 PTCON0002 Montesinho/Nogueira * 108 010,55 W 6 52 N 41 51 PTCON0003 AlvÃ £o/MarÃ £o * 58 788 W 7 50 N 41 21 PTCON0004 Malcata * 79 079 W 6 56 N 40 21 PTCON0005 Paul de Arzila * 666 W 8 33 N 40 10 PTCON0006 ArquipÃ ©lago da Berlenga 95,77 W 9 32 N 39 28 PTCON0007 SÃ £o Mamede * 116 114 W 7 23 N 39 20 PTCON0008 Sintra/Cascais * 16 632 W 9 27 N 38 51 PTCON0009 EstuÃ ¡rio do Tejo * 44 609 W 8 55 N 38 49 PTCON0010 ArrÃ ¡bida/Espichel * 20 663 W 9 2 N 38 27 PTCON0011 EstuÃ ¡rio do Sado * 30 968 W 8 43 N 38 27 PTCON0012 Costa Sudoeste * 118 267 W 8 46 N 37 27 PTCON0013 Ria Formosa/Castro Marim * 17 520 W 7 53 N 37 0 PTCON0014 Serra da Estrela * 88 291,7 W 7 33 N 40 26 PTCON0015 Serras d'Aire e Candeeiros * 44 226,95 W 8 47 N 39 31 PTCON0016 Cambarinho * 23 W 8 11 N 40 40 PTCON0018 Barrinha de Esmoriz * 396 W 8 38 N 40 58 PTCON0021 Rios Sabor e MaÃ §Ã £s * 33 476 W 6 40 N 41 28 PTCON0022 Douro Internacional * 36 187 W 6 50 N 41 20 PTCON0023 Morais * 12 878 W 6 49 N 41 30 PTCON0025 Montemuro * 38 763 W 8 0 N 41 0 PTCON0026 Rio Vouga * 2 769 W 8 23 N 40 41 PTCON0027 Carregal do Sal 9 554 W 7 52 N 40 24 PTCON0028 Gardunha * 5 935,39 W 7 29 N 40 7 PTCON0029 CabeÃ §Ã £o * 48 607 W 8 0 N 39 7 PTCON0030 Caia * 31 115 W 7 5 N 38 57 PTCON0031 Monfurado * 23 946 W 8 7 N 38 35 PTCON0032 Rio Guadiana/Juromenha 2 501 W 7 16 N 38 39 PTCON0033 Cabrela * 56 555 W 8 22 N 38 28 PTCON0034 Comporta/GalÃ © * 32 051 W 8 38 N 38 20 PTCON0035 Alvito/Cuba * 922 W 7 52 N 38 9 PTCON0036 Guadiana * 38 463,34 W 7 39 N 37 41 PTCON0037 Monchique * 76 008 W 8 34 N 37 22 PTCON0038 Ribeira de Quarteira * 582 W 8 11 N 37 8 PTCON0041 Samil * 91 W 6 44 N 41 46 PTCON0042 Minas de Santo AdriÃ £o * 3 495 W 6 27 N 41 31 PTCON0043 Romeu * 4 768,58 W 7 4 N 41 30 PTCON0044 Nisa/Lage da Prata * 12 658 W 7 41 N 39 28 PTCON0045 SicÃ ³/AlvaiÃ ¡zere * 31 678 W 8 24 N 39 49 PTCON0046 Azabuxo-Leiria * 136 W 8 45 N 39 44 PTCON0047 Serras da Freita e Arada * 28 659 W 8 17 N 40 52 PTCON0048 Serra de Montejunto * 3 830 W 9 0 N 39 10 PTCON0049 Barrocal * 20 864 W 8 7 N 37 13 PTCON0050 Cerro da CabeÃ §a * 574,01 W 7 47 N 37 6 PTCON0051 Complexo do AÃ §or * 1 362 W 7 55 N 40 12 PTCON0052 Arade/Odelouca 2 112 W 8 29 N 37 10 PTCON0053 Moura/Barrancos * 43 309 W 7 4 N 38 4 PTCON0054 FernÃ £o Ferro/Lagoa de Albufeira * 4 318,22 W 9 8 N 38 33 PTCON0055 Dunas de Mira, GÃ ¢ndara e Gafanhas * 20 530,45 W 8 49 N 40 23 PTCON0056 Peniche/Santa Cruz * 8 285,54 W 9 20 N 39 17 PTCON0057 CaldeirÃ £o * 47 286,35 W 8 5 N 37 16 PTCON0058 Ria de Alvor * 1 454 W 8 37 N 37 8 PTCON0059 Rio Paiva * 14 562 W 7 57 N 40 54 PTCON0060 Serra da LousÃ £ * 15 158,11 W 8 11 N 40 5 UKGIB0001 Rock of Gibraltar * 200,52 0 E 5 21 N 36 8 UKGIB0002 Southern Waters of Gibraltar * 5 486,5 0 E 5 22 N 36 7